Exhibit 10.1

 

PURCHASE CONTRACT AND PLEDGE AGREEMENT

 

Dated as of March 30, 2005

 

among

 

PNM Resources, Inc.

 

and

 

JPMorgan Chase Bank, N.A.

 

as Purchase Contract Agent,

 

and

 

U.S. Bank Trust National Association,

 

as Collateral Agent, Custodial Agent and Securities Intermediary



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

Section 1.01

  Definitions    1

Section 1.02

  Compliance Certificates and Opinions    14

Section 1.03

  Form of Documents Delivered to Purchase Contract Agent.    15

Section 1.04

  Acts of Holders; Record Dates    16

Section 1.05

  Notices    17

Section 1.06

  Notice to Holders; Waiver    17

Section 1.07

  Effect of Headings and Table of Contents    18

Section 1.08

  Successors and Assigns    18

Section 1.09

  Separability Clause    18

Section 1.10

  Benefits of Agreement    18

Section 1.11

  Governing Law    18

Section 1.12

  Legal Holidays    18

Section 1.13

  Counterparts    19

Section 1.14

  Inspection of Agreement    19

Section 1.15

  Appointment of Financial Institution as Agent for the Company    19

Section 1.16

  No Waiver    19 ARTICLE 2 CERTIFICATE FORMS

Section 2.01

  Forms of Certificates Generally    19

Section 2.02

  Form of Purchase Contract Agent’s Certificate of Authentication    20 ARTICLE
3 THE UNITS

Section 3.01

  Amount; Form and Denominations    20

Section 3.02

  Rights and Obligations Evidenced by the Certificates    20

 

i



--------------------------------------------------------------------------------

Section 3.03

  Execution, Authentication, Delivery and Dating    21

Section 3.04

  Temporary Certificates    22

Section 3.05

  Registration; Registration of Transfer and Exchange    22

Section 3.06

  Book-entry Interests    24

Section 3.07

  Notices to Holders    24

Section 3.08

  Appointment of Successor Depositary    25

Section 3.09

  Definitive Certificates.    25

Section 3.10

  Mutilated, Destroyed, Lost and Stolen Certificates    25

Section 3.11

  Persons Deemed Owners    27

Section 3.12

  Cancellation    27

Section 3.13

  Creation of Treasury Units by Substitution of Treasury Securities    28

Section 3.14

  Recreation of Corporate Units    30

Section 3.15

  Transfer of Collateral Upon Occurrence of Termination Event    31

Section 3.16

  No Consent to Assumption    33

Section 3.17

  Substitutions    33 ARTICLE 4 THE SENIOR NOTES

Section 4.01

  Interest Payments; Rights to Interest Payments Preserved    34

Section 4.02

  Payments Prior to or on Purchase Contract Settlement Date    35

Section 4.03

  Notice and Voting    36

Section 4.04

  Special Event Redemption.    37

Section 4.05

  Payments to Purchase Contract Agent    38

Section 4.06

  Payments Held in Trust    38 ARTICLE 5 THE PURCHASE CONTRACTS

Section 5.01

  Purchase of Shares of Common Stock    39

Section 5.02

  Cash Settlement; Remarketing; Payment of Purchase Price.    41

Section 5.03

  Issuance of Shares of Common Stock    47

Section 5.04

  Adjustment of each Fixed Settlement Rate    48

Section 5.05

  Notice of Adjustments and Certain Other Events    59

 

ii



--------------------------------------------------------------------------------

Section 5.06

  Termination Event; Notice.    59

Section 5.07

  Early Settlement    60

Section 5.08

  No Fractional Shares    62

Section 5.09

  Charges and Taxes    63

Section 5.10

  Contract Adjustment Payments    63 ARTICLE 6 RIGHTS AND REMEDIES OF HOLDERS

Section 6.01

  Unconditional Right of Holders to Receive Contract Adjustment Payments and To
Purchase Shares of Common Stock    68

Section 6.02

  Restoration of Rights and Remedies    68

Section 6.03

  Rights and Remedies Cumulative    68

Section 6.04

  Delay or Omission Not Waiver    69

Section 6.05

  Undertaking for Costs    69

Section 6.06

  Waiver of Stay or Extension Laws    69 ARTICLE 7 THE PURCHASE CONTRACT AGENT

Section 7.01

  Certain Duties and Responsibilities.    69

Section 7.02

  Notice of Default    71

Section 7.03

  Certain Rights of Purchase Contract Agent.    71

Section 7.04

  Not Responsible for Recitals or Issuance of Units    72

Section 7.05

  May Hold Units    73

Section 7.06

  Money Held in Custody    73

Section 7.07

  Compensation and Reimbursement.    73

Section 7.08

  Corporate Purchase Contract Agent Required; Eligibility    74

Section 7.09

  Resignation and Removal; Appointment of Successor    74

Section 7.10

  Acceptance of Appointment by Successor    75

Section 7.11

  Merger, Conversion, Consolidation or Succession to Business    76

Section 7.12

  Preservation of Information; Communications to Holders    76

Section 7.13

  No Obligations of Purchase Contract Agent    76

Section 7.14

  Tax Compliance    77

 

iii



--------------------------------------------------------------------------------

ARTICLE 8 SUPPLEMENTAL AGREEMENTS

Section 8.01

  Supplemental Agreements without Consent of Holders    77

Section 8.02

  Supplemental Agreements with Consent of Holders    78

Section 8.03

  Execution of Supplemental Agreements    79

Section 8.04

  Effect of Supplemental Agreements    79

Section 8.05

  Reference to Supplemental Agreements    79 ARTICLE 9 CONSOLIDATION, MERGER,
SALE, CONVEYANCE, TRANSFER OR DISPOSITION

Section 9.01

  Covenant Not To Consolidate, Merge, Sell, Convey, Transfer or Dispose Property
except under Certain Conditions    80

Section 9.02

  Rights and Duties of Successor Corporation    80

Section 9.03

  Officers’ Certificate and Opinion of Counsel Given to Purchase Contract Agent
   81 ARTICLE 10 COVENANTS

Section 10.01

  Performance under Purchase Contracts    81

Section 10.02

  Maintenance of Office or Agency    81

Section 10.03

  Company To Reserve Common Stock    82

Section 10.04

  Covenants as to Common Stock; Listing    82

Section 10.05

  Statements of Officers of the Company as to Default    82

Section 10.06

  ERISA    82

Section 10.07

  Tax Treatment    82 ARTICLE 11 PLEDGE

Section 11.01

  Pledge    83

Section 11.02

  Termination    83

 

iv



--------------------------------------------------------------------------------

ARTICLE 12 ADMINISTRATION OF COLLATERAL

Section 12.01

   Initial Deposit of Senior Notes    83

Section 12.02

   Establishment of Collateral Account    83

Section 12.03

   Treatment as Financial Assets    84

Section 12.04

   Sole Control by Collateral Agent    84

Section 12.05

   Jurisdiction    84

Section 12.06

   No Other Claims    84

Section 12.07

   Investment and Release    85

Section 12.08

   Statements and Confirmations    85

Section 12.09

   Tax Allocations    85

Section 12.10

   No Other Agreements    85

Section 12.11

   Powers Coupled with an Interest    85

Section 12.12

   Waiver of Lien; Waiver of Set-off    85 ARTICLE 13 RIGHTS AND REMEDIES OF THE
COLLATERAL AGENT

Section 13.01

   Rights and Remedies of the Collateral Agent    85 ARTICLE 14

REPRESENTATIONS AND WARRANTIES TO

COLLATERAL AGENT; HOLDER COVENANTS

Section 14.01

   Representations and Warranties    87

Section 14.02

   Covenants    87 ARTICLE 15

THE COLLATERAL AGENT, THE CUSTODIAL AGENT

AND THE SECURITIES INTERMEDIARY

Section 15.01

   Appointment, Powers and Immunities    88

Section 15.02

   Instructions of the Company    89

Section 15.03

   Reliance by Collateral Agent, Custodial Agent and Securities Intermediary   
89

 

v



--------------------------------------------------------------------------------

Section 15.04

  Certain Rights    89

Section 15.05

  Merger, Conversion, Consolidation or Succession to Business    90

Section 15.06

  Rights in Other Capacities    90

Section 15.07

  Non-reliance on the Collateral Agent, Custodial Agent and Securities
Intermediary    90

Section 15.08

  Compensation and Indemnity    91

Section 15.09

  Failure to Act    91

Section 15.10

  Resignation of Collateral Agent, the Custodial Agent and the Securities
Intermediary    92

Section 15.11

  Right to Appoint Agent or Advisor    93

Section 15.12

  Survival    93

Section 15.13

  Exculpation    93

Section 15.14

  Expenses, Etc    94 ARTICLE 16 TRUST INDENTURE ACT

Section 16.01

  Trust Indenture Act, Application    94

Section 16.02

  Company to Furnish Trustee Names and Addresses of Holders    94

Section 16.03

  Preservation of Information; Communications to Holders    95

Section 16.04

  Reports by Purchase Contract Agent    95

Section 16.05

  Reports by Company    95

Section 16.06

  Evidence of Compliance with Conditions Precedent    96

Section 16.07

  Defaults, Waiver    96

Section 16.08

  Purchase Contract Agent’s Knowledge of Defaults    96

Section 16.09

  Direction of Purchase Contract Agent    96 ARTICLE 17 MISCELLANEOUS

Section 17.01

  Security Interest Absolute    96

Section 17.02

  Notice of Special Event, Special Event Redemption and Termination Event    97

 

Exhibit A

  –   Form of Corporate Units Certificate

Exhibit B

  –   Form of Treasury Units Certificate

Exhibit C

  –   Instruction to Purchase Contract Agent from Holder

 

vi



--------------------------------------------------------------------------------

Exhibit D

  –   Notice from Purchase Contract Agent to Holders upon Termination Event

Exhibit E

  –   Notice of Cash Settlement

Exhibit F

  –   Instruction from Purchase Contract Agent to Collateral Agent (Creation of
Treasury Units)

Exhibit G

  –   Instruction from Collateral Agent to Securities Intermediary (Creation of
Treasury Units)

Exhibit H

  –   Instruction from Purchase Contract Agent to Collateral Agent (Recreation
of Corporate Units)

Exhibit I

  –   Instruction from Collateral Agent to Securities Intermediary (Recreation
of Corporate Units)

Exhibit J

  –   Notice of Cash Settlement from Securities Intermediary to Purchase
Contract Agent (Cash Settlement Amounts)

Exhibit K

  –   Instruction to Custodial Agent Regarding Remarketing

Exhibit L

  –   Instruction to Custodial Agent Regarding Withdrawal from Remarketing

Exhibit M

  –   Notice to Settle with Separate Cash

Exhibit N

  –   Notice from Purchase Contract Agent to Collateral Agent (Settlement with
Separate Cash)

Exhibit O

  –   Notice of Settlement with Separate Cash from Securities Intermediary to
Purchase Contract Agent (Settlement with Separate Cash)

Exhibit P

  –   Notice from Purchase Contract Agent to Collateral Agent (Cash Settlement)

 

vii



--------------------------------------------------------------------------------

PURCHASE CONTRACT AND PLEDGE AGREEMENT, dated as of March 30, 2005, among PNM
Resources, Inc., a New Mexico corporation (the “Company”), JPMorgan Chase Bank,
N.A., a national banking association acting as purchase contract agent for, and
as attorney-in-fact of, the Holders from time to time of the Units (in such
capacities, together with its successors and assigns in such capacities, the
“Purchase Contract Agent”), and U.S. Bank Trust National Association, as
collateral agent hereunder for the benefit of the Company (in such capacity,
together with its successors in such capacity, the “Collateral Agent”), as
custodial agent (in such capacity, together with its successors in such
capacity, the “Custodial Agent”), and as securities intermediary (as defined in
Section 8-102(a)(14) of the UCC) with respect to the Collateral Account (in such
capacity, together with its successors in such capacity, the “Securities
Intermediary”).

 

RECITALS

 

WHEREAS, the Company has duly authorized the execution and delivery of this
Agreement and the Certificates evidencing the Units;

 

WHEREAS, all things necessary to make the Purchase Contracts, when the
Certificates are executed by the Company and authenticated, executed on behalf
of the Holders and delivered by the Purchase Contract Agent, as provided in this
Agreement, the valid obligations of the Company, and to constitute these
presents a valid agreement of the Company, in accordance with its terms, have
been done;

 

WHEREAS, pursuant to the terms of this Agreement and the Purchase Contracts, the
Holders of the Units have irrevocably authorized the Purchase Contract Agent, as
attorney-in-fact of such Holders, among other things, to execute and deliver
this Agreement on behalf of such Holders and to grant the Pledge provided herein
of the Collateral to secure the Obligations.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

Section 1.01 Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

 

(a) the terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular, and nouns and pronouns
of the masculine gender include the feminine and neuter genders;

 

(b) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles in the
United States;



--------------------------------------------------------------------------------

(c) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section, Exhibit or other subdivision;

 

(d) the following terms which are defined in the UCC shall have the meanings set
forth therein: “certificated security,” “control,” “financial asset,”
“entitlement order,” “securities account” and “security entitlement”; and

 

(e) the following terms have the meanings given to them in this Section 1.01(e):

 

“Accounting Event” has the meaning set forth in the Supplemental Indenture.

 

“Act” has the meaning, with respect to any Holder, set forth in Section 1.04.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agreement” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more agreements supplemental hereto
entered into pursuant to the applicable provisions hereof.

 

“Applicable Market Value” has the meaning set forth in Section 5.01(a).

 

“Applicable Ownership Interest in the Treasury Portfolio” shall mean, with
respect to a Corporate Unit and the Treasury Portfolio, (i) a 1/20, or 5%,
undivided beneficial ownership interest in $1,000 face amount of U.S. treasury
securities (or principal or interest strips thereof) included in such Treasury
Portfolio that matures on or prior to May 15, 2008, and (ii) for each scheduled
Payment Date on the Senior Notes that occurs after the Special Event Redemption
Date to and including the Purchase Contract Settlement Date, a 0.06% undivided
beneficial ownership interest in $1,000 face amount of U.S. treasury securities
(or principal or interest strips thereof) included in such Treasury Portfolio
that mature on or prior to the Business Day immediately preceding such scheduled
Payment Date.

 

“Applicable Ownership Interest in Senior Notes” means, a 1/20, or 5%, undivided
beneficial ownership interest in $1,000 principal amount of Senior Notes that is
a component of a Corporate Unit, and “Applicable Ownership Interests in Senior
Notes” means the aggregate of each Applicable Ownership Interest in Senior Notes
that is a component of each Corporate Unit then Outstanding.

 

“Applicants” has the meaning set forth in Section 7.12(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, or any other law of
the United States that from time to time provides a uniform system of bankruptcy
laws.

 

2



--------------------------------------------------------------------------------

“Beneficial Owner” means, with respect to a Book-Entry Interest, a Person who is
the beneficial owner of such Book-Entry Interest as reflected on the books of
the Depositary or on the books of a Person maintaining an account with such
Depositary (directly as a Depositary Participant or as an indirect participant,
in each case in accordance with the rules of such Depositary).

 

“Board of Directors” means the board of directors of the Company or a duly
authorized committee of that board.

 

“Board Resolution” means one or more resolutions of the Board of Directors, a
copy of which has been certified by the Secretary or an Assistant Secretary of
the Company to have been duly adopted by the Board of Directors and to be in
full force and effect on the date of such certification and delivered to the
Purchase Contract Agent.

 

“Book-Entry Interest” means a beneficial interest in a Global Certificate,
registered in the name of a Depositary or a nominee thereof, ownership and
transfers of which shall be maintained and made through book entries by such
Depositary as described in Section 3.06.

 

“Business Day” means any day other than a Saturday or Sunday or any other day on
which banking institutions and trust companies in New York City, New York are
authorized or required by law or executive order to remain closed; provided that
for purposes of the second paragraph of Section 1.12 only, the term “Business
Day” shall also be deemed to exclude any day on which the Depositary is closed.

 

“Cash” means any coin or currency of the United States as at the time shall be
legal tender for payment of public and private debts.

 

“Cash Merger” has the meaning set forth in Section 5.04(b)(ii).

 

“Cash Merger Early Settlement” has the meaning set forth in Section 5.04(b)(ii).

 

“Cash Merger Early Settlement Date” has the meaning set forth in Section
5.04(b)(ii).

 

“Cash Settlement” has the meaning set forth in Section 5.02(a)(i).

 

“Certificate” means a Corporate Units Certificate or a Treasury Units
Certificate, as the case may be.

 

“Closing Price” has the meaning set forth in Section 5.01(a).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the collective reference to:

 

(i) the Collateral Account and all investment property and other financial
assets from time to time credited to the Collateral Account and all security
entitlements with respect thereto, including, without limitation, (A) the
Applicable Ownership Interests in Senior Notes and security entitlements
relating thereto (and the Senior Notes

 

3



--------------------------------------------------------------------------------

and security entitlements relating thereto delivered to the Collateral Agent in
respect of such Applicable Ownership Interests in Senior Notes), (B) the
Applicable Ownership Interests in the Treasury Portfolio (as specified in clause
(i) of the definition of such term) and security entitlements relating thereto,
(C) any Treasury Securities and security entitlements relating thereto
Transferred to the Securities Intermediary from time to time in connection with
the creation of Treasury Units in accordance with Section 3.13 hereof and (D)
payments made by Holders pursuant to Section 5.02 hereof;

 

(ii) all Proceeds of any of the foregoing (whether such Proceeds arise before or
after the commencement of any proceeding under any applicable bankruptcy,
insolvency or other similar law, by or against the pledgor or with respect to
the pledgor); and

 

(iii) all powers and rights now owned or hereafter acquired under or with
respect to the Collateral.

 

“Collateral Account” means the securities account of U.S. Bank Trust National
Association, as Collateral Agent, maintained on the books of the Securities
Intermediary and designated “U.S. Bank Trust National Association, as Collateral
Agent of PNM Resources, Inc., as pledgee of JPMorgan Chase Bank, N.A., as the
Purchase Contract Agent on behalf of and as attorney-in-fact for the Holders”.

 

“Collateral Agent” means the Person named as “Collateral Agent” in the first
paragraph of this Agreement until a successor Collateral Agent shall have become
such pursuant to this Agreement, and thereafter “Collateral Agent” shall mean
the Person who is then the Collateral Agent hereunder.

 

“collateral event of default” has the meaning set forth in Section 13.01(b).

 

“Collateral Substitution” means (i) with respect to the Corporate Units, (x) the
substitution of the Pledged Applicable Ownership Interests in Senior Notes
included in such Corporate Units with Treasury Securities in an aggregate
principal amount at maturity equal to the aggregate principal amount of such
Pledged Applicable Ownership Interests in Senior Notes, or (y) the substitution
of the Pledged Applicable Ownership Interests in the Treasury Portfolio included
in such Corporate Units with Treasury Securities in an aggregate principal
amount at maturity equal to such Pledged Applicable Ownership Interests in the
Treasury Portfolio, or (ii) with respect to the Treasury Units, (x) the
substitution of the Pledged Treasury Securities included in such Treasury Units
(if the Applicable Ownership Interests in the Treasury Portfolio have not
replaced the Applicable Ownership Interests in Senior Notes as a component of
the Corporate Units) with Senior Notes in an aggregate principal amount equal to
the aggregate principal amount at stated maturity of the Pledged Treasury
Securities, or (y) the substitution of the Pledged Treasury Securities included
in such Treasury Units (if the Applicable Ownership Interests in the Treasury
Portfolio have replaced the Applicable Ownership Interests in Senior Notes as a
component of the Corporate Units) with the Applicable Ownership Interests in the
Treasury Portfolio (as specified in clause (i) of the definition thereof).

 

“Common Stock” means the common stock, no par value, of the Company.

 

4



--------------------------------------------------------------------------------

“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor shall have become such pursuant to the applicable
provision of this Agreement, and thereafter “Company” shall mean such successor.

 

“Constituent Person” has the meaning set forth in Section 5.04(b)(i).

 

“Contract Adjustment Payments” means the payments payable by the Company on the
Payment Dates in respect of each Purchase Contract, at a rate per year of 1.95%
of the Stated Amount per Purchase Contract.

 

“Corporate Trust Office” means the office of the Purchase Contract Agent at
which, at any particular time, its corporate trust business shall be principally
administered, which office at the date hereof is located at 4 New York Plaza,
New York, New York 10004 Attention: Institutional Trust Services.

 

“Corporate Unit” means the collective rights and obligations of a Holder of a
Corporate Units Certificate in respect of the Applicable Ownership Interests in
Senior Notes or the Applicable Ownership Interests in the Treasury Portfolio, as
the case may be, subject in each case (except that the Applicable Ownership
Interests in the Treasury Portfolio as specified in clause (ii) of the
definition of such term shall not be subject to the Pledge) to the Pledge
thereof, and the related Purchase Contract.

 

“Corporate Units Certificate” means a certificate evidencing the rights and
obligations of a Holder in respect of the number of Corporate Units specified on
such certificate.

 

“Coupon Rate” has the meaning set forth in the Supplemental Indenture.

 

“Current Market Price” means, in respect of a share of Common Stock on any date
of determination, the average of the daily Closing Prices for the 5 consecutive
Trading Days ending the earlier of the day in question and the day before the
“ex date” with respect to the issuance or distribution requiring such
computation. For purposes of this definition, the term “ex date,” when used with
respect to any issuance or distribution, shall mean the first date on which
Common Stock trades regular way on such exchange or in such market without the
right to receive such issuance or distribution.

 

“Custodial Agent” means the Person named as Custodial Agent in the first
Paragraph of this Agreement until a successor Custodial Agent shall have become
such pursuant to the applicable provisions of this Agreement, and thereafter
“Custodial Agent” shall mean the Person who is then the Custodial Agent
hereunder.

 

“Depositary” means a clearing agency registered under Section 17A of the
Exchange Act that is designated to act as Depositary for the Units as
contemplated by Sections 3.06 and 3.08.

 

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book entry transfers and pledges of securities deposited with the Depositary.

 

“Distributed Property” has the meaning set forth in Section 5.04(a)(iv).

 

5



--------------------------------------------------------------------------------

“Dividend Threshold Amount” has the meaning set forth in Section 5.04(a)(v).

 

“DTC” means The Depository Trust Company.

 

“Early Settlement” has the meaning set forth in Section 5.07(a).

 

“Early Settlement Amount” has the meaning set forth in Section 5.07(b).

 

“Early Settlement Date” has the meaning set forth in Section 5.07(b).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934 and any statute
successor thereto, in each case as amended from time to time, and the rules and
regulations promulgated thereunder.

 

“Exchange Property” has the meaning set forth in Section 5.04(b)(i).

 

“Ex-Dividend Date” has the meaning set forth in Section 5.04(a)(iv).

 

“Expiration Date” has the meaning set forth in Section 1.04(e).

 

“Expiration Time” has the meaning set forth in Section 5.04(a)(vi).

 

“Failed Final Remarketing” has the meaning set forth in Section 5.02(b)(v).

 

“Failed Remarketing” has the meaning set forth in Section 5.02(b)(iii).

 

“Final Remarketing Date” means the third Business Day immediately preceding the
Purchase Contract Settlement Date.

 

“Fixed Settlement Rate” means each of the Minimum Settlement Rate and the
Maximum Settlement Rate.

 

“Global Certificate” means a Certificate that evidences all or part of the Units
and is registered in the name of the Depositary or a nominee thereof.

 

“Holder” means, with respect to a Unit, the Person in whose name the Unit
evidenced by a Certificate is registered in the Security Register.

 

“Indemnitees” has the meaning set forth in Section 7.07(c).

 

“Indenture” means the Indenture, dated as of March 15, 2005, between the Company
and the Indenture Trustee (including any provisions of the TIA that are deemed
incorporated therein), as amended and supplemented from time to time, including
by the Supplemental Indenture pursuant to which the Senior Notes will be issued.

 

“Indenture Trustee” means JPMorgan Chase Bank, N.A., a national banking
association, as trustee under the Indenture, or any successor thereto as
described in the Indenture.

 

6



--------------------------------------------------------------------------------

“Initial Remarketing Date” means the fifth Business Day immediately preceding
the Purchase Contract Settlement Date.

 

“Issuer Order” or “Issuer Request” means a written order or request signed in
the name of the Company by (i) either its Chief Executive Officer, its President
or one of its Vice Presidents, and (ii) either its Secretary or one of its
Assistant Secretaries or its Treasurer or one of its Assistant Treasurers, and
delivered to the Purchase Contract Agent.

 

“Losses” has the meaning set forth in Section 15.08(b).

 

“Maximum Settlement Rate” has the meaning set forth in Section 5.01(a).

 

“Minimum Settlement Rate” has the meaning set forth in Section 5.01(a).

 

“non-electing share” has the meaning set forth in Section 5.04(b)(i).

 

“NYSE” has the meaning set forth in Section 5.01(a).

 

“Obligations” means, with respect to each Holder, all obligations and
liabilities of such Holder under such Holder’s Purchase Contract and this
Agreement or any other document made, delivered or given in connection herewith
or therewith, in each case whether on account of principal, interest (including,
without limitation, interest accruing before and after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to such Holder, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Company or the Collateral Agent or the
Securities Intermediary that are required to be paid by the Holder pursuant to
the terms of any of the foregoing agreements).

 

“Officers’ Certificate” means a certificate signed by (i) either the Company’s
Chief Executive Officer, its President or one of its Vice Presidents, and (ii)
either the Company’s Secretary or one of its Assistant Secretaries or its
Treasurer or one of its Assistant Treasurers, and delivered to the Purchase
Contract Agent. Any Officers’ Certificate delivered with respect to compliance
with a condition or covenant provided for in this Agreement (other than the
Officers’ Certificate provided for in Section 10.05) shall include the
information set forth in Section 1.02 hereof.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel to
the Company (and who may be an employee of the Company), and who shall be
reasonably acceptable to the Purchase Contract Agent. An opinion of counsel may
rely on certificates as to matters of fact.

 

“Outstanding” means, as of any date of determination, all Units evidenced by
Certificates theretofore authenticated, executed and delivered under this
Agreement, except:

 

(i) all Units, if a Termination Event has occurred;

 

7



--------------------------------------------------------------------------------

(ii) Units evidenced by Certificates theretofore cancelled by the Purchase
Contract Agent or delivered to the Purchase Contract Agent for cancellation or
deemed cancelled pursuant to the provisions of this Agreement; and

 

(iii) Units evidenced by Certificates in exchange for or in lieu of which other
Certificates have been authenticated, executed on behalf of the Holder and
delivered pursuant to this Agreement, other than any such Certificate in respect
of which there shall have been presented to the Purchase Contract Agent proof
satisfactory to it that such Certificate is held by a protected purchaser in
whose hands the Units evidenced by such Certificate are valid obligations of the
Company;

 

provided, however, that in determining whether the Holders of the requisite
number of the Units have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, Units owned by the Company or any Affiliate
of the Company shall be disregarded and deemed not to be Outstanding Units,
except that, in determining whether the Purchase Contract Agent shall be
authorized and protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Units that a
Responsible Officer of the Purchase Contract Agent actually knows to be so owned
shall be so disregarded. Units so owned that have been pledged in good faith may
be regarded as Outstanding Units if the pledgee establishes to the satisfaction
of the Purchase Contract Agent the pledgee’s right so to act with respect to
such Units and that the pledgee is not the Company or any Affiliate of the
Company.

 

“Payment Date” means each February 16, May 16, August 16 and November 16 of each
year, commencing August 16, 2005.

 

“Permitted Investments” means any one of the following:

 

(1) any evidence of indebtedness with an original maturity of 365 days or less
issued, or directly and fully guaranteed or insured, by the United States of
America or any agency or instrumentality thereof (provided that the full faith
and credit of the United States of America is pledged in support of the timely
payment thereof or such indebtedness constitutes a general obligation of it);

 

(2) deposits, certificates of deposit or acceptances with an original maturity
of 365 days or less of any institution which is a member of the Federal Reserve
System having combined capital and surplus and undivided profits of not less
than $500 million at the time of deposit (and which may include the Collateral
Agent);

 

(3) investments with an original maturity of 365 days or less of any Person that
is fully and unconditionally guaranteed by a bank referred to in clause (2);

 

(4) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or issued by any agency thereof and backed as to timely
payment by the full faith and credit of the United States of America;

 

(5) investments in commercial paper, other than commercial paper issued by the
Company or its affiliates, of any corporation incorporated under the laws of the
United States or

 

8



--------------------------------------------------------------------------------

any State thereof, which commercial paper has a rating at the time of purchase
at least equal to “A-2” by Standard & Poor’s Ratings Services (“S&P”) or at
least equal to “P-2” by Moody’s Investors Service, Inc. (“Moody’s”); and

 

(6) investments in money market funds (including, but not limited to, money
market funds managed by the Collateral Agent or an affiliate of the Collateral
Agent) registered under the Investment Company Act of 1940, as amended, rated in
the highest applicable rating category by S&P or Moody’s.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company, trust, unincorporated organization or government or any agency or
political subdivision thereof or any other entity of whatever nature.

 

“Plan” means an employee benefit plan that is subject to ERISA, a plan or
individual retirement account that is subject to Section 4975 of the Code or any
entity whose assets are considered assets of any such plan.

 

“Pledge” means the lien and security interest in the Collateral created by this
Agreement.

 

“Pledged Applicable Ownership Interests in Senior Notes” means the Applicable
Ownership Interests in Senior Notes and security entitlements with respect
thereto from time to time credited to the Collateral Account and not then
released from the Pledge.

 

“Pledged Applicable Ownership Interests in the Treasury Portfolio” means the
Applicable Ownership Interests in the Treasury Portfolio (as specified in clause
(i) of the definition thereof) and security entitlements with respect thereto
from time to time credited to the Collateral Account and not then released from
the Pledge.

 

“Pledged Securities” means the Pledged Applicable Ownership Interests in Senior
Notes, the Pledged Applicable Ownership Interests in the Treasury Portfolio and
the Pledged Treasury Securities, collectively.

 

“Pledged Treasury Securities” means Treasury Securities and security
entitlements with respect thereto from time to time credited to the Collateral
Account and not then released from the Pledge.

 

“Pledge Indemnitees” has the meaning set forth in Section 15.08(b).

 

“Predecessor Certificate” means a Predecessor Corporate Units Certificate or a
Predecessor Treasury Units Certificate.

 

“Predecessor Corporate Units Certificate” of any particular Corporate Units
Certificate means every previous Corporate Units Certificate evidencing all or a
portion of the rights and obligations of the Company and the Holder under the
Corporate Units evidenced thereby; and, for the purposes of this definition, any
Corporate Units Certificate authenticated and delivered under Section 3.10 in
exchange for or in lieu of a mutilated, destroyed, lost or stolen Corporate
Units Certificate shall be deemed to evidence the same rights and obligations of
the Company and the Holder as the mutilated, destroyed, lost or stolen Corporate
Units Certificate.

 

9



--------------------------------------------------------------------------------

“Predecessor Treasury Units Certificate” of any particular Treasury Units
Certificate means every previous Treasury Units Certificate evidencing all or a
portion of the rights and obligations of the Company and the Holder under the
Treasury Units evidenced thereby; and, for the purposes of this definition, any
Treasury Units Certificate authenticated and delivered under Section 3.10 in
exchange for or in lieu of a mutilated, destroyed, lost or stolen Treasury Units
Certificate shall be deemed to evidence the same rights and obligations of the
Company and the Holder as the mutilated, destroyed, lost or stolen Treasury
Units Certificate.

 

“Pro Rata” or “pro-rata” shall mean pro rata to each Holder according to the
aggregate Stated Amount of the Units held by such Holder in relation to the
aggregate Stated Amount of all Units outstanding.

 

“Proceeds” has the meaning ascribed thereto in the UCC and includes, without
limitation, all interest, dividends, cash, instruments, securities, financial
assets and other property received, receivable or otherwise distributed upon the
sale (including, without limitation, any Remarketing), exchange, collection or
disposition of any financial assets from time to time credited to the Collateral
Account.

 

“Prospectus” means the prospectus relating to the delivery of shares or any
securities in connection with an Early Settlement pursuant to Section 5.07 or a
Cash Merger Early Settlement of Purchase Contracts pursuant to Section
5.04(b)(ii), in the form in which first filed, or transmitted for filing, with
the Securities and Exchange Commission after the effective date of the
Registration Statement pursuant to Rule 424(b) under the Securities Act,
including the documents incorporated by reference therein as of the date of such
Prospectus.

 

“Purchase Contract” means, with respect to any Unit, the contract forming a part
of such Unit and obligating the Company to (i) sell, and the Holder of such Unit
to purchase, shares of Common Stock and (ii) pay the Holder thereof Contract
Adjustment Payments, in each case on the terms and subject to the conditions set
forth in Article 5 hereof.

 

“Purchase Contract Agent” means the Person named as the “Purchase Contract
Agent” in the first paragraph of this Agreement until a successor Purchase
Contract Agent shall have become such pursuant to the applicable provisions of
this Agreement, and thereafter “Purchase Contract Agent” shall mean such Person
or any subsequent successor who is appointed pursuant to this Agreement.

 

“Purchase Contract Settlement Date” means May 16, 2008.

 

“Purchase Contract Settlement Fund” has the meaning set forth in Section 5.03.

 

“Purchase Price” has the meaning set forth in Section 5.01(a).

 

“Purchased Shares” has the meaning set forth in Section 5.04(a)(vi).

 

“Put Right” has the meaning set forth in the Supplemental Indenture.

 

10



--------------------------------------------------------------------------------

“Quotation Agent” has the meaning set forth in the Supplemental Indenture.

 

“Record Date” for any distribution and any Contract Adjustment Payment payable
on any Payment Date means the first day of the calendar month in which the
relevant Payment Date falls (whether or not a Business Day).

 

“Redemption Amount” has the meaning set forth in the Supplemental Indenture.

 

“Redemption Price” has the meaning set forth in the Supplemental Indenture.

 

“Reference Price” has the meaning set forth in Section 5.01(a).

 

“Registration Statement” means a registration statement under the Securities Act
prepared by the Company covering, inter alia, the delivery by the Company of any
securities in connection with an Early Settlement on the Early Settlement Date
or a Cash Merger Early Settlement on the Cash Merger Early Settlement Date under
Section 5.04(b)(ii), including all exhibits thereto and the documents
incorporated by reference in the prospectus contained in such registration
statement, and any post-effective amendments thereto.

 

“Remarketing” has the meaning set forth in the Remarketing Agreement.

 

“Remarketing Agent” has the meaning set forth in the Supplemental Indenture.

 

“Remarketing Agreement” has the meaning set forth in the Supplemental Indenture.

 

“Remarketing Date” means any of the Initial Remarketing Date, the Second
Remarketing Date or the Final Remarketing Date.

 

“Remarketing Fee” has the meaning set forth in the Remarketing Agreement.

 

“Remarketing Price” has the meaning set forth in Section 5.02(b)(iii).

 

“Reorganization Event” has the meaning set forth in Section 5.04(b)(i).

 

“Reset Rate” has the meaning set forth in the Remarketing Agreement.

 

“Responsible Officer” means, when used with respect to the Purchase Contract
Agent, any officer of the Purchase Contract Agent within the Institutional Trust
Services department (or any successor unit, department or division of the
Purchase Contract Agent) located at the Corporate Trust Office of the Purchase
Contract Agent who has direct responsibility for the administration of this
Agreement.

 

“Rights” has the meaning set forth in Section 5.04(a)(x).

 

“Second Remarketing Date” means the fourth Business Day immediately preceding
the Purchase Contract Settlement Date.

 

“Securities Act” means the Securities Act of 1933 and any statute successor
thereto, in each case as amended from time to time, and the rules and
regulations promulgated thereunder.

 

11



--------------------------------------------------------------------------------

“Securities Intermediary” means the Person named as Securities Intermediary in
the first Paragraph of this Agreement until a successor Securities Intermediary
shall have become such pursuant to the applicable provisions of this Agreement,
and thereafter “Securities Intermediary” shall mean such successor or any
subsequent successor.

 

“Security Register” and “Securities Registrar” have the respective meanings set
forth in Section 3.05.

 

“Senior Indebtedness” means indebtedness of any kind of the Company unless the
instrument under which such indebtedness is incurred expressly provides that it
is on a parity in right of payment with or subordinate in right of payment to
the Contract Adjustment Payments.

 

“Senior Notes” means the series of notes designated the Senior Notes, Series A
of the Company.

 

“Separate Senior Notes” means Senior Notes that have been released from the
Pledge following Collateral Substitution and therefore no longer underlie
Corporate Units.

 

“Settlement Rate” has the meaning set forth in Section 5.01(a).

 

“Special Event” has the meaning set forth in the Supplemental Indenture.

 

“Special Event Redemption” has the meaning set forth in the Supplemental
Indenture.

 

“Special Event Redemption Date” has the meaning set forth in the Supplemental
Indenture.

 

“Stated Amount” means $50.

 

“Subsidiary” means a corporation more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more Subsidiaries. For the
purposes of this definition, “voting stock” means stock which ordinarily has
voting power for the election of directors, whether at all times or only so long
as no senior class of stock has such voting power by reason of any contingency.

 

“Successful Remarketing” has the meaning set forth in Section 5.02(b)(iv).

 

“Supplemental Indenture” means the Supplemental Indenture No. 1 dated as of the
date hereof between the Company and the Indenture Trustee pursuant to which the
Senior Notes are issued.

 

“Tax Event” has the meaning set forth in the Supplemental Indenture.

 

“Termination Date” means the date, if any, on which a Termination Event occurs.

 

12



--------------------------------------------------------------------------------

“Termination Event” means the occurrence of any of the following events:

 

(i) at any time on or prior to the Purchase Contract Settlement Date, the
Company institutes or has instituted against it a proceeding seeking a judgment
of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors’ rights, or a petition
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition (A)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation or (B) is not
dismissed, discharged, stayed or restrained in each case within 30 days of the
institution or presentation thereof and if such proceeding, judgment, petition
or order shall have been entered more than 60 days prior to the Purchase
Contract Settlement Date, such proceeding, judgment, petition or order shall
have continued undischarged and unstayed for a period of 60 days; or

 

(ii) at any time on or prior to the Purchase Contract Settlement Date, the
Company seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets

 

“Threshold Appreciation Price” has the meaning set forth in Section 5.01(a).

 

“TIA” means the Trust Indenture Act of 1939 and any statute successor thereto,
in each case as amended from time to time, and the rules and regulations
promulgated thereunder.

 

“TRADES” means the Treasury/Reserve Automated Debt Entry System maintained by
the Federal Reserve Bank of New York pursuant to the TRADES Regulations.

 

“TRADES Regulations” means the regulations of the United States Department of
the Treasury, published at 31 C.F.R. Part 357, as amended from time to time.
Unless otherwise defined herein, all terms defined in the TRADES Regulations are
used herein as therein defined.

 

“Trading Day” has the meaning set forth in Section 5.01(a).

 

“Transfer” means (i) in the case of certificated securities in registered form,
delivery as provided in Section 8-301(a) of the UCC, indorsed to the transferee
or in blank by an effective endorsement; (ii) in the case of Treasury
Securities, registration of the transferee as the owner of such Treasury
Securities on TRADES; and (iii) in the case of security entitlements, including,
without limitation, security entitlements with respect to Treasury Securities, a
securities intermediary indicating by book entry that such security entitlement
has been credited to the transferee’s securities account.

 

“Treasury Portfolio” has the meaning set forth in the Supplemental Indenture.

 

“Treasury Portfolio Purchase Price” has the meaning set forth in the
Supplemental Indenture.

 

“Treasury Securities” means zero-coupon U.S. treasury securities that mature on
May 15, 2008 (CUSIP No. 912820CY1).

 

13



--------------------------------------------------------------------------------

“Treasury Unit” means, following the substitution of Treasury Securities for
Pledged Applicable Ownership Interests in Senior Notes or Pledged Applicable
Ownership Interests in the Treasury Portfolio, as the case may be, as collateral
to secure a Holder’s obligations under the Purchase Contract, the collective
rights and obligations of a Holder of a Treasury Units Certificate in respect of
such Treasury Securities, subject to the Pledge thereof, and the related
Purchase Contract.

 

“Treasury Units Certificate” means a certificate evidencing the rights and
obligations of a Holder in respect of the number of Treasury Units specified on
such certificate.

 

“Trigger Event” has the meaning set forth in Section 5.04(a)(iv).

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

 

“Underwriters” means the underwriters identified in Schedule II to the
Underwriting Agreement.

 

“Underwriting Agreement” means the Underwriting Agreement, dated March 23, 2005,
between the Company and Banc of America Securities LLC, J.P. Morgan Securities
Inc. and Morgan Stanley & Co. Incorporated, as representatives of the
Underwriters, relating to the sale of Corporate Units.

 

“Unit” means a Corporate Unit or a Treasury Unit, as the case may be.

 

“Units Prospectus” means, collectively, the registration statement on Form S-3
(No. 333-106080) and the registration statement on Form S-3 (No. 333-121059), in
each case filed by the Company with the Securities and Exchange Commission and
the prospectus contained in the latter dated December 16, 2004, as supplemented
by a prospectus supplement dated March 23, 2005, describing, among other things,
the terms of the Units.

 

“Utility Subsidiary” has the meaning set forth in Section 3.18.

 

“Value” means, with respect to any item of Collateral on any date, as to (1)
Cash, the amount thereof, (2) Treasury Securities, the aggregate principal
amount thereof at maturity, (3) Applicable Ownership Interests in the Treasury
Portfolio (as specified in clause (i) of the definition of such term), the
appropriate aggregate percentage of the aggregate principal amount at maturity
of the underlying Treasury Portfolio and (4) Applicable Ownership Interests in
Senior Notes, the appropriate aggregate percentage of the aggregate principal
amount at maturity of the underlying Senior Notes.

 

“Vice President” means any vice president, whether or not designated by a number
or a word or words added before or after the title “vice president.”

 

Section 1.02 Compliance Certificates and Opinions. Except as otherwise expressly
provided by this Agreement, upon any application or request by the Company to
the Purchase Contract Agent to take any action in accordance with any provision
of this Agreement, the Company shall furnish to the Purchase Contract Agent an
Officers’ Certificate stating that all

 

14



--------------------------------------------------------------------------------

conditions precedent, if any, provided for in this Agreement relating to the
proposed action have been complied with and an Opinion of Counsel stating that,
in the opinion of such counsel, all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Agreement relating to such particular application or request, no
additional certificate or opinion need be furnished.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Agreement (other than the Officers’ Certificate
provided for in Section 10.05) shall include:

 

(i) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;

 

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(iii) a statement that, in the opinion of each such individual, he or she has
made such examination or investigation as is necessary to enable such individual
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

 

(iv) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

 

Section 1.03 Form of Documents Delivered to Purchase Contract Agent.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents. Any certificate or
opinion of an officer of the Company may be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel,
unless such officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which its certificate or opinion is based are erroneous. Any such
certificate or Opinion of Counsel may be based, insofar as it relates to factual
matters, upon a certificate or opinion of, or representations by, an officer or
officers of the Company unless such counsel knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Agreement, they may, but need not, be consolidated and form one
instrument.

 

15



--------------------------------------------------------------------------------

Section 1.04 Acts of Holders; Record Dates. (a) Any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Agreement to be given or taken by Holders may be embodied in and evidenced
by one or more instruments of substantially similar tenor signed by such Holders
in person or by an agent duly appointed in writing; and, except as herein
otherwise expressly provided, such action shall become effective when such
instrument or instruments are delivered to the Purchase Contract Agent and,
where it is hereby expressly required, to the Company. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Agreement
and (subject to Section 7.01) conclusive in favor of the Purchase Contract Agent
and the Company, if made in the manner provided in this Section.

 

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner that the Purchase Contract Agent deems
sufficient.

 

(c) The ownership of Units shall be proved by the Security Register.

 

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Unit shall bind every future Holder of the same
Unit and the Holder of every Certificate evidencing such Unit issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Purchase
Contract Agent or the Company in reliance thereon, whether or not notation of
such action is made upon such Certificate.

 

(e) The Company may set any date as a record date for the purpose of determining
the Holders of Outstanding Units entitled to give, make or take any request,
demand, authorization, direction, notice, consent, waiver or other action
provided or permitted by this Agreement to be given, made or taken by Holders.
If any record date is set pursuant to this paragraph, the Holders of the
Outstanding Corporate Units and the Outstanding Treasury Units, as the case may
be, on such record date, and no other Holders, shall be entitled to take the
relevant action with respect to the Corporate Units or the Treasury Units, as
the case may be, whether or not such Holders remain Holders after such record
date; provided that no such action shall be effective hereunder unless taken
prior to or on the applicable Expiration Date by Holders of the requisite number
of Outstanding Units on such record date. Nothing contained in this paragraph
shall be construed to prevent the Company from setting a new record date for any
action for which a record date has previously been set pursuant to this
paragraph (whereupon the record date previously set shall automatically and with
no action by any Person be cancelled and be of no effect), and nothing contained
in this paragraph shall be construed to render ineffective any action taken by
Holders of the requisite number of Outstanding Units on the date such action is
taken. Promptly after any record date is set pursuant to this paragraph, the
Company, at its own expense, shall cause notice of such record date, the
proposed action by Holders and the applicable Expiration Date to be given to the
Purchase Contract Agent in writing and to each Holder in the manner set forth in
Section 1.06.

 

With respect to any record date set pursuant to this Section 1.04(e), the
Company may designate any date as the “Expiration Date” and from time to time
may change the Expiration

 

16



--------------------------------------------------------------------------------

Date to any later day; provided that no such change shall be effective unless
notice of the proposed new Expiration Date is given to the Purchase Contract
Agent in writing, and to each Holder in the manner set forth in Section 1.06,
prior to or on the existing Expiration Date. If an Expiration Date is not
designated with respect to any record date set pursuant to this Section, the
Company shall be deemed to have initially designated the 180th day after such
record date as the Expiration Date with respect thereto, subject to its right to
change the Expiration Date as provided in this paragraph. Notwithstanding the
foregoing, no Expiration Date shall be later than the 180th day after the
applicable record date.

 

Section 1.05 Notices. All notices, requests, consents and other communications
provided for herein (including, without limitation, any modifications of, or
waivers or consents under, this Agreement) shall be given or made in writing
(including, without limitation, by telecopy) delivered to the intended recipient
at the “Address for Notices” specified below its name on the signature pages
hereof or, as to any party, at such other address as shall be designated by such
party in a notice to the other parties. Except as otherwise provided in this
Agreement, all such communications shall be deemed to have been duly given when
transmitted by telecopier or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

 

The Purchase Contract Agent shall send to the Indenture Trustee at the following
address a copy of any notices in the form of Exhibits C, D, E, F, H or J it
sends or receives:

 

JPMorgan Chase Bank, N.A.

4 New York Plaza

New York, New York 10004

Attention: Institutional Trust Services

Fax: (212) 623-6166/6167

 

Section 1.06 Notice to Holders; Waiver. Where this Agreement provides for notice
to Holders of any event, such notice shall be sufficiently given (unless
otherwise herein expressly provided) if in writing and mailed, first-class
postage prepaid, to each Holder affected by such event, at its address as it
appears in the Security Register, not later than the latest date, and not
earlier than the earliest date, prescribed for the giving of such notice. In any
case where notice to Holders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed to any particular Holder shall
affect the sufficiency of such notice with respect to other Holders. Where this
Agreement provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Holders shall be filed with the Purchase Contract Agent, but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Purchase Contract Agent
shall constitute a sufficient notification for every purpose hereunder.

 

17



--------------------------------------------------------------------------------

Section 1.07 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

 

Section 1.08 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Company,
the Purchase Contract Agent, the Collateral Agent, the Custodial Agent and the
Securities Intermediary, and the Holders from time to time of the Units, by
their acceptance of the same, shall be deemed to have agreed to be bound by the
provisions hereof and to have ratified the agreements of, and the grant of the
Pledge hereunder by, the Purchase Contract Agent.

 

Section 1.09 Separability Clause. In case any provision in this Agreement or in
the Units shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof and thereof shall not in any
way be affected or impaired thereby.

 

Section 1.10 Benefits of Agreement. Nothing contained in this Agreement or in
the Units, express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder and, to the extent provided hereby, the
Holders, any benefits or any legal or equitable right, remedy or claim under
this Agreement. The Holders from time to time shall be beneficiaries of this
Agreement and shall be bound by all of the terms and conditions hereof and of
the Units evidenced by their Certificates by their acceptance of delivery of
such Certificates.

 

Section 1.11 Governing Law. THIS AGREEMENT AND THE UNITS SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAW PROVISIONS THEREOF TO THE EXTENT A
DIFFERENT LAW WOULD GOVERN AS A RESULT. To the fullest extent permitted by
applicable law, the Company, the Collateral Agent, the Custodial Agent, the
Securities Intermediary and the Holders from time to time of the Units, acting
through the Purchase Contract Agent as their attorney-in-fact, hereby submit to
the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York state court sitting in New
York City for the purposes of all legal proceedings arising out of or relating
to this Agreement or the transactions contemplated hereby. The Company, the
Collateral Agent, the Custodial Agent, the Securities Intermediary and the
Holders from time to time of the Units, acting through the Purchase Contract
Agent as their attorney-in-fact, irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of the venue of any such proceeding brought in such a court and
any claim that any such proceeding brought in such a court has been brought in
an inconvenient forum.

 

Section 1.12 Legal Holidays. In any case where any Payment Date shall not be a
Business Day (notwithstanding any other provision of this Agreement or the
Units), Contract Adjustment Payments or other distributions shall not be paid on
such date, but Contract Adjustment Payments or such other distributions shall be
paid on the next succeeding Business Day, with the same force and effect as if
made on such scheduled Payment Date; provided that no interest or other amount
shall accrue or be payable by the Company or to any Holder in respect of such
delay.

 

18



--------------------------------------------------------------------------------

In any case where the Purchase Contract Settlement Date or any Early Settlement
Date or Cash Merger Early Settlement Date shall not be a Business Day
(notwithstanding any other provision of this Agreement or the Units), Purchase
Contracts shall not be performed and Early Settlement and Cash Merger Early
Settlement shall not be effected on such date, but Purchase Contracts shall be
performed or Early Settlement or Cash Merger Early Settlement shall be effected,
as applicable, on the next succeeding Business Day with the same force and
effect as if made on such Purchase Contract Settlement Date, Early Settlement
Date or Cash Merger Early Settlement Date, as applicable.

 

Section 1.13 Counterparts. This Agreement may be executed in any number of
counterparts by the parties hereto, each of which, when so executed and
delivered, shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument.

 

Section 1.14 Inspection of Agreement. A copy of this Agreement shall be
available at all reasonable times during normal business hours at the Corporate
Trust Office for inspection by any Holder or Beneficial Owner.

 

Section 1.15 Appointment of Financial Institution as Agent for the Company. The
Company may appoint a financial institution (which may be the Collateral Agent,
provided that it shall have accepted such appointment) to act as its agent in
performing its obligations and in accepting and enforcing performance of the
obligations of the Purchase Contract Agent and the Holders, under this Agreement
and the Purchase Contracts, by giving notice of such appointment in the manner
provided in Section 1.05 hereof. Any such appointment shall not relieve the
Company in any way from its obligations hereunder.

 

Section 1.16 No Waiver. No failure on the part of the Company, the Purchase
Contract Agent, the Collateral Agent, the Custodial Agent, the Securities
Intermediary or any of their respective agents to exercise, and no course of
dealing with respect to, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by the Company, the Purchase Contract Agent, the Collateral Agent, the
Custodial Agent, the Securities Intermediary or any of their respective agents
of any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

 

ARTICLE 2

 

CERTIFICATE FORMS

 

Section 2.01 Forms of Certificates Generally. The Certificates (including the
form of Purchase Contract forming part of each Unit evidenced thereby) shall be
in substantially the form set forth in Exhibit A hereto (in the case of
Corporate Units Certificates) or Exhibit B hereto (in the case of Treasury Units
Certificates), with such letters, numbers or other marks of identification or
designation and such legends or endorsements printed, lithographed or engraved
thereon as may be required by the rules of any securities exchange on which the
Units are listed or any depositary therefor, or as may, consistently herewith,
be determined by the officers of the Company executing such Certificates, as
evidenced by their execution of the Certificates.

 

19



--------------------------------------------------------------------------------

The definitive Certificates shall be produced in any manner as determined by the
officers of the Company executing the Units evidenced by such Certificates,
consistent with the provisions of this Agreement, as evidenced by their
execution thereof.

 

Every Global Certificate authenticated, executed on behalf of the Holders and
delivered hereunder shall bear a legend substantially in the form set forth in
Exhibit A and Exhibit B for a Global Certificate.

 

Section 2.02 Form of Purchase Contract Agent’s Certificate of Authentication.
The form of the Purchase Contract Agent’s certificate of authentication of the
Units shall be in substantially the form set forth on the form of the applicable
Certificates.

 

ARTICLE 3

 

THE UNITS

 

Section 3.01 Amount; Form and Denominations. The aggregate number of Units
evidenced by Certificates authenticated, executed on behalf of the Holders and
delivered hereunder is limited to 4,300,000 (or 4,945,000 if the Underwriters’
option under the Underwriting Agreement to purchase additional Units is
exercised in full), except for Certificates authenticated, executed and
delivered upon registration of transfer of, in exchange for, or in lieu of,
other Certificates pursuant to Section 3.04, Section 3.05, Section 3.10, Section
3.13, Section 3.14 or Section 8.05.

 

The Certificates shall be issuable only in registered form and only in
denominations of a single Corporate Unit or Treasury Unit and any integral
multiple thereof.

 

Section 3.02 Rights and Obligations Evidenced by the Certificates. Each
Corporate Units Certificate shall evidence the number of Corporate Units
specified therein, with each such Corporate Unit representing (1) the ownership
by the Holder thereof of an Applicable Ownership Interest in Senior Notes or an
Applicable Ownership Interest in the Treasury Portfolio, as the case may be,
subject to the Pledge of such Applicable Ownership Interest in Senior Note or
Applicable Ownership Interest in the Treasury Portfolio (as specified in clause
(i) of the definition of such term), as the case may be, by such Holder pursuant
to this Agreement, and (2) the rights and obligations of the Holder thereof and
the Company under one Purchase Contract. The Purchase Contract Agent is hereby
authorized, as attorney-in-fact for, and on behalf of, the Holder of each
Corporate Unit, to pledge, pursuant to Article 11 hereof, the Applicable
Ownership Interest in Senior Notes, or the Applicable Ownership Interest in the
Treasury Portfolio (as specified in clause (i) of the definition of such term),
forming a part of such Corporate Unit to the Collateral Agent, for the benefit
of the Company, and to grant to the Collateral Agent, for the benefit of the
Company, a security interest in the right, title and interest of such Holder in
such Applicable Ownership Interest in Senior Notes or Applicable Ownership
Interest in the Treasury Portfolio (as specified in clause (i) of the definition
of such term) to secure the obligation of the Holder under each Purchase
Contract to purchase shares of Common

 

20



--------------------------------------------------------------------------------

Stock. To effect such Pledge and grant such security interest, the Purchase
Contract Agent on behalf of the Holders of Corporate Units has, on the date
hereof, delivered to the Collateral Agent the Senior Notes underlying the
Applicable Ownership Interests in Senior Notes.

 

Upon the formation of a Treasury Unit pursuant to Section 3.13, each Treasury
Units Certificate shall evidence the number of Treasury Units specified therein,
with each such Treasury Unit representing (1) the ownership by the Holder
thereof of a 1/20 or 5% undivided beneficial interest in a Treasury Security
with a principal amount equal to $1,000, subject to the Pledge of such interest
by such Holder pursuant to this Agreement, and (2) the rights and obligations of
the Holder thereof and the Company under one Purchase Contract. The Purchase
Contract Agent is hereby authorized, as attorney-in-fact for, and on behalf of,
the Holder of each Treasury Unit, to pledge, pursuant to Article 11 hereof, such
Holder’s interest in the Treasury Security forming a part of such Treasury Unit
to the Collateral Agent, for the benefit of the Company, and to grant to the
Collateral Agent, for the benefit of the Company, a security interest in the
right, title and interest of such Holder in such Treasury Security to secure the
obligation of the Holder under each Purchase Contract to purchase shares of
Common Stock.

 

Prior to the purchase of shares of Common Stock under each Purchase Contract,
such Purchase Contracts shall not entitle the Holder of a Unit to any of the
rights of a holder of shares of Common Stock, including, without limitation, the
right to vote or receive any dividends or other payments or to consent or to
receive notice as a shareholder in respect of the meetings of shareholders or
for the election of directors of the Company or for any other matter, or any
other rights whatsoever as a shareholder of the Company.

 

Section 3.03 Execution, Authentication, Delivery and Dating. Subject to the
provisions of Section 3.13 and Section 3.14 hereof, upon the execution and
delivery of this Agreement, and at any time and from time to time thereafter,
the Company may deliver Certificates executed by the Company to the Purchase
Contract Agent for authentication, execution on behalf of the Holders and
delivery, together with its Issuer Order for authentication of such
Certificates, and the Purchase Contract Agent in accordance with such Issuer
Order shall authenticate, execute on behalf of the Holders and deliver such
Certificates.

 

The Certificates shall be executed on behalf of the Company by its Chairman of
the Board of Directors, its Chief Executive Officer, its President, its
Treasurer or one of its Vice Presidents. The signature of any of these officers
on the Certificates may be manual or facsimile.

 

Certificates bearing the manual or facsimile signatures of individuals who were
at any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Certificates or did not
hold such offices at the date of such Certificates.

 

No Purchase Contract evidenced by a Certificate shall be valid until such
Certificate has been executed on behalf of the Holder by the manual signature of
an authorized officer of the Purchase Contract Agent, as such Holder’s
attorney-in-fact. Such signature by an authorized officer of the Purchase
Contract Agent shall be conclusive evidence that the Holder of such Certificate
has entered into the Purchase Contracts evidenced by such Certificate.

 

21



--------------------------------------------------------------------------------

Each Certificate shall be dated the date of its authentication.

 

No Certificate shall be entitled to any benefit under this Agreement or be valid
or obligatory for any purpose unless there appears on such Certificate a
certificate of authentication substantially in the form provided for herein
executed by an authorized officer of the Purchase Contract Agent by manual
signature, and such certificate of authentication upon any Certificate shall be
conclusive evidence, and the only evidence, that such Certificate has been duly
authenticated and delivered hereunder.

 

Section 3.04 Temporary Certificates. Pending the preparation of definitive
Certificates, the Company may execute and deliver to the Purchase Contract
Agent, and the Purchase Contract Agent shall authenticate, execute on behalf of
the Holders, and deliver, in lieu of such definitive Certificates, temporary
Certificates which are in substantially the form set forth in Exhibit A or
Exhibit B hereto, as the case may be, with such letters, numbers or other marks
of identification or designation and such legends or endorsements printed,
lithographed or engraved thereon as may be required by the rules of any
securities exchange on which the Corporate Units or Treasury Units, as the case
may be, are listed, or as may, consistently herewith, be determined by the
officers of the Company executing such Certificates, as evidenced by their
execution of the Certificates.

 

If temporary Certificates are issued, the Company will cause definitive
Certificates to be prepared without unreasonable delay. After the preparation of
definitive Certificates, the temporary Certificates shall be exchangeable for
definitive Certificates upon surrender of the temporary Certificates at the
Corporate Trust Office, at the expense of the Company and without charge to the
Holder. Upon surrender for cancellation of any one or more temporary
Certificates, the Company shall execute and deliver to the Purchase Contract
Agent, and the Purchase Contract Agent shall authenticate, execute on behalf of
the Holder, and deliver in exchange therefor, one or more definitive
Certificates of like tenor and denominations and evidencing a like number of
Units as the temporary Certificate or Certificates so surrendered. Until so
exchanged, the temporary Certificates shall in all respects evidence the same
benefits and the same obligations with respect to the Units evidenced thereby as
definitive Certificates.

 

Section 3.05 Registration; Registration of Transfer and Exchange. The Purchase
Contract Agent shall keep at the Corporate Trust Office a register (the
“Security Register”) in which, subject to such reasonable regulations as it may
prescribe, the Purchase Contract Agent shall provide for the registration of
Certificates and of transfers of Certificates (the Purchase Contract Agent, in
such capacity, the “Security Registrar”). The Security Registrar shall record
separately the registration and transfer of the Certificates evidencing
Corporate Units and Treasury Units.

 

Upon surrender for registration of transfer of any Certificate at the Corporate
Trust Office, the Company shall execute and deliver to the Purchase Contract
Agent, and the Purchase Contract Agent shall authenticate, execute on behalf of
the designated transferee or transferees, and deliver, in the name of the
designated transferee or transferees, one or more new Certificates of any
authorized denominations, like tenor, and evidencing a like number of Corporate
Units or Treasury Units, as the case may be.

 

22



--------------------------------------------------------------------------------

At the option of the Holder, Certificates may be exchanged for other
Certificates, of any authorized denominations and evidencing a like number of
Corporate Units or Treasury Units, as the case may be, upon surrender of the
Certificates to be exchanged at the Corporate Trust Office. Whenever any
Certificates are so surrendered for exchange, the Company shall execute and
deliver to the Purchase Contract Agent, and the Purchase Contract Agent shall
authenticate, execute on behalf of the Holder, and deliver the Certificates
which the Holder making the exchange is entitled to receive.

 

All Certificates issued upon any registration of transfer or exchange of a
Certificate shall evidence the ownership of the same number of Corporate Units
or Treasury Units, as the case may be, and be entitled to the same benefits and
subject to the same obligations under this Agreement as the Corporate Units or
Treasury Units, as the case may be, evidenced by the Certificate surrendered
upon such registration of transfer or exchange.

 

Every Certificate presented or surrendered for registration of transfer or
exchange shall (if so required by the Purchase Contract Agent) be duly endorsed,
or be accompanied by a written instrument of transfer in form satisfactory to
the Company and the Purchase Contract Agent duly executed by the Holder thereof
or its attorney duly authorized in writing.

 

No service charge shall be made for any registration of transfer or exchange of
a Certificate, but the Company and the Purchase Contract Agent may require
payment from the Holder of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any registration of
transfer or exchange of Certificates, other than any exchanges pursuant to
Section 3.04, Section 3.06 and Section 8.05 not involving any transfer.

 

Notwithstanding the foregoing, the Company shall not be obligated to execute and
deliver to the Purchase Contract Agent, and the Purchase Contract Agent shall
not be obligated to authenticate, execute on behalf of the Holder and deliver
any Certificate in exchange for any other Certificate presented or surrendered
for registration of transfer or for exchange on or after the Business Day
immediately preceding the earliest to occur of any Early Settlement Date with
respect to such Certificate, any Cash Merger Early Settlement Date with respect
to such Certificate, the Purchase Contract Settlement Date or the Termination
Date. In lieu of delivery of a new Certificate, upon satisfaction of the
applicable conditions specified above in this Section and receipt of appropriate
registration or transfer instructions from such Holder, the Purchase Contract
Agent shall:

 

(i) if the Purchase Contract Settlement Date (including upon any Cash
Settlement) or an Early Settlement Date or a Cash Merger Early Settlement Date
with respect to such other Certificate (or portion thereof) has occurred,
deliver the shares of Common Stock issuable in respect of the Purchase Contracts
forming a part of the Units evidenced by such other Certificate (or portion
thereof); or

 

(ii) if a Termination Event, Early Settlement, or Cash Merger Early Settlement
shall have occurred prior to the Purchase Contract Settlement Date, or a Cash
Settlement shall have occurred, transfer the Senior Notes, the Treasury
Securities, or the Applicable Ownership Interests in the Treasury Portfolio, as
the case may be, underlying such Certificate, in each case subject to the
applicable conditions and in accordance with the applicable provisions of
Section 3.15 and Article 5 hereof.

 

23



--------------------------------------------------------------------------------

Section 3.06 Book-entry Interests. The Certificates will be issued in the form
of one or more fully registered Global Certificates, to be delivered to the
Depositary or its custodian by, or on behalf of, the Company. The Company hereby
designates DTC as the initial Depositary. Such Global Certificates shall
initially be registered on the Security Register in the name of Cede & Co., the
nominee of the Depositary, and no Beneficial Owner will receive a definitive
Certificate representing such Beneficial Owner’s interest in such Global
Certificate, except as provided in Section 3.09. The Purchase Contract Agent
shall enter into an agreement with the Depositary if so requested by the
Company. Following the issuance of such Global Certificates and unless and until
definitive, and fully registered Certificates have been issued to Beneficial
Owners pursuant to Section 3.09:

 

(i) the provisions of this Section 3.06 shall be in full force and effect;

 

(ii) the Company and the Purchase Contract Agent shall be entitled to deal with
the Depositary for all purposes of this Agreement (including, without
limitation, making Contract Adjustment Payments and receiving approvals, votes
or consents hereunder) as the Holder of the Units and the sole holder of the
Global Certificates and shall have no obligation to the Beneficial Owners;
provided that a Beneficial Owner may directly enforce against the Company,
without any consent, proxy, waiver or involvement of the Depositary of any kind,
such Beneficial Owner’s right to receive a definitive Certificate representing
the Units beneficially owned by such Beneficial Owner, as set forth in Section
3.09;

 

(iii) to the extent that the provisions of this Section 3.06 conflict with any
other provisions of this Agreement, the provisions of this Section 3.06 shall
control; and

 

(iv) except as set forth in the proviso of clause (ii) of this Section 3.06, the
rights of the Beneficial Owners shall be exercised only through the Depositary
and shall be limited to those established by law and agreements between such
Beneficial Owners and the Depositary or the Depositary Participants. The
Depositary will make book-entry transfers among Depositary Participants and
receive and transmit payments of Contract Adjustment Payments to such Depositary
Participants.

 

Transfers of securities evidenced by Global Certificates shall be made through
the facilities of the Depositary, and any cancellation of, or increase or
decrease in the number of, such securities (including the creation of Treasury
Units and the recreation of Corporate Units pursuant to Section 3.13 and Section
3.14, respectively) shall be accomplished by making appropriate annotations on
the Schedule of Increases and Decreases set forth in such Global Certificate.

 

Section 3.07 Notices to Holders. Whenever a notice or other communication to the
Holders is required to be given under this Agreement, the Company or the
Company’s agent shall give such notices and communications to the Holders and,
with respect to any Units registered in the name of the Depositary or the
nominee of the Depositary, the Company or the Company’s agent shall, except as
set forth herein, have no obligations to the Beneficial Owners.

 

24



--------------------------------------------------------------------------------

Section 3.08 Appointment of Successor Depositary. If the Depositary elects to
discontinue its services as securities depositary with respect to the Units, the
Company may, in its sole discretion, appoint a successor Depositary with respect
to the Units.

 

Section 3.09 Definitive Certificates.

 

If:

 

(i) the Depositary notifies the Company that it is unwilling or unable to
continue its services as securities depositary with respect to the Units and no
successor Depositary has been appointed pursuant to Section 3.08 within 90 days
after such notice;

 

(ii) the Depositary ceases to be a “clearing agency” registered under Section
17A of the Exchange Act when the Depositary is required to be so registered to
act as the Depositary and so notifies the Company, and no successor Depositary
has been appointed pursuant to Section 3.08 within 90 days after such notice;

 

(iii) to the extent permitted by the Depositary, the Company determines in its
discretion that the Global Certificates shall be exchangeable for definitive
Certificates; or

 

(iv) a Beneficial Owner seeking to exercise or enforce its rights under the
Corporate Units or Treasury Units requests to exchange such Beneficial Owner’s
interest in the Global Certificates for definitive Certificates;

 

then (x) definitive Certificates shall be prepared by the Company with respect
to such Units and delivered to the Purchase Contract Agent and (y) upon
surrender of the Global Certificates representing the Units by the Depositary,
accompanied by registration instructions (other than in the case of clause (iv)
above), the Company shall cause definitive Certificates to be delivered to
Beneficial Owners in accordance with instructions provided by the Depositary.
The Company and the Purchase Contract Agent shall not be liable for any delay in
delivery of such instructions and may conclusively rely on and shall be
authorized and protected in relying on, such instructions. Each definitive
Certificate so delivered shall evidence Units of the same kind and tenor as the
Global Certificate so surrendered in respect thereof.

 

Section 3.10 Mutilated, Destroyed, Lost and Stolen Certificates. If any
mutilated Certificate is surrendered to the Purchase Contract Agent, the Company
shall execute and deliver to the Purchase Contract Agent, and the Purchase
Contract Agent shall authenticate, execute on behalf of the Holder, and deliver
in exchange therefor, a new Certificate, evidencing the same number of Corporate
Units or Treasury Units, as the case may be, and bearing a Certificate number
not contemporaneously outstanding.

 

If there shall be delivered to the Company and the Purchase Contract Agent (i)
evidence to their satisfaction of the destruction, loss or theft of any
Certificate, and (ii) such security or indemnity as may be required by them to
hold each of them and any agent of any of them

 

25



--------------------------------------------------------------------------------

harmless, then, in the absence of notice to the Company or the Purchase Contract
Agent that such Certificate has been acquired by a protected purchaser, the
Company shall execute and deliver to the Purchase Contract Agent, and the
Purchase Contract Agent shall authenticate, execute on behalf of the Holder, and
deliver to the Holder, in lieu of any such destroyed, lost or stolen
Certificate, a new Certificate, evidencing the same number of Corporate Units or
Treasury Units, as the case may be, and bearing a Certificate number not
contemporaneously outstanding.

 

Notwithstanding the foregoing, the Company shall not be obligated to execute and
deliver to the Purchase Contract Agent, and the Purchase Contract Agent shall
not be obligated to authenticate, execute on behalf of the Holder, and deliver
to the Holder, a Certificate on or after the Business Day immediately preceding
the earliest of any Early Settlement Date with respect to such lost, stolen,
destroyed or mutilated Certificate, any Cash Merger Early Settlement Date with
respect to such lost, stolen, destroyed or mutilated Certificate, the Purchase
Contract Settlement Date or the Termination Date. In lieu of delivery of a new
Certificate, upon satisfaction of the applicable conditions specified above in
this Section and receipt of appropriate registration or transfer instructions
from such Holder, the Purchase Contract Agent shall:

 

(i) if the Purchase Contract Settlement Date (including upon any Cash
Settlement) or an Early Settlement Date or a Cash Merger Early Settlement Date
with respect to such lost, stolen, destroyed or mutilated Certificate has
occurred, deliver the shares of Common Stock issuable in respect of the Purchase
Contracts forming a part of the Units evidenced by such Certificate; and

 

(ii) if a Termination Event, Cash Merger Early Settlement or an Early Settlement
with respect to such lost or mutilated Certificate shall have occurred prior to
the Purchase Contract Settlement Date or a Cash Settlement shall have occurred,
transfer the Senior Notes, the Treasury Securities or the Applicable Ownership
Interests in the Treasury Portfolio, as the case may be, underlying such
Certificate, in each case subject to the applicable conditions and in accordance
with the applicable provisions of Section 3.15 and Article 5 hereof.

 

Upon the issuance of any new Certificate under this Section, the Company and the
Purchase Contract Agent may require the payment by the Holder of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other fees and expenses (including, without limitation,
the fees and expenses of the Purchase Contract Agent) connected therewith.

 

Every new Certificate issued pursuant to this Section in lieu of any destroyed,
lost or stolen Certificate shall constitute an original additional contractual
obligation of the Company and of the Holder in respect of the Units evidenced
thereby, whether or not the destroyed, lost or stolen Certificate (and the Units
evidenced thereby) shall be at any time enforceable by anyone, and shall be
entitled to all the benefits and be subject to all the obligations of this
Agreement equally and proportionately with any and all other Certificates
delivered hereunder.

 

The provisions of this Section are exclusive and shall preclude, to the extent
lawful, all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Certificates.

 

26



--------------------------------------------------------------------------------

Section 3.11 Persons Deemed Owners. Prior to due presentment of a Certificate
for registration of transfer, the Company and the Purchase Contract Agent, and
any agent of the Company or the Purchase Contract Agent, may treat the Person in
whose name such Certificate is registered as the owner of the Units evidenced
thereby for purposes of (subject to any applicable record date) any payment or
distribution with respect to the Applicable Ownership Interests in Senior Notes,
or on the Applicable Ownership Interests in the Treasury Portfolio (as specified
in clause (ii) of the definition of such term), as applicable, payment of
Contract Adjustment Payments and performance of the Purchase Contracts and for
all other purposes whatsoever in connection with such Units, whether or not such
payment, distribution, or performance shall be overdue and notwithstanding any
notice to the contrary, and neither the Company nor the Purchase Contract Agent,
nor any agent of the Company or the Purchase Contract Agent, shall be affected
by notice to the contrary.

 

Notwithstanding the foregoing, with respect to any Global Certificate, nothing
contained herein shall prevent the Company, the Purchase Contract Agent or any
agent of the Company or the Purchase Contract Agent, from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
(or its nominee), as a Holder, with respect to such Global Certificate, or
impair, as between such Depositary and the related Beneficial Owner, the
operation of customary practices governing the exercise of rights of the
Depositary (or its nominee) as Holder of such Global Certificate. None of the
Company, the Purchase Contract Agent or any agent of the Company or the Purchase
Contract Agent will have any responsibility or liability for any aspect of the
records relating to or payments made on account of beneficial ownership
interests of a Global Certificate or maintaining, supervising or reviewing any
records relating to such beneficial ownership interests.

 

Section 3.12 Cancellation. All Certificates surrendered for delivery of shares
of Common Stock on or after the Purchase Contract Settlement Date or in
connection with an Early Settlement or a Cash Merger Early Settlement or for
delivery of the Senior Notes underlying the Applicable Ownership Interests in
Senior Notes, the Applicable Ownership Interests in the Treasury Portfolio or
Treasury Securities, as the case may be, after the occurrence of a Termination
Event or pursuant to a Cash Settlement, an Early Settlement or a Cash Merger
Early Settlement, a Collateral Substitution, or upon the registration of
transfer or exchange of a Unit, shall, if surrendered to any Person other than
the Purchase Contract Agent, be delivered to the Purchase Contract Agent along
with appropriate written instructions regarding the cancellation thereof and, if
not already cancelled, shall be promptly cancelled by it. The Company may at any
time deliver to the Purchase Contract Agent for cancellation any Certificates
previously authenticated, executed and delivered hereunder that the Company may
have acquired in any manner whatsoever, and all Certificates so delivered shall,
upon an Issuer Order, be promptly cancelled by the Purchase Contract Agent. No
Certificates shall be authenticated, executed on behalf of the Holder and
delivered in lieu of or in exchange for any Certificates cancelled as provided
in this Section 3.12, except as expressly permitted by this Agreement. All
cancelled Certificates held by the Purchase Contract Agent shall be disposed of
in accordance with its customary practices.

 

If the Company or any Affiliate of the Company shall acquire any Certificate,
such acquisition shall not operate as a cancellation of such Certificate unless
and until such Certificate is delivered to the Purchase Contract Agent cancelled
or for cancellation.

 

27



--------------------------------------------------------------------------------

Section 3.13 Creation of Treasury Units by Substitution of Treasury Securities.
(a) Unless Applicable Ownership Interests in the Treasury Portfolio have
replaced the Applicable Ownership Interests in Senior Notes as a component of
the Corporate Units, and subject to the conditions set forth in this Agreement,
a Holder of Corporate Units may, at any time from and after the date of this
Agreement and prior to 5:00 p.m. (New York City time) on the seventh Business
Day immediately preceding the Purchase Contract Settlement Date, effect a
Collateral Substitution and separate the Senior Notes underlying Applicable
Ownership Interests in Senior Notes in respect of such Holder’s Corporate Units
by substituting for such Applicable Ownership Interests in Senior Notes,
Treasury Securities in an aggregate principal amount at maturity equal to the
aggregate principal amount of the Senior Notes underlying the Applicable
Ownership Interests in Senior Notes; provided that Holders may make Collateral
Substitutions only in integral multiples of 20 Corporate Units. To effect such
substitution, the Holder must:

 

(1) Transfer to the Securities Intermediary, for credit to the Collateral
Account, Treasury Securities or security entitlements with respect thereto
having a Value equal to the aggregate principal amount of the Senior Notes
underlying the Pledged Applicable Ownership Interests in Senior Notes for which
such Collateral Substitution is made; and

 

(2) Transfer the related Corporate Units to the Purchase Contract Agent
accompanied by a notice to the Purchase Contract Agent, substantially in the
form of Exhibit C hereto, whereupon the Purchase Contract Agent shall promptly
provide an instruction to such effect to the Collateral Agent, substantially in
the form of Exhibit F hereto.

 

Upon confirmation that the Treasury Securities described in clause (1) above or
security entitlements with respect thereto have been credited to the Collateral
Account and receipt of the instruction to the Collateral Agent described in
clause (2) above, the Collateral Agent shall release such Pledged Applicable
Ownership Interests in Senior Notes from the Pledge and instruct the Securities
Intermediary by a notice, substantially in the form of Exhibit G hereto, to
Transfer the Senior Notes underlying such Pledged Applicable Ownership Interests
in Senior Notes to the Purchase Contract Agent for distribution to such Holder,
free and clear of the Pledge created hereby.

 

Upon credit to the Collateral Account of Treasury Securities or security
entitlements with respect thereto delivered by a Holder of Corporate Units and
receipt of the related instruction from the Collateral Agent, the Securities
Intermediary shall promptly Transfer the Senior Notes underlying the appropriate
Pledged Applicable Ownership Interests in Senior Notes to the Purchase Contract
Agent for distribution to such Holder, free and clear of the Pledge created
hereby.

 

Upon receipt of the Senior Notes underlying such Pledged Applicable Ownership
Interests in Senior Notes, the Purchase Contract Agent shall promptly:

 

(i) cancel the related Corporate Units;

 

(ii) Transfer the Senior Notes to the Holder; and

 

(iii) deliver Treasury Units in book-entry form, or if applicable, authenticate,
execute on behalf of such Holder and deliver Treasury Units in the form of a

 

28



--------------------------------------------------------------------------------

Treasury Units Certificate executed by the Company in accordance with Section
3.03 evidencing the same number of Purchase Contracts as were evidenced by the
cancelled Corporate Units.

 

Holders who elect to separate the Senior Notes by substituting Treasury
Securities for Applicable Ownership Interest in Senior Notes shall be
responsible for any fees or expenses (including, without limitation, fees and
expenses payable to the Collateral Agent), in respect of the substitution, and
neither the Company nor the Purchase Contract Agent shall be responsible for any
such fees or expenses.

 

(b) If Applicable Ownership Interests in the Treasury Portfolio have replaced
Applicable Ownership Interests in Senior Notes as a component of the Corporate
Units, and subject to the conditions set forth in this Agreement, a Holder of
Corporate Units may, at any time from and after the date of this Agreement and
prior to 5:00 p.m. (New York City time) on the seventh Business Day immediately
preceding the Purchase Contract Settlement Date, substitute Treasury Securities
for the Pledged Applicable Ownership Interests in the Treasury Portfolio
included in such Corporate Units, but only in integral multiples of 5,000
Corporate Units. In such an event, the Holder shall Transfer Treasury Securities
having an aggregate principal amount at maturity equal to the aggregate Stated
Amount of the Purchase Contracts constituting a part of the Corporate Units for
which Collateral Substitution is being made to the Securities Intermediary, for
credit to the Collateral Account, and the Purchase Contract Agent, Collateral
Agent and Securities Intermediary shall effect a Collateral Substitution for the
appropriate Pledged Applicable Ownership Interests in the Treasury Portfolio in
the manner set forth in clause (a) above.

 

(c) In the event a Holder making a Collateral Substitution pursuant to this
Section 3.13 fails to effect a book-entry transfer of the Corporate Units or
fails to deliver Corporate Units Certificates to the Purchase Contract Agent
after depositing Treasury Securities with the Securities Intermediary, any
distributions on the Senior Notes underlying the Applicable Ownership Interests
in Senior Notes, or with respect to the Applicable Ownership Interests in the
Treasury Portfolio, in each case constituting a part of such Corporate Units,
shall be held in the name of the Purchase Contract Agent or its nominee in trust
for the benefit of such Holder, until such Corporate Units are so transferred or
the Corporate Units Certificate is so delivered, as the case may be, or such
Holder provides evidence satisfactory to the Company and the Purchase Contract
Agent that such Corporate Units Certificate has been destroyed, lost or stolen,
together with any indemnity that may be required by the Purchase Contract Agent
and the Company.

 

(d) Except as described in Section 5.02 or in this Section 3.13 or in connection
with a Cash Settlement, an Early Settlement, a Cash Merger Early Settlement or a
Termination Event, for so long as the Purchase Contract underlying a Corporate
Unit remains in effect, such Corporate Units shall not be separable into its
constituent parts, and the rights and obligations of the Holder in respect of
the Applicable Ownership Interests in Senior Notes or Applicable Ownership
Interests in the Treasury Portfolio, as the case may be, and the Purchase
Contract comprising such Corporate Units may be acquired, and may be transferred
and exchanged, only as a Corporate Unit.

 

29



--------------------------------------------------------------------------------

Section 3.14 Recreation of Corporate Units. (a) Unless Applicable Ownership
Interests in the Treasury Portfolio have replaced Applicable Ownership Interests
in Senior Notes as a component of the Corporate Units, and subject to the
conditions set forth in this Agreement, a Holder of Treasury Units may recreate
Corporate Units at any time from and after the date of this Agreement and prior
to 5:00 p.m. (New York City time) on the seventh Business Day immediately
preceding the Purchase Contract Settlement Date; provided that Holders of
Treasury Units may only recreate Corporate Units in integral multiples of 20
Treasury Units. To recreate Corporate Units, the Holder must:

 

(1) Transfer to the Securities Intermediary for credit to the Collateral Account
Senior Notes or security entitlements with respect thereto having an aggregate
principal amount equal to the Value of the Pledged Treasury Securities to be
released; and

 

(2) Transfer the related Treasury Units to the Purchase Contract Agent
accompanied by a notice to the Purchase Contract Agent, substantially in the
form of Exhibit C hereto, whereupon the Purchase Contract Agent shall promptly
provide an instruction to such effect to the Collateral Agent, substantially in
the form of Exhibit H hereto.

 

Upon confirmation that the Senior Notes described in clause (1) above or
security entitlements with respect thereto has been credited to the Collateral
Account and receipt of the instruction from the Purchase Contract Agent
described in clause (2) above, the Collateral Agent shall release such Pledged
Treasury Securities from the Pledge and shall instruct the Securities
Intermediary by a notice, substantially in the form of Exhibit I hereto, to
Transfer such Pledged Treasury Securities to the Purchase Contract Agent for
distribution to such Holder, free and clear of the Pledge created hereby.

 

Upon credit to the Collateral Account of Senior Notes or security entitlements
with respect thereto delivered by a Holder of Treasury Units and receipt of the
related instruction from the Collateral Agent, the Securities Intermediary shall
promptly Transfer the Pledged Treasury Securities to the Purchase Contract Agent
for distribution to such Holder, free and clear of the Pledge created hereby.

 

Upon receipt of such Treasury Securities, the Purchase Contract Agent shall
promptly:

 

(i) cancel the related Treasury Units;

 

(ii) Transfer the Treasury Securities to the Holder; and

 

(iii) deliver Corporate Units in book-entry form or, if applicable,
authenticate, execute on behalf of such Holder and deliver Corporate Units in
the form of a Corporate Units Certificate executed by the Company in accordance
with Section 3.03 evidencing the same number of Purchase Contracts as were
evidenced by the cancelled Treasury Units.

 

Holders who elect to recreate Corporate Units shall be responsible for any fees
or expenses (including, without limitation, fees and expenses payable to the
Collateral Agent), in respect of the recreation, and neither the Company nor the
Purchase Contract Agent shall be responsible for any such fees or expenses.

 

30



--------------------------------------------------------------------------------

(b) If Applicable Ownership Interests in the Treasury Portfolio have replaced
Applicable Ownership Interests in Senior Notes as a component of the Corporate
Units and subject to the conditions set forth in this Agreement, a Holder of
Treasury Units may at any time from and after the date of this Agreement and
prior to 5:00 p.m. (New York City time) on the seventh Business Day immediately
preceding the Purchase Contract Settlement Date substitute the Pledged
Applicable Ownership Interests in the Treasury Portfolio for Treasury Securities
included in such Treasury Units, but only in multiples of 5,000 Treasury Units.
In such an event, the Holder shall Transfer Applicable Ownership Interests in
the Treasury Portfolio having a Value equal to the aggregate Value of the
Treasury Securities for which substitution is being made to the Securities
Intermediary, for credit to the Collateral Account, and the Purchase Contract
Agent, Collateral Agent and Securities Intermediary shall effect a Collateral
Substitution and release the Pledged Applicable Ownership Interests in the
Treasury Portfolio from the Pledge in the manner set forth in clause (a) above.

 

(c) Except as provided in Section 5.02 or in this Section 3.14 or in connection
with a Cash Settlement, an Early Settlement, a Cash Merger Early Settlement or a
Termination Event, for so long as the Purchase Contract underlying a Treasury
Unit remains in effect, such Treasury Unit shall not be separable into its
constituent parts and the rights and obligations of the Holder of such Treasury
Unit in respect of the interest in the Treasury Security and the Purchase
Contract comprising such Treasury Unit may be acquired, and may be transferred
and exchanged, only as a Treasury Unit.

 

Section 3.15 Transfer of Collateral Upon Occurrence of Termination Event. (a)
Upon receipt by the Collateral Agent of written notice pursuant to Section 5.06
hereof from the Company or the Purchase Contract Agent that a Termination Event
has occurred, the Collateral Agent shall release all Collateral from the Pledge
and shall promptly instruct the Securities Intermediary to Transfer:

 

(i) any Senior Notes underlying Pledged Applicable Ownership Interests in Senior
Notes or security entitlements with respect thereto or Pledged Applicable
Ownership Interests in the Treasury Portfolio;

 

(ii) any Pledged Treasury Securities;

 

(iii) any payments by Holders (or the Permitted Investments of such payments)
pursuant to Section 5.02 hereof; and

 

(iv) any Proceeds and all other payments the Collateral Agent receives in
respect of the foregoing,

 

to the Purchase Contract Agent for the benefit of the Holders for distribution
to such Holders, in accordance with their respective interests, free and clear
of the Pledge created hereby; provided, however, if any Holder or Beneficial
Owner shall be entitled to receive Senior Notes in an aggregate principal amount
of less than $1,000, or greater than $1,000 but not in an integral multiple of
$1,000, the Purchase Contract Agent shall request, on behalf of such Holder or
Beneficial Owner, pursuant to Section 2.03 of the Supplemental Indenture that
the Company issue Senior Notes in denominations of $50, or integral multiples
thereof, in exchange for Senior

 

31



--------------------------------------------------------------------------------

Notes in denominations of $1,000 or integral multiples thereof; and provided
further, if any Holder shall be entitled to receive less than $1,000 with
respect to its Pledged Applicable Ownership Interests in the Treasury Portfolio,
the Purchase Contract Agent shall dispose of such interest for cash and deliver
to such Holder cash in lieu of delivering the Pledged Applicable Ownership
Interests in the Treasury Portfolio.

 

(b) Notwithstanding anything to the contrary in clause (a) of this Section 3.15,
if such Termination Event shall result from the Company’s becoming a debtor
under the Bankruptcy Code, and if the Collateral Agent shall for any reason fail
promptly to effectuate the release and Transfer of all Senior Notes underlying
Pledged Applicable Ownership Interests in Senior Notes, Pledged Applicable
Ownership Interests in the Treasury Portfolio, Pledged Treasury Securities and
payments by Holders (or the Permitted Investments of such payments) pursuant to
Section 5.02 and Proceeds and all other payments received by the Collateral
Agent in respect of the foregoing, as the case may be, as provided by this
Section 3.15, the Purchase Contract Agent shall use its best efforts to obtain
an opinion of a nationally recognized law firm to the effect that,
notwithstanding the Company’s being the debtor in such a bankruptcy case, the
Collateral Agent will not be prohibited from releasing or Transferring the
Collateral as provided in this Section 3.15, and shall deliver or cause to be
delivered such opinion to the Collateral Agent within ten days after the
occurrence of such Termination Event, and if (A) the Purchase Contract Agent
shall be unable to obtain such opinion within ten days after the occurrence of
such Termination Event or (B) the Collateral Agent shall continue, after
delivery of such opinion, to refuse to effectuate the release and Transfer of
all Senior Notes underlying Pledged Applicable Ownership Interests in Senior
Notes, Pledged Applicable Ownership Interests in the Treasury Portfolio, Pledged
Treasury Securities and the payments by Holders (or the Permitted Investments of
such payments) pursuant to Section 5.02 hereof and Proceeds and all other
payments received by the Collateral Agent in respect of the foregoing, as the
case may be, as provided in this Section 3.15, then the Purchase Contract Agent
shall within fifteen days after the occurrence of such Termination Event
commence an action or proceeding in the court having jurisdiction of the
Company’s case under the Bankruptcy Code seeking an order requiring the
Collateral Agent to effectuate the release and transfer of all Senior Notes
underlying Pledged Applicable Ownership Interests in Senior Notes, Pledged
Applicable Ownership Interest in the Treasury Portfolio, Pledged Treasury
Securities and the payments by Holders (or the Permitted Investments of such
payments) pursuant to Section 5.02 hereof and Proceeds and all other payments
received by the Collateral Agent in respect of the foregoing, or as the case may
be, as provided by this Section 3.15.

 

(c) Upon the occurrence of a Termination Event and the Transfer to the Purchase
Contract Agent of the Senior Notes underlying Pledged Applicable Ownership
Interests in Senior Notes, the appropriate Pledged Applicable Ownership
Interests in the Treasury Portfolio or the Pledged Treasury Securities, as the
case may be, pursuant to Section 3.15, the Purchase Contract Agent shall request
transfer instructions with respect to such Senior Notes, Applicable Ownership
Interests in the Treasury Portfolio or Pledged Treasury Securities, as the case
may be, from each Holder by written request, substantially in the form of
Exhibit D hereto, mailed to such Holder at its address as it appears in the
Security Register.

 

(d) Upon book-entry transfer of the Corporate Units or the Treasury Units or
delivery of a Corporate Units Certificate or Treasury Units Certificate to the
Purchase Contract

 

32



--------------------------------------------------------------------------------

Agent with such transfer instructions, the Purchase Contract Agent shall
transfer the Senior Notes underlying Pledged Applicable Ownership Interests in
Senior Notes, the Pledged Applicable Ownership Interests in the Treasury
Portfolio or Pledged Treasury Securities, as the case may be, underlying such
Corporate Units or Treasury Units, as the case may be, to such Holder by
book-entry transfer, or other appropriate procedures, in accordance with such
instructions and, in the case of the Senior Notes underlying Pledged Applicable
Ownership Interests in Senior Notes, in accordance with the terms of the
Supplemental Indenture. In the event a Holder of Corporate Units or Treasury
Units fails to effect such transfer or delivery, the Senior Notes underlying
Pledged Applicable Ownership Interests in Senior Notes, the Pledged Applicable
Ownership Interests in the Treasury Portfolio or Pledged Treasury Securities, as
the case may be, underlying such Corporate Units of Treasury Units, as the case
may be, and any distributions thereon, shall be held in the name of the Purchase
Contract Agent or its nominee in trust for the benefit of such Holder, until the
earlier to occur of:

 

(i) the transfer of such Corporate Units or Treasury Units or surrender of the
Corporate Units Certificate or Treasury Units Certificate or the receipt by the
Company and the Purchase Contract Agent from such Holder of satisfactory
evidence that such Corporate Units Certificate or Treasury Units Certificate has
been destroyed, lost or stolen, together with any indemnity that may be required
by the Purchase Contract Agent and the Company; and

 

(ii) the expiration of the time period specified by the applicable law governing
abandoned property in the state in which the Purchase Contract Agent holds such
property.

 

Section 3.16 No Consent to Assumption. Each Holder of a Unit, by acceptance
thereof, shall be deemed expressly to have (i) withheld any consent to the
assumption under Section 365 of the Bankruptcy Code or otherwise, of the
Purchase Contract by the Company or its trustee, receiver, liquidator or a
person or entity performing similar functions in the event that the Company
becomes a debtor under the Bankruptcy Code or subject to other similar state or
Federal law providing for reorganization or liquidation and (ii) agreed with the
Company, the Purchase Contract Agent, the Collateral Agent, the Custodial Agent
and the Securities Intermediary that the transaction contemplated by the
Purchase Contract constitutes a “forward contract” and that each such Holder
shall constitute a “forward contract merchant” within the meaning of Section
101(25) and (26), respectively, of the Bankruptcy Code.

 

Section 3.17 Substitutions. Whenever a Holder has the right to substitute
Treasury Securities, Senior Notes underlying Applicable Ownership Interests in
Senior Notes or the Applicable Ownership Interests in the Treasury Portfolio (as
defined in clause (i) of the definition of such term), as the case may be, or
security entitlements for any of them for financial assets held in the
Collateral Account, such substitution shall not constitute a novation of the
security interest created hereby.

 

Section 3.18 Regulatory Statement. (a) The Company and each of its Utility
Subsidiaries are being operated as separate corporate and legal entities. Each
Holder of any Unit by his acceptance thereof shall be deemed to have relied
solely on the creditworthiness of the Company based on the assets owned by it,
and agreed that the payment of the Contract Adjustment Payments related to such
Unit shall be made solely from the assets of the Company and not from any assets
of any Utility Subsidiary.

 

33



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement, each Holder of any
Unit by his acceptance thereof shall be deemed to have agreed not to take any
steps for the purpose of procuring the appointment of an administrative receiver
or the making of an administrative order for instituting any bankruptcy,
reorganization, insolvency, wind up or liquidation or any like proceeding under
applicable law in respect of any Utility Subsidiary.

 

(c) For purposes of this Section 3.18, the term “Utility Subsidiary” means any
Person that is a Subsidiary of the Company that is (i) subject to regulation as
a public utility in any state and, (ii) whether in connection with such Person
having become a Subsidiary of the Company or otherwise, the Company has agreed,
whether in connection with obtaining requisite regulatory approvals in
connection with such Person becoming a Subsidiary or otherwise, that the
substance of this Section 3.18 be applicable. In each Officers’ Certificate
delivered pursuant to Section 10.05, the Company shall identify each of its
Subsidiaries that are Utility Subsidiaries for purposes of this Section 3.18.

 

ARTICLE 4

 

THE SENIOR NOTES

 

Section 4.01 Interest Payments; Rights to Interest Payments Preserved. (a) The
Collateral Agent shall transfer all income and distributions received by it on
account of the Senior Notes underlying Pledged Applicable Ownership Interests in
Senior Notes (if the Senior Notes underlying Pledged Applicable Ownership
Interests in Senior Notes are in the name of the Collateral Agent), the Pledged
Applicable Ownership Interests in the Treasury Portfolio or Permitted
Investments from time to time held in the Collateral Account (ABA No. 091 000
022, Global Plus A/C No. 789107000, Re: PNM Resources, Inc.) to the Purchase
Contract Agent for distribution to the applicable Holders as provided in this
Agreement and the Purchase Contracts.

 

(b) Any payment on any Senior Note underlying Applicable Ownership Interests in
Senior Notes or any distribution on any Applicable Ownership Interests in the
Treasury Portfolio (as specified in clause (ii) of the definition of such term),
as the case may be, which is paid on any Payment Date shall, subject to receipt
thereof by the Purchase Contract Agent from the Company or from the Collateral
Agent as provided in Section 4.01(a) above, be paid to the Person in whose name
the Corporate Units Certificate (or one or more Predecessor Corporate Units
Certificates) of which such Applicable Ownership Interest in Senior Notes or
Applicable Ownership Interests in the Treasury Portfolio, as the case may be,
forms a part is registered at the close of business on the Record Date for such
Payment Date.

 

(c) Each Corporate Units Certificate evidencing Applicable Ownership Interests
in Senior Notes or Applicable Ownership Interests in the Treasury Portfolio
delivered under this Agreement upon registration of transfer of or in exchange
for or in lieu of any other Corporate Units Certificate shall carry the right to
accrued and unpaid interest or distributions, and to accrued interest or
distributions, which were carried by Applicable Ownership Interests in Senior
Notes or Applicable Ownership Interests in the Treasury Portfolio underlying
such other Corporate Units Certificate.

 

34



--------------------------------------------------------------------------------

(d) In the case of any Corporate Unit with respect to which (1) Cash Settlement
of the underlying Purchase Contract is properly effected pursuant to Section
5.02(a) hereof, (2) Early Settlement of the underlying Purchase Contract is
properly effected pursuant to Section 5.07 hereof, (3) Cash Merger Early
Settlement of the underlying Purchase Contract is properly effected pursuant to
Section 5.04(b)(ii) hereof or (4) a Collateral Substitution is properly effected
pursuant to Section 3.13, in each case on a date that is after any Record Date
and prior to or on the next succeeding Payment Date, interest in respect of the
Senior Notes underlying Applicable Ownership Interests in Senior Notes or
distributions on Applicable Ownership Interests in the Treasury Portfolio, as
the case may be, underlying such Corporate Unit otherwise payable on such
Payment Date shall be payable on such Payment Date notwithstanding such Cash
Settlement, Early Settlement, Cash Merger Early Settlement or Collateral
Substitution, and such payment or distributions shall, subject to receipt
thereof by the Purchase Contract Agent, be payable to the Person in whose name
the Corporate Units Certificate (or one or more Predecessor Corporate Units
Certificates) was registered at the close of business on the Record Date.

 

(e) Except as otherwise expressly provided in Section 4.01(d) hereof, in the
case of any Corporate Unit with respect to which Cash Settlement, Early
Settlement or Cash Merger Early Settlement of the component Purchase Contract is
properly effected, or with respect to which a Collateral Substitution has been
effected, payments attributable to the Senior Notes underlying Applicable
Ownership Interests in Senior Notes or distributions on Applicable Ownership
Interests in the Treasury Portfolio, as the case may be, that would otherwise be
payable or made after the Purchase Contract Settlement Date, Early Settlement
Date, Cash Merger Early Settlement Date or the date of the Collateral
Substitution, as the case may be, shall not be payable hereunder to the Holder
of such Corporate Units; provided, however, that to the extent that such Holder
continues to hold Separate Senior Notes or Applicable Ownership Interests in the
Treasury Portfolio that formerly comprised a part of such Holder’s Corporate
Units, such Holder shall be entitled to receive interest on such Separate Senior
Notes or distributions on such Applicable Ownership Interests in the Treasury
Portfolio.

 

Section 4.02 Payments Prior to or on Purchase Contract Settlement Date. (a)
Subject to the provisions of Section 5.02, Section 5.04(b)(ii) and Section 5.07,
and except as provided in Section 4.02(b) below, if no Termination Event shall
have occurred, all payments received by the Securities Intermediary in respect
of (1) the principal amount of the Senior Notes underlying Pledged Applicable
Ownership Interests in Senior Notes, (2) the Pledged Applicable Ownership
Interests in the Treasury Portfolio and (3) the Pledged Treasury Securities,
shall be credited to the Collateral Account, to be invested in Permitted
Investments until the Purchase Contract Settlement Date, and transferred to the
Company on the Purchase Contract Settlement Date as provided in Section 5.02
hereof. Any balance remaining in the Collateral Account shall be released from
the Pledge and transferred to the Purchase Contract Agent for the benefit of the
applicable Holders for distribution to such Holders in accordance with their
respective interests, free and clear of the Pledge created hereby. The Company
shall instruct the Collateral Agent in writing as to the specific Permitted
Investments in which any payments made under this Section 4.02 shall be
invested, provided, however, that if the Company fails to deliver such
instructions by 10:30 a.m. (New York City time) on the day such payments are
received by the Securities

 

35



--------------------------------------------------------------------------------

Intermediary, the Collateral Agent shall instruct the Securities Intermediary to
invest such payments in the Permitted Investments described in clause (6) of the
definition of Permitted Investments, and provided, further, however, that any
such Permitted Investments shall mature on the Purchase Contract Settlement
Date. In no event shall the Collateral Agent be liable for the selection of
Permitted Investments or for investment losses incurred thereon. The Collateral
Agent shall have no liability in respect of losses incurred as a result of the
failure of the Company to provide timely written investment direction.

 

(b) All payments received by the Securities Intermediary in respect of (1) the
Senior Notes, (2) the Applicable Ownership Interests in the Treasury Portfolio
and (3) the Treasury Securities or security entitlements with respect thereto,
that, in each case, have been released from the Pledge pursuant hereto shall be
transferred to the Purchase Contract Agent for the benefit of the applicable
Holders for distribution to such Holders in accordance with their respective
interests.

 

Section 4.03 Notice and Voting. (a) Subject to Section 4.03(b) hereof, the
Purchase Contract Agent may exercise, or refrain from exercising, any and all
voting and other consensual rights pertaining to the Senior Notes underlying
Pledged Applicable Ownership Interests in Senior Notes or any part thereof for
any purpose not inconsistent with the terms of this Agreement; provided that the
Purchase Contract Agent shall not exercise or shall not refrain from exercising
such right, as the case may be, if, in the judgment of the Purchase Contract
Agent, such action would impair or otherwise have a material adverse effect on
the value of all or any of the Senior Notes underlying Pledged Applicable
Ownership Interests in Senior Notes; and provided further that the Purchase
Contract Agent shall give the Company and the Collateral Agent at least five
Business Days’ prior written notice of the manner in which it intends to
exercise, or its reasons for refraining from exercising, any such right. Upon
receipt of any notices and other communications in respect of any Senior Notes
underlying Pledged Applicable Ownership Interests in Senior Notes, including
either notice of any meeting at which holders of the Senior Notes are entitled
to vote or the solicitation of consents, waivers or proxies of holders of the
Senior Notes, the Collateral Agent shall use reasonable efforts to send promptly
to the Purchase Contract Agent such notice or communication, and as soon as
reasonably practicable after receipt of a written request therefor from the
Purchase Contract Agent, to execute and deliver to the Purchase Contract Agent
such proxies and other instruments in respect of such Senior Notes underlying
Pledged Applicable Ownership Interests in Senior Notes (in form and substance
satisfactory to the Collateral Agent) as are prepared by the Company and
delivered to the Purchase Contract Agent with respect to the Senior Notes
underlying Pledged Applicable Ownership Interests in Senior Notes.

 

(b) Upon receipt of notice of any meeting at which holders of Senior Notes are
entitled to vote or upon any solicitation of consents, waivers or proxies of
holders of Senior Notes, the Purchase Contract Agent shall, as soon as
practicable thereafter, mail, first class, postage pre-paid, to the Holders of
Corporate Units a notice:

 

(i) containing such information as is contained in the notice or solicitation;

 

36



--------------------------------------------------------------------------------

(ii) stating that each Holder on the record date set by the Purchase Contract
Agent therefor (which, to the extent possible, shall be the same date as the
record date set by the Company for determining the holders of Senior Notes
entitled to vote) shall be entitled to instruct the Purchase Contract Agent as
to the exercise of the voting rights pertaining to the Senior Notes underlying
the Applicable Ownership Interests in Senior Notes that are a component of their
Corporate Units; and

 

(iii) stating the manner in which such instructions may be given.

 

Upon the written request of the Holders of Corporate Units on such record date
received by the Purchase Contract Agent at least six days prior to such meeting
or the expiration date of any consent solicitation, the Purchase Contract Agent
shall endeavor insofar as practicable to vote or cause to be voted or to consent
with respect to, in accordance with the instructions set forth in such requests,
the maximum aggregate principal amount of Senior Notes (rounded down to the
nearest integral multiple of $1,000) as to which any particular voting or
consenting instructions are received. In the absence of specific instructions
from the Holder of Corporate Units, the Purchase Contract Agent shall abstain
from voting or consenting with respect to the Senior Notes underlying Applicable
Ownership Interests in Senior Notes that are a component of such Corporate
Units. The Company hereby agrees, if applicable, to solicit Holders of Corporate
Units to timely instruct the Purchase Contract Agent as to the exercise of such
voting or consenting rights in order to enable the Purchase Contract Agent to
vote or consent with respect to such Senior Notes.

 

(c) The Holders of Corporate Units and the Holders of Treasury Units shall have
no voting or other rights in respect of Common Stock.

 

Section 4.04 Special Event Redemption.

 

(a) If the Company elects to redeem the Senior Notes following the occurrence of
a Special Event as permitted by the Indenture, it shall notify the Collateral
Agent in writing that a Special Event has occurred and that it intends to redeem
the Senior Notes on the Special Event Redemption Date. Upon the occurrence of
such Special Event Redemption while Senior Notes are still credited to the
Collateral Account, the Collateral Agent shall, and is hereby authorized to,
instruct the Securities Intermediary to present the Senior Notes underlying
Pledged Applicable Ownership Interests in Senior Notes for payment as may be
required by their respective terms and to direct the Indenture Trustee to remit
the Redemption Price to the Securities Intermediary for credit to the Collateral
Account, on or prior to 12:30 p.m., New York City time, on such Special Event
Redemption Date, by federal funds check or wire transfer of immediately
available funds. Upon receipt of such funds by the Securities Intermediary and
the credit thereof to the Collateral Account, the Senior Notes underlying
Pledged Applicable Ownership Interests in Senior Notes shall be released from
the Collateral Account and promptly transferred to the Company. Upon the
crediting of such funds to the Collateral Account, the Collateral Agent, at the
written direction of the Company, shall instruct the Securities Intermediary to
(i) apply an amount equal to the Redemption Amount of such funds to purchase the
Treasury Portfolio from the Quotation Agent, (ii) credit to the Collateral
Account the Applicable Ownership Interests in the Treasury Portfolio and (iii)
promptly remit the remaining portion of such funds to the Purchase Contract
Agent for payment to the Holders of Corporate Units, Pro Rata in accordance with
their respective interests.

 

37



--------------------------------------------------------------------------------

(b) Upon the occurrence of a Special Event Redemption, (i) the Applicable
Ownership Interests in the Treasury Portfolio (as specified in clause (i) of the
definition of such term) will be substituted as Collateral for the Pledged
Applicable Ownership Interests in Senior Notes and will be held by the
Collateral Agent in accordance with the terms hereof to secure the Obligation of
each Holder of Corporate Units, (ii) the Holders of Corporate Units and the
Collateral Agent shall have such rights and obligations, and the Collateral
Agent shall have such security interest, with respect to such Applicable
Ownership Interests in the Treasury Portfolio (as specified in clause (i) of the
definition of such term) as the Holders of Corporate Units and the Collateral
Agent had in respect of the Pledged Applicable Ownership Interests in Senior
Notes, subject to the Pledge thereof, and (iii) any reference in this Agreement
to Applicable Ownership Interests in Senior Notes shall be deemed to be a
reference to such Applicable Ownership Interests in the Treasury Portfolio (as
specified in clause (i) of the definition of such term). The Company may cause
to be made in any Corporate Units Certificates thereafter to be issued such
change in phraseology and form (but not in substance) as may be appropriate to
reflect the substitution of the Applicable Ownership Interests in the Treasury
Portfolio (as specified in clause (i) of the definition of such term) for
Applicable Ownership Interests in Senior Notes as Collateral.

 

Section 4.05 Payments to Purchase Contract Agent. The Securities Intermediary
shall use commercially reasonable efforts to deliver any payments required to be
made by it to the Purchase Contract Agent hereunder to the account designated by
the Purchase Contract Agent for such purpose not later than 12:00 p.m. (New York
City time) on the Business Day such payment is received by the Securities
Intermediary; provided, however, that if such payment is received on a day that
is not a Business Day or after 11:00 a.m. (New York City time) on a Business
Day, then the Securities Intermediary shall use commercially reasonable efforts
to deliver such payment to the Purchase Contract Agent no later than 10:30 a.m.
(New York City time) on the next succeeding Business Day.

 

Section 4.06 Payments Held in Trust. If the Purchase Contract Agent or any
Holder shall receive any payments on account of financial assets credited to the
Collateral Account (other than interest on the Senior Notes or distributions on
the Applicable Ownership Interests in the Treasury Portfolio (as specified in
clause (ii) of the definition thereof)) and not released therefrom in accordance
with this Agreement, the Purchase Contract Agent or such Holder shall hold such
payments as trustee of an express trust for the benefit of the Company and, upon
receipt of an Officers’ Certificate of the Company so directing, promptly
deliver such payments to the Securities Intermediary for credit to the
Collateral Account or to the Company for application to the Obligations of the
applicable Holder or Holders, and the Purchase Contract Agent and Holders shall
acquire no right, title or interest in any such payments of principal amounts so
received. The Purchase Contract Agent shall have no liability under this Section
4.06 unless and until it has been notified in writing that such payment was
delivered to it erroneously and shall have no liability for any action taken,
suffered or omitted to be taken prior to its receipt of such notice.

 

38



--------------------------------------------------------------------------------

ARTICLE 5

 

THE PURCHASE CONTRACTS

 

Section 5.01 Purchase of Shares of Common Stock. (a) Each Purchase Contract
shall obligate the Holder of the related Unit to purchase, and the Company to
sell, on the Purchase Contract Settlement Date at a price equal to the Stated
Amount (the “Purchase Price”), a number of newly issued shares of Common Stock
(subject to Section 5.08) equal to the Settlement Rate unless an Early
Settlement, a Cash Merger Early Settlement or a Termination Event with respect
to the Units of which such Purchase Contract is a part shall have occurred. The
“Settlement Rate” is equal to:

 

(i) If the Applicable Market Value is greater than or equal to $32.6472 (the
“Threshold Appreciation Price”), 1.5315 shares of Common Stock per Purchase
Contract (the “Minimum Settlement Rate”);

 

(ii) if the Applicable Market Value is less than the Threshold Appreciation
Price but greater than $26.76 (the “Reference Price”), the number of shares of
Common Stock per Purchase Contract having a value (based on the Applicable
Market Value) equal to the Stated Amount;

 

(iii) if the Applicable Market Value is less than or equal to the Reference
Price, 1.8685 shares of Common Stock per Purchase Contract (the “Maximum
Settlement Rate”);

 

in each case subject to adjustment as provided in Section 5.04 (and in each case
rounded upward or downward to the nearest 1/10,000th of a share).

 

The “Applicable Market Value” means the average of the Closing Price per share
of Common Stock on each of the 20 consecutive Trading Days ending on the third
Trading Day immediately preceding the Purchase Contract Settlement Date, subject
to adjustment as set forth under Section 5.04.

 

The “Closing Price” per share of Common Stock on any date of determination
means:

 

(i) the closing sale price as of the close of the principal trading session (or,
if no closing price is reported, the last reported sale price) per share on the
New York Stock Exchange, Inc. (the “NYSE”) on such date; or

 

(ii) if the Common Stock is not listed for trading on the NYSE on any such date,
the closing sale price (or, if no closing price is reported, the last reported
sale price) per share as reported in the composite transactions for the
principal United States securities exchange on which the Common Stock is so
listed; or

 

(iii) if the Common Stock is not so listed on a United States national or
regional securities exchange, the closing sale price (or, if no closing price is
reported, the last reported sale price) per share as reported by The Nasdaq
Stock Market; or

 

39



--------------------------------------------------------------------------------

(iv) if the Common Stock is not so reported by the Nasdaq Stock Market, the last
reported quoted bid price for the Common Stock in the over-the-counter market;
or

 

(v) if the bid price referred to in clause (iv) above is not available, the
average of the mid-point of the last bid and ask prices of the Common Stock on
such date from at least three nationally recognized independent investment
banking firms retained by the Company for purposes of determining the Closing
Price.

 

A “Trading Day” means a day on which the Common Stock (i) is not suspended from
trading on any United States national or regional securities exchange or
association or over-the-counter market at the close of business and (ii) has
traded at least once on the United States national or regional securities
exchange or association or over-the-counter market that is the primary market
for the trading of the Common Stock.

 

(b) Each Holder of a Corporate Unit or a Treasury Unit, by its acceptance of
such Unit:

 

(i) irrevocably authorizes the Purchase Contract Agent to enter into and perform
the related Purchase Contract on its behalf as its attorney-in-fact (including,
without limitation, the execution of Certificates on behalf of such Holder);

 

(ii) agrees to be bound by the terms and provisions of such Unit, including but
not limited to the terms and provisions of the Purchase Contract;

 

(iii) covenants and agrees to perform its obligations under such Purchase
Contract for so long as such Holder remains a Holder of a Corporate Unit or a
Treasury Unit;

 

(iv) consents to the provisions hereof;

 

(v) irrevocably authorizes the Purchase Contract Agent to enter into and perform
this Agreement on its behalf and in its name as its attorney-in-fact;

 

(vi) consents to, and agrees to be bound by, the Pledge of such Holder’s right,
title and interest in and to the Collateral, including the Applicable Ownership
Interests in Senior Notes and the Applicable Ownership Interests in the Treasury
Portfolio (as specified in clause (i) of the definition of such term) or the
Treasury Securities pursuant to this Agreement, and the delivery of the Senior
Notes underlying such Applicable Ownership Interests in Senior Notes by the
Purchase Contract Agent to the Collateral Agent; and

 

(vii) for United States federal, state and local income and franchise tax
purposes, agrees to (A) treat its acquisition of the Corporate Units as an
acquisition of the Applicable Ownership Interest in Senior Notes and Purchase
Contract constituting the Corporate Units, (B) treat the Applicable Ownership
Interest in Senior Notes as indebtedness of the Company and (C) treat itself as
the owner of the applicable interests in the Collateral, including the Senior
Notes underlying the Applicable Ownership

 

40



--------------------------------------------------------------------------------

Interests in Senior Notes, the Applicable Ownership Interests in the Treasury
Portfolio (as specified in clause (i) of the definition of such term) or the
Treasury Securities, as applicable;

 

provided that upon a Termination Event, the rights of the Holder of such Units
under the Purchase Contract may be enforced without regard to any other rights
or obligations.

 

(c) Each Holder of a Corporate Unit or a Treasury Unit, by its acceptance
thereof, further covenants and agrees that to the extent and in the manner
provided in Section 5.02 hereof, but subject to the terms thereof, on the
Purchase Contract Settlement Date, Proceeds of the Pledged Applicable Ownership
Interests in Senior Notes, the Pledged Applicable Ownership Interests in the
Treasury Portfolio or the Pledged Treasury Securities, as applicable, equal to
the Purchase Price shall be paid by the Collateral Agent to the Company in
satisfaction of such Holder’s obligations under such Purchase Contract and such
Holder shall acquire no right, title or interest in such Proceeds.

 

(d) Upon registration of transfer of a Certificate, the transferee shall be
bound (without the necessity of any other action on the part of such transferee)
by the terms of this Agreement and the Purchase Contracts underlying such
Certificate and the transferor shall be released from the obligations under this
Agreement and the Purchase Contracts underlying the Certificate so transferred.
The Company covenants and agrees, and each Holder of a Certificate, by its
acceptance thereof, likewise covenants and agrees, to be bound by the provisions
of this paragraph.

 

Section 5.02 Cash Settlement; Remarketing; Payment of Purchase Price.

 

(a) Cash Settlement. (i) Unless (1) a Termination Event has occurred, (2) a
Holder effects an Early Settlement or a Cash Merger Early Settlement of the
underlying Purchase Contract or (3) a Special Event Redemption has occurred
prior to the seventh Business Day immediately preceding the Purchase Contract
Settlement Date, each Holder of Corporate Units shall have the right to satisfy
such Holder’s Obligations on the Purchase Contract Settlement Date in cash. Each
Holder of Corporate Units who intends to pay in cash to satisfy such Holder’s
Obligations under the Purchase Contract on the Purchase Contract Settlement Date
shall notify the Purchase Contract Agent by use of a notice in substantially the
form of Exhibit E hereto of his intention to pay in cash (a “Cash Settlement”)
the Purchase Price for the Common Stock to be purchased pursuant to the related
Purchase Contract. Such notice shall be given prior to 5:00 p.m. (New York City
time) on the seventh Business Day immediately preceding the Purchase Contract
Settlement Date. Corporate Units Holders may only effect such a Cash Settlement
pursuant to this Section 5.02(a) in integral multiples of 20 Corporate Units.

 

(ii) A Holder of a Corporate Unit who has so notified the Purchase Contract
Agent of his intention to effect a Cash Settlement in accordance with Section
5.02(a)(i) above shall pay the Purchase Price to the Securities Intermediary for
deposit in the Collateral Account prior to 5:00 p.m. (New York City time) on the
sixth Business Day immediately preceding the Purchase Contract Settlement Date,
in lawful money of the United States by certified or cashiers check or wire
transfer in immediately available funds payable to or upon the order of the
Securities Intermediary.

 

41



--------------------------------------------------------------------------------

(iii) If a Holder of a Corporate Unit fails to notify the Purchase Contract
Agent of its intention to make a Cash Settlement in accordance with Section
5.02(a)(i), or does notify the Purchase Contract Agent as provided in Section
5.02(a)(i) of its intention to pay the Purchase Price in cash, but fails to make
such payment as required by Section 5.02(a)(ii), such Holder shall be deemed to
have consented to the disposition of the Senior Notes underlying the Pledged
Applicable Ownership Interests in Senior Notes pursuant to each Remarketing as
described in Section 5.02(b) below.

 

(iv) Promptly after 5:00 p.m. (New York City time) on the sixth Business Day
preceding the Purchase Contract Settlement Date, the Purchase Contract Agent,
based on notices received by the Purchase Contract Agent pursuant to Section
5.02(a)(i) hereof and notice from the Securities Intermediary regarding cash
received by it prior to such time in a notice substantially in the form of
Exhibit J hereto, shall notify the Collateral Agent in writing of the aggregate
principal amount of Senior Notes attributable to the Pledged Applicable
Ownership Interests in Senior Notes to be remarketed in each Remarketing.

 

(v) Upon (1) receipt by the Collateral Agent of a notice from the Purchase
Contract Agent in substantially the form of Exhibit P hereto promptly after the
receipt by the Purchase Contract Agent of a notice from a Holder of Corporate
Units that such Holder has elected, in accordance with Section 5.02(a)(i) to
effect a Cash Settlement and (2) the payment by such Holder of the Purchase
Price in accordance with Section 5.02(a)(ii) above, the Collateral Agent shall:

 

(A) instruct the Securities Intermediary promptly to invest any such Cash in
Permitted Investments consistent with the instructions of the Company as
provided for below in this Section 5.02(a)(v);

 

(B) release from the Pledge the Senior Notes underlying the Applicable Ownership
Interest in Senior Notes related to the Corporate Units as to which such Holder
has effected a Cash Settlement; and

 

(C) instruct the Securities Intermediary to Transfer all such Senior Notes to
the Purchase Contract Agent for distribution to such Holder, in each case free
and clear of the Pledge created hereby, whereupon the Purchase Contract Agent
shall Transfer such Senior Notes in accordance with written instructions
provided by the Holder thereof or, if no such instructions are given to the
Purchase Contract Agent by the Holder, the Purchase Contract Agent shall hold
such Senior Notes, and any interest payment thereon, in the name of the Purchase
Contract Agent or its nominee in trust for the benefit of such Holder until the
expiration of the time period specified in the relevant abandoned property laws
of the state where such Senior Notes and interest payments thereon, if any, are
held.

 

The Company shall instruct the Collateral Agent in writing as to the type of
Permitted Investments in which any such Cash shall be invested; provided,
however, that if the Company fails to deliver such written instructions by 10:30
a.m. (New York City time) on the day such Cash is received by the Collateral
Agent or to be reinvested by the Securities Intermediary, the

 

42



--------------------------------------------------------------------------------

Collateral Agent shall instruct the Securities Intermediary to invest such Cash
in the Permitted Investments described in clause (6) of the definition of
Permitted Investments, and provided, further, however, that any such Permitted
Investments shall mature on the Purchase Contract Settlement Date. In no event
shall the Collateral Agent or Securities Intermediary be liable for the
selection of Permitted Investments or for investment losses incurred thereon.
The Collateral Agent and Securities Intermediary shall have no liability in
respect of losses incurred as a result of the failure of the Company to provide
timely written investment direction.

 

Upon maturity of the Permitted Investments on the Purchase Contract Settlement
Date, the Collateral Agent shall, and is hereby authorized to, (A) instruct the
Securities Intermediary to remit to the Company on the Purchase Contract
Settlement Date such portion of the proceeds of such Permitted Investments as is
equal to the aggregate Purchase Price under all Purchase Contracts in respect of
which Cash Settlement has been affected as provided in this Section 5.02 to the
Company on the Purchase Contract Settlement Date, and (B) release any amounts in
excess of such amount earned from such Permitted Investments to the Purchase
Contract Agent for distribution to the Holders who have effected Cash Settlement
pro-rata in proportion to the amount paid by such Holders under Section
5.02(a)(ii) above.

 

(b) Remarketing. (i) Unless a Special Event Redemption or a Termination Event
has occurred prior to the Initial Remarketing Date, in order to dispose of the
Senior Notes underlying Pledged Applicable Ownership Interests in Senior Notes
of any Holders of Corporate Units who have not notified the Purchase Contract
Agent of their intention to effect a Cash Settlement as provided in Section
5.02(a)(i) above, or who have so notified the Purchase Contract Agent but failed
to make such payment as required by Section 5.02(a)(ii) above, the Company shall
engage the Remarketing Agent pursuant to the Remarketing Agreement to remarket
such Senior Notes. The Purchase Contract Agent, based on the notices specified
pursuant to Section 5.02(a)(iv), shall notify the Remarketing Agent in writing,
promptly after 5:00 p.m. (New York City time) on the sixth Business Day
immediately preceding the Purchase Contract Settlement Date, of the aggregate
principal amount of Senior Notes attributable to the Pledged Applicable
Ownership Interests in Senior Notes that are to be remarketed. Concurrently, the
Custodial Agent, based on the notices specified in clause (ii) below of this
Section 5.02(b), will notify the Remarketing Agent in writing of the aggregate
principal amount of Separate Senior Notes to be remarketed in the Remarketing,
and present for Remarketing such Separate Senior Notes to the Remarketing Agent.

 

(ii) Prior to 5:00 p.m. (New York City time) on the seventh Business Day
immediately preceding the Purchase Contract Settlement Date, but no earlier than
the Payment Date immediately preceding such date, holders of Separate Senior
Notes may elect to have their Separate Senior Notes remarketed in all
Remarketings under the Remarketing Agreement by delivering their Separate Senior
Notes, along with a notice of such election, substantially in the form of
Exhibit K attached hereto, to the Custodial Agent. After such time, such
election shall become an irrevocable election to have such Separate Senior Notes
remarketed in all Remarketings. The Custodial Agent shall hold the Separate
Senior Notes in an account separate from the Collateral Account in which the
Senior Notes underlying the Pledged Applicable Ownership Interests in Senior
Notes shall be held. Holders of Separate Senior Notes electing to have their
Separate Senior Notes remarketed will also have the right to withdraw that
election by written notice to

 

43



--------------------------------------------------------------------------------

the Custodial Agent, substantially in the form of Exhibit L hereto, on or prior
to 5:00 p.m. (New York City time) on the seventh Business Day immediately
preceding the Purchase Contract Settlement Date, and following such notice the
Custodial Agent shall return such Separate Senior Notes to such holder.

 

(iii) Upon receipt of notice from the Purchase Contract Agent as set forth in
Section 5.02(b)(i) above and notice and receipt of the Separate Senior Notes (if
any) from the Custodial Agent as set forth in Section 5.02(b)(i) above, the
Remarketing Agent shall, on the Initial Remarketing Date, use reasonable efforts
to remarket such Senior Notes and such Separate Senior Notes at a price (the
“Remarketing Price”) equal to 100% of the aggregate principal amount of such
Senior Notes and such Separate Senior Notes being remarketed, as provided in the
Remarketing Agreement, for settlement on the Purchase Contract Settlement Date.
If, in spite of using its reasonable efforts, the Remarketing Agent cannot
remarket such Senior Notes and such Separate Senior Notes at the Remarketing
Price (other than to the Company) for any reason, or the remarketing has not
occurred because a condition precedent to the remarketing has not been fulfilled
(in each case, a “Failed Remarketing”) on the Initial Remarketing Date, the
Remarketing Agent shall, on the Second Remarketing Date, use its reasonable
efforts to remarket such Senior Notes and such Separate Senior Notes at the
Remarketing Price for settlement on the Purchase Contract Settlement Date. If,
in spite of the Remarketing Agent’s reasonable efforts, a Failed Remarketing
shall have occurred on the Second Remarketing Date, the Remarketing Agent shall,
on the Final Remarketing Date, use reasonable efforts to remarket such Senior
Notes and such Separate Senior Notes at the Remarketing Price for settlement on
the Purchase Contract Settlement Date.

 

(iv) If the Remarketing Agent is able to remarket such Senior Notes and such
Separate Senior Notes (if any) in any Remarketing (to parties other than the
Company) in accordance with the Remarketing Agreement (a “Successful
Remarketing”), the Collateral Agent shall:

 

(A) on the Purchase Contract Settlement Date, instruct the Securities
Intermediary to Transfer the Senior Notes underlying Pledged Applicable
Ownership Interests in Senior Notes to the Remarketing Agent upon confirmation
of deposit by the Remarketing Agent of the Proceeds of such Remarketing
attributable to such Senior Notes in the Collateral Account; and

 

(B) on the Purchase Contract Settlement Date, in consultation with the Purchase
Contract Agent, instruct the Securities Intermediary to remit a portion of such
Proceeds equal to the aggregate principal amount of such Senior Notes to satisfy
in full the Obligations of Holders of Corporate Units to pay the Purchase Price
for the shares of Common Stock under the related Purchase Contracts, less the
amount of any accrued and unpaid Contract Adjustment Payments payable to such
Holders, and to remit the balance of such Proceeds, if any, to the Purchase
Contract Agent for distribution to Holders.

 

On the Purchase Contract Settlement Date, the Company shall pay the Remarketing
Fee to the Remarketing Agent in accordance with the Remarketing Agreement. With
respect

 

44



--------------------------------------------------------------------------------

to the remarketed Separate Senior Notes, upon a Successful Remarketing, any
proceeds of the Successful Remarketing attributable to the Separate Senior Notes
will be remitted to the Custodial Agent for payment on the Purchase Contract
Settlement Date to the holders of Separate Senior Notes who submitted such
Separate Senior Notes for remarketing pursuant hereto.

 

(v) Following a Failed Remarketing on the Final Remarketing Date (a “Failed
Final Remarketing”), as of the Purchase Contract Settlement Date, each Holder of
any Pledged Applicable Ownership Interests in Senior Notes, unless such Holder
has provided written notice to the Purchase Contract Agent in substantially the
form of Exhibit M hereto of its intention to settle the related Purchase
Contract with separate cash prior to 5:00 p.m. (New York City time) on the
second Business Day immediately preceding the Purchase Contract Settlement Date
and on or prior to 5:00 p.m. (New York City time) on the Business Day
immediately preceding the Purchase Contract Settlement Date delivered the
Purchase Price to the Securities Intermediary for deposit in the Collateral
Account in lawful money of the United States by certified or cashiers check or
wire transfer in immediately available funds payable to or upon the order of the
Securities Intermediary (which settlement may only be effected in integral
multiples of 20 Corporate Units), shall be deemed to have exercised such
Holder’s Put Right with respect to the Senior Notes underlying such Pledged
Applicable Ownership Interests in Senior Notes and to have elected to have a
portion of the Proceeds of the Put Right set-off against such Holder’s
obligation to pay the aggregate Purchase Price for the shares of Common Stock to
be issued under the related Purchase Contracts in full satisfaction of such
Holders’ obligations under such Purchase Contracts. Following such set-off, each
such Holder’s obligations to pay the Purchase Price for the shares of Common
Stock will be deemed to be satisfied in full, and the Collateral Agent shall
cause the Securities Intermediary to release the Senior Notes underlying such
Pledged Applicable Interests in Senior Notes from the Collateral Account and
shall promptly transfer such Senior Notes to the Company. Thereafter, the
Collateral Agent shall promptly remit the remaining portion of the Proceeds of
the Holder’s exercise of the Put Right in excess of the aggregate Purchase Price
for the shares of Common Stock to be issued under such Purchase Contracts to the
Purchase Contract Agent for payment to the Holder of the Corporate Units to
which such Applicable Ownership Interests in Senior Notes relate. Upon (x)
receipt by the Collateral Agent of a notice from the Purchase Contract Agent in
substantially the form of Exhibit N hereto promptly after the receipt by the
Purchase Contract Agent of a notice from a Holder of Corporate Units that such
Holder has elected, in accordance with this Section 5.02(b)(v), to settle the
related Purchase Contract with separate cash and (y) payment by such Holder to
the Securities Intermediary of the Purchase Price in accordance with the first
sentence of this Section 5.02(b)(v), in lieu of exercise of such Holder’s Put
Right, the Securities Intermediary shall give the Purchase Contract Agent notice
of the receipt of such payment in substantially the form of Exhibit O hereto and
shall (A) promptly invest the separate cash received in Permitted Investments
consistent with the instructions of the Company as provided in Section
5.02(a)(v) with respect to Cash Settlement, (B) promptly release from the Pledge
the Senior Notes underlying the Applicable Ownership Interest in Senior Notes
related to the Corporate Units as to which such Holder has paid such separate
cash and (C) promptly Transfer all such Senior Notes to the Purchase Contract
Agent for distribution to such

 

45



--------------------------------------------------------------------------------

Holder, in each case free and clear of the Pledge created hereby, whereupon the
Purchase Contract Agent shall Transfer such Senior Notes in accordance with
written instructions provided by the Holder thereof or, if no such instructions
are given to the Purchase Contract Agent by the Holder, the Purchase Contract
Agent shall hold such Senior Notes, and any interest payment thereon, in the
name of the Purchase Contract Agent or its nominee in trust for the benefit of
such Holder until the expiration of the time period specified in the relevant
abandoned property laws of the state where such Senior Notes and interest
payments thereon, if any, are held. Upon maturity of the Permitted Investments
on the Purchase Contract Settlement Date, the Collateral Agent shall, and is
hereby authorized to, (A) instruct the Securities Intermediary to remit to the
Company on the Purchase Contract Settlement Date such portion of the proceeds of
such Permitted Investments as is equal to the aggregate Purchase Price under all
Purchase Contracts in respect of which separate cash has been paid as provided
in this Section 5.02(b)(v) to the Company on the Purchase Contract Settlement
Date, and (B) release any amounts in excess of such amount earned from such
Permitted Investments to the Purchase Contract Agent for distribution to the
Holders who have paid such separate cash pro-rata in proportion to the amount
paid by such Holders under this Section 5.02(b)(v).

 

(vi) Not later than 20 Business Days prior to the Initial Remarketing Date, the
Company shall request the Depositary or its nominee to notify the Beneficial
Owners or Depositary Participants holding Units and Separate Senior Notes of the
procedures to be followed in each Remarketing including, in the case of a Failed
Final Remarketing, the procedures that must be followed by a holder of Separate
Senior Notes if such Holder wishes to exercise its Put Right or by a Holder if
such Holder elects not to exercise its Put Right.

 

(vii) The Company agrees to use its commercially reasonable efforts to ensure
that, if required by applicable law, (x) a registration statement, including a
prospectus, under the Securities Act with regard to the full amount of the
Senior Notes to be remarketed in each Remarketing in each case in a form that
may be used by the Remarketing Agent in connection with such Remarketing shall
be effective with the Securities and Exchange Commission and (y) to make
available copies of such prospectus.

 

(viii) The Company shall issue a press release and cause a notice of any Failed
Final Remarketing to be published on its website (with a copy of such notice to
be provided to the Purchase Contract Agent) before 9:00 a.m. New York City time
on the Business Day immediately following such Failed Final Remarketing.

 

(c) In the case of a Treasury Unit or a Corporate Unit (if Applicable Ownership
Interests in the Treasury Portfolio have replaced the Applicable Ownership
Interests in Senior Notes as a component of such Corporate Unit), upon the
maturity of the Pledged Treasury Securities or the appropriate Pledged
Applicable Ownership Interests in the Treasury Portfolio held by the Securities
Intermediary on or prior to the Business Day immediately preceding the Purchase
Contract Settlement Date, the principal amount of the Treasury Securities or the
appropriate Pledged Applicable Ownership Interests in the Treasury Portfolio
received by the Securities Intermediary shall be invested promptly in Permitted
Investments consistent with the

 

46



--------------------------------------------------------------------------------

instructions of the Company as provided in Section 5.02(a)(v) with respect to
Cash Settlement. On the Purchase Contract Settlement Date, an amount equal to
the Purchase Price for all related Purchase Contracts shall be remitted to the
Company as payment of such Holder’s Obligations under such Purchase Contracts
without receiving any instructions from the Holder. In the event the sum of the
Proceeds from either the related Pledged Treasury Securities or the related
Pledged Applicable Ownership Interests in the Treasury Portfolio and the
Proceeds from such Permitted Investments is in excess of the aggregate Purchase
Price, the Collateral Agent shall cause the Securities Intermediary to
distribute such excess, when received by the Securities Intermediary, to the
Purchase Contract Agent for the benefit of the Holder of the related Treasury
Units or Corporate Units, as applicable.

 

(d) The obligations of the Holders to pay the Purchase Price are non-recourse
obligations and, except to the extent satisfied by Early Settlement, Cash Merger
Early Settlement or Cash Settlement or terminated upon a Termination Event, are
payable solely out of the proceeds of any Collateral pledged to secure the
obligations of the Holders, and in no event will Holders be liable for any
deficiency between the proceeds of the disposition of Collateral and the
Purchase Price.

 

(e) The Company shall not be obligated to issue any shares of Common Stock in
respect of a Purchase Contract or deliver any certificates thereof to the Holder
of the related Units unless the Company shall have received payment for the
Common Stock to be purchased thereunder in the manner herein set forth.

 

Section 5.03 Issuance of Shares of Common Stock. Unless a Termination Event, an
Early Settlement or a Cash Merger Early Settlement shall have occurred, subject
to Section 5.04(b), on the Purchase Contract Settlement Date upon receipt of the
aggregate Purchase Price payable on all Outstanding Units in accordance with
Section 5.02 above, the Company shall issue and deposit with the Purchase
Contract Agent, for the benefit of the Holders of the Outstanding Units, one or
more certificates representing newly issued shares of Common Stock registered in
the name of the Purchase Contract Agent (or its nominee) as custodian for the
Holders (such certificates for shares of Common Stock, together with any
dividends or distributions for which a record date and payment date for such
dividend or distribution has occurred after the Purchase Contract Settlement
Date, being hereinafter referred to as the “Purchase Contract Settlement Fund”)
to which the Holders are entitled hereunder; provided, that, in case such Common
Stock is to be delivered through the facilities of DTC or another Depositary,
the Company shall cause its stock transfer agent to deliver beneficial interests
in such Common Stock on behalf of the Purchase Contract Agent through such
facilities to the Holders entitled thereto.

 

Subject to the foregoing, upon surrender of a Certificate to the Purchase
Contract Agent on or after the Purchase Contract Settlement Date, Early
Settlement Date or Cash Merger Early Settlement Date, as the case may be,
together with settlement instructions thereon duly completed and executed, the
Holder of such Certificate shall be entitled to receive forthwith in exchange
therefor a certificate representing that number of newly issued whole shares of
Common Stock which such Holder is entitled to receive pursuant to the provisions
of this Article 5 (after taking into account all Units then held by such
Holder), together with cash in lieu of fractional shares as provided in Section
5.08 and any dividends or distributions with respect to

 

47



--------------------------------------------------------------------------------

such shares constituting part of the Purchase Contract Settlement Fund, but
without any interest thereon, and the Certificate so surrendered shall forthwith
be cancelled. Such shares shall be registered in the name of the Holder or the
Holder’s designee as specified in the settlement instructions set forth on the
reverse of the Certificate provided by the Holder to the Purchase Contract
Agent. If any shares of Common Stock issued in respect of a Purchase Contract
are to be registered in the name of a Person other than the Person in whose name
the Certificate evidencing such Purchase Contract is registered (but excluding
any Depositary or nominee thereof), no such registration shall be made unless
and until the Person requesting such registration has paid any transfer and
other taxes (including any applicable stamp taxes) required by reason of such
registration in a name other than that of the registered Holder of the
Certificate evidencing such Purchase Contract or has established to the
satisfaction of the Company that such tax either has been paid or is not
payable.

 

Section 5.04 Adjustment of each Fixed Settlement Rate. (a) Adjustments for
Dividends, Distributions, Stock Splits, Etc.

 

(i) In case the Company shall pay or make a dividend or other distribution on
Common Stock in Common Stock, each Fixed Settlement Rate in effect at the close
of business on the date fixed for the determination of shareholders entitled to
receive such dividend or other distribution shall be increased by dividing each
Fixed Settlement Rate by a fraction of which:

 

(A) the numerator shall be the number of shares of Common Stock outstanding at
the close of business on the date fixed for such determination; and

 

(B) the denominator shall be the sum of the number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination
and the total number of shares constituting such dividend or other distribution,

 

such increase in each Fixed Settlement Rate to become effective immediately at
the opening of business on the Business Day following the date fixed for such
determination. For the purposes of this paragraph (i), the number of shares of
Common Stock at any time outstanding shall not include shares held in the
treasury of the Company but shall include any shares issuable in respect of any
scrip certificates issued in lieu of fractions of shares of Common Stock. The
Company agrees that it shall not pay any dividend or make any distribution on
shares of Common Stock held in the treasury of the Company.

 

(ii) In case the Company shall issue rights, warrants or options, other than
pursuant to any dividend reinvestment plans or share purchase plans (that are
not available on an equivalent basis to holders of Units upon settlement of the
Purchase Contracts), to all holders of its Common Stock entitling them, for a
period expiring within 45 days after the record date for the determination of
shareholders entitled to receive such rights, warrants or options, to subscribe
for or purchase shares of Common Stock at a price per share less than the
Current Market Price per share of Common Stock on the date of announcement of
such issuance, each Fixed Settlement Rate in effect at the

 

48



--------------------------------------------------------------------------------

close of business on the date of such announcement shall be increased by
dividing such Fixed Settlement Rate by a fraction of which:

 

(A) the numerator shall be the number of shares of Common Stock outstanding at
the close of business on the date of such announcement plus the number of shares
of Common Stock that the aggregate offering price of the total number of shares
of Common Stock so offered for subscription or purchase in the manner described
in this Section 5.04(a)(ii) would purchase at the Current Market Price on the
date of such announcement; and

 

(B) the denominator shall be the number of shares of Common Stock outstanding at
the close of business on the date of such announcement plus the number of shares
of Common Stock so offered for subscription or purchase,

 

such increase in each Fixed Settlement Rate to become effective immediately
after the opening of business on the Business Day following the date of such
announcement. The Company agrees that it shall notify the Purchase Contract
Agent if any issuance of such rights, warrants or options is cancelled or not
completed following the announcement thereof and each Fixed Settlement Rate
shall thereupon immediately be readjusted to the Fixed Settlement Rate that
would then be in effect if such issuance had not been declared. For the purposes
of this clause (ii), the number of shares of Common Stock at any time
outstanding shall not include shares held in the treasury of the Company but
shall include any shares issuable in respect of any scrip certificates issued in
lieu of fractions of shares of Common Stock. The Company agrees that it shall
not issue any such rights, warrants or options in respect of shares of Common
Stock held in the treasury of the Company.

 

(iii) In case outstanding shares of Common Stock shall be subdivided or split
into a greater number of shares of Common Stock, each Fixed Settlement Rate in
effect at the close of business on the day preceding the day upon which such
subdivision or split becomes effective shall be proportionately increased, and,
conversely, in case outstanding shares of Common Stock shall each be combined
into a smaller number of shares of Common Stock, each Fixed Settlement Rate in
effect at the close of business on the day preceding the day upon which such
combination becomes effective shall be proportionately decreased, such increase
or decrease, as the case may be, to become effective immediately at the opening
of business on the Business Day following the day upon which such subdivision,
split or combination becomes effective.

 

(iv) (w) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock evidences of its indebtedness or assets (including
shares of capital stock, securities, cash and property but excluding any rights,
warrants or options referred to in Section 5.04(a)(ii) above, or any dividend or
distribution paid exclusively in cash and any dividend or distribution referred
to in Section 5.04(a)(i) above) (any of the foregoing hereinafter in this
Section 5.02(a)(iv) called the “Distributed Property”), each Fixed Settlement
Rate in effect at the close of business on the date fixed for the determination
of shareholders entitled to receive such distribution shall be adjusted by
dividing each Fixed Settlement Rate by a fraction of which:

 

(A) the numerator shall be the Current Market Price per share of Common Stock on
the date fixed for such determination less the then fair market value of the
portion of the assets or evidences of indebtedness so distributed applicable to
one share of Common Stock (as determined by the Board of Directors, whose
determination shall be conclusive and the basis for which shall be described in
a Board Resolution); and

 

49



--------------------------------------------------------------------------------

(B) the denominator shall be such Current Market Price per share of Common
Stock,

 

such adjustment to each Fixed Settlement Rate to become effective at the opening
of business on the Business Day following the date fixed for the determination
of shareholders entitled to receive such distribution; provided that if the fair
market value of the Distributed Property applicable to one share of Common Stock
is equal to or greater than the Current Market Price on the date fixed for the
determination of stockholders entitled to receive such distribution, in lieu of
the foregoing adjustment, adequate provision shall be made so that each Holder
shall have the right to receive upon settlement the amount of Distributed
Property such Holder would have received had such Holder settled each Purchase
Contract on the date fixed for such determination as if the Purchase Contract
Settlement Date were such date fixed for such determination. In any case in
which this Section 5.04(a)(iv) is applicable, Section 5.04(a)(ii) shall not be
applicable. In the event that such dividend or distribution is not so paid or
made, each Fixed Settlement Rate shall again be adjusted to be the Fixed
Settlement Rate that would then be in effect if such dividend or distribution
had not been declared.

 

(x) Notwithstanding the foregoing, if the Distributed Property distributed by
the Company to all holders of its Common Stock consist of capital stock of, or
similar equity interests in, a Subsidiary or other business unit of the Company,
clause (w) above shall not apply and instead each Fixed Settlement Rate shall be
increased so that each Fixed Settlement Rate shall be equal to the rate
determined by multiplying each such rate in effect immediately prior to the
close of business on the record date with respect to such distribution by a
fraction of which,

 

(A) the numerator shall be the sum of (A) the average of the Closing Prices of
the Common Stock for the ten (10) consecutive Trading Days commencing on and
including the fifth Trading Day after the date on which “ex-dividend trading”
commences for such dividend or distribution on the NYSE, the Nasdaq Stock Market
or such other national or regional exchange or market on which such securities
are then listed or quoted (the “Ex-Dividend Date”) plus (B) the average Closing
Prices of the securities distributed in respect of each share of Common Stock
for the ten (10) consecutive Trading Days commencing on and including the fifth
Trading Day after the Ex-Dividend Date; and

 

(B) the denominator shall be the average of the Closing Prices of the Common
Stock for the ten (10) consecutive Trading Days commencing on and including the
fifth Trading Day after the Ex-Dividend Date,

 

such adjustment to each Fixed Settlement Rate to become effective immediately
prior to the opening of business on the Business Day following the record date
with respect to such distribution. In any case in which this paragraph (x) is
applicable, Section 5.02(a)(i), Section 5.02(a)(ii) and paragraph (w) of this
Section 5.02(a)(iv) shall not be applicable.

 

50



--------------------------------------------------------------------------------

(y) Notwithstanding anything to the contrary contained in this Section 5.02(a),
rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights, options or warrants, until the occurrence of a specified event or events
(“Trigger Event”) (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 5.04(a) (and no adjustment to each Fixed Settlement
Rate under this Section 5.04(a) will be required) until the occurrence of the
earliest Trigger Event, whereupon such rights, options and warrants shall be
deemed to have been distributed and an appropriate adjustment (if any is
required) to each Fixed Settlement Rate shall be made under this Section
5.02(a)(iv). In addition, in the event of any distribution of rights, options or
warrants, or any Trigger Event with respect thereto that was counted for
purposes of calculating a distribution amount for which an adjustment to each
Fixed Settlement Rate under this Section 5.04(a) was made, (1) in the case of
any such rights, options or warrants that shall all have been redeemed or
repurchased without exercise by any holders thereof, each Fixed Settlement Rate
shall be readjusted upon such final redemption or repurchase to give effect to
such distribution or Trigger Event, as the case may be, as though it were a cash
distribution, equal to the per share redemption or repurchase price received by
a holder or holders of Common Stock with respect to such rights, options or
warrants (assuming such holder had retained such rights, options or warrants),
made to all holders of Common Stock as of the date of such redemption or
repurchase, and (2) in the case of such rights, options or warrants that shall
have expired or been terminated without exercise by any holders thereof, each
Fixed Settlement Rate shall be readjusted as if such rights, options and
warrants had not been issued.

 

(z) For purposes of this Section 5.02(a)(iv) and Section 5.02(a)(i) and Section
5.02(a)(ii), any dividend or distribution to which this Section 5.02(a)(iv) is
applicable that also includes shares of Common Stock, or rights, options or
warrants to subscribe for or purchase shares of Common Stock (or both), shall be
deemed instead to be (1) a dividend or distribution of the evidences of
indebtedness, assets or shares of capital stock other than such shares of Common
Stock or rights, options or warrants (and any Fixed Settlement Rate adjustment
required by this Section 5.02(a)(iv) with respect to such dividend or
distribution shall then be made) immediately followed by (2) a dividend or
distribution of such shares of Common Stock or such rights, options or warrants
(and any further Fixed Settlement Rate adjustment required by Section 5.02(a)(i)
and Section 5.02(a)(ii) with respect to such dividend or distribution shall then
be made), except (A) the record date of such dividend or distribution shall be
deemed to be “the date fixed for the determination of shareholders entitled to
receive such dividend or other distribution”, “the date fixed for the
determination of shareholders entitled to receive such rights, options or
warrants” and “the date fixed for such determination” within the meaning of
Section 5.02(a)(i) and Section 5.02(a)(ii) and (B) any shares of Common Stock
included in such dividend or distribution shall not be deemed “outstanding at
the close of business on the date fixed for the determination of shareholders
entitled to receive such dividend or other distribution” or “outstanding at the
close of business on the date fixed for such determination” within the meaning
of Section 5.02(a)(i).

 

51



--------------------------------------------------------------------------------

(v) In case the Company or any of its subsidiaries shall make any dividend or
distribution consisting exclusively of cash to all holders of outstanding shares
of Common Stock (excluding any cash dividend or distribution on Common Stock to
the extent that the aggregate cash dividend per share of Common Stock in any
fiscal quarter does not exceed $0.185 (the “Dividend Threshold Amount”), then
each Fixed Settlement Rate will be adjusted by dividing each Fixed Settlement
Rate in effect immediately prior to the close of business on the record date
with respect to such dividend or distribution by a fraction of which,

 

(A) the numerator is the Current Market Price on the date fixed for the
determination of stockholders entitled to receive such distribution, less the
amount per share of Common Stock of such dividend or distribution in excess of
the Dividend Threshold Amount; and

 

(B) the denominator is such Current Market Price,

 

such adjustment to each Fixed Settlement Rate to be effective immediately prior
to the opening of business on the Business Day following the date fixed for the
determination of stockholders entitled to receive such distribution; provided
that if an adjustment is required to be made under this clause as a result of a
distribution that is not a regular quarterly dividend, the Dividend Threshold
Amount will be deemed to be zero; and provided further that if the portion of
the cash so distributed applicable to one share of Common Stock is equal to or
greater than the Current Market Price on the date fixed for the determination of
stockholders entitled to receive such distribution, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Holder shall have the
right to receive upon settlement the amount of cash such Holder would have
received had such Holder settled each Purchase Contract on the date fixed for
such determination as if the Purchase Contract Settlement Date were such date
fixed for such determination. The Dividend Threshold Amount is subject to
adjustment from time to time in a manner inversely proportional to any
adjustment made to each Fixed Settlement Rate under this Section 5.02; provided
that no adjustment will be made to the Dividend Threshold Amount for any
adjustment made pursuant to this clause (v).

 

(vi) In case a tender or exchange offer made by the Company or any subsidiary of
the Company for all or any portion of the Common Stock shall expire and such
tender or exchange offer (as amended upon the expiration thereof) shall require
the payment to stockholders of consideration per share of Common Stock having a
fair market value (as determined by the Board of Directors, whose determination
shall be conclusive and described in a resolution of the Board of Directors)
that as of the last time (the “Expiration Time”) tenders or exchanges may be
made pursuant to such tender or exchange offer (as it may be amended) exceeds
the Closing Price of a share of Common Stock on the Trading Day next succeeding
the Expiration Time, each Fixed Settlement Rate shall be increased so that the
same shall equal the rate determined by dividing such Fixed Settlement Rate in
effect immediately prior to the Expiration Time by a fraction,

 

(A) the numerator of which shall be equal to the product of (x) the Current
Market Price of a share of Common Stock as of the Expiration Time and (y) the
number of shares of Common Stock outstanding (including any shares

 

52



--------------------------------------------------------------------------------

accepted in terms of the tender or exchange offer, such shares being referred to
as the “Purchased Shares”) at the Expiration Time less the fair market value
(determined by the Board of Directors as aforesaid) of the aggregate
consideration payable to stockholders for all Purchased Shares, and

 

(B) the denominator of which shall be the product of (x) the number of shares of
Common Stock outstanding at the Expiration Time less any Purchased Shares and
(y) the Current Market Price of a share of Common Stock at the Expiration Time,

 

such adjustment to become effective immediately prior to the opening of business
on the day following the Expiration Time. If the Company is obligated to
purchase shares pursuant to any such tender or exchange offer, but the Company
is permanently prevented by applicable law from effecting any such purchases or
all such purchases are rescinded, each Fixed Settlement Rate shall again be
adjusted to be the Fixed Settlement Rate that would then be in effect if such
tender or exchange offer had not been made.

 

(vii) The reclassification of Common Stock into securities including securities
other than Common Stock (other than any reclassification upon a Reorganization
Event to which Section 5.04(b) applies) shall be deemed to involve:

 

(A) a distribution of such securities other than Common Stock to all holders of
Common Stock (and the effective date of such reclassification shall be deemed to
be “the date fixed for the determination of shareholders entitled to receive
such distribution” and the “date fixed for such determination” within the
meaning of paragraph (iv) of this Section 5.04(a)); and

 

(B) a subdivision, split or combination, as the case may be, of the number of
shares of Common Stock outstanding immediately prior to such reclassification
into the number of shares of Common Stock outstanding immediately thereafter
(and the effective date of such reclassification shall be deemed to be “the day
upon which such subdivision or split becomes effective” or “the day upon which
such combination becomes effective”, as the case may be, and “the day upon which
such subdivision, split or combination becomes effective” within the meaning of
this Section 5.04(a)(iii)).

 

(viii) All adjustments to each Fixed Settlement Rate shall be calculated to the
nearest 1/10,000th of a share of Common Stock (or if there is not a nearest
1/10,000th of a share, to the next lower 1/10,000th of a share). If any
adjustments are made to each Fixed Settlement Rate pursuant to this Section
5.04(a), an adjustment shall also be made to the Applicable Market Value solely
to determine which of clauses (i), (ii) or (iii) of the definition of Settlement
Rate in Section 5.01(a) will apply on the Purchase Contract Settlement Date or
any Cash Merger Early Settlement Date. Such adjustment shall be made by
multiplying the Applicable Market Value by the Adjustment Factor. The
“Adjustment Factor” means, initially, a fraction the numerator of which shall be
the Maximum Settlement Rate immediately after the first adjustment to each Fixed
Settlement Rate pursuant to this Section 5.04(a) and the denominator of which
shall be the Maximum Settlement Rate immediately prior to such adjustment. Each
time an adjustment is required to be made to each Fixed Settlement Rate pursuant
to this Section 5.04(a), the Adjustment Factor shall be multiplied by a fraction
the numerator of which shall be the Maximum Settlement Rate immediately after
such adjustment to each Fixed Settlement Rate pursuant to this Section 5.04(a)
and the denominator of which shall be

 

53



--------------------------------------------------------------------------------

the Maximum Settlement Rate immediately prior to such adjustment.
Notwithstanding the foregoing, if any adjustment to each Fixed Settlement Rate
is required to be made pursuant to the occurrence of any of the events
contemplated by this Section 5.04(a) during the period taken into consideration
for determining the Applicable Market Value, the 20 individual Closing Prices
used to determine the Applicable Market Value shall be adjusted rather than the
Applicable Market Value and the Applicable Market Value shall be determined by
(A) multiplying the Closing Prices for Trading Days prior to such adjustment to
each Fixed Settlement Rate by the Adjustment Factor in effect prior to such
adjustment, (B) multiplying the Closing Prices for Trading Days following such
adjustment by the Adjustment Factor reflecting such adjustment, and (C) dividing
the sum of all such adjusted Closing Prices by 20.

 

(ix) The Company may, but shall not be required to, make such increases in each
Fixed Settlement Rate, in addition to those required by this Section 5.04(a), as
the Board of Directors considers to be advisable. The Company may make such a
discretionary adjustment only if it makes the same proportionate adjustment to
each Fixed Settlement Rate. No adjustment in the Fixed Settlement Rate shall be
required unless such adjustment would require an increase or decrease of at
least one percent; provided, however, that any such minor adjustments that are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment, and provided further that any such adjustment of less
than one percent that has not been made shall be made (x) upon the end of the
Company’s fiscal year and (y) upon the Purchase Contract Settlement Date.

 

(x) If the Company hereafter adopts any stockholder rights plan involving the
issuance of preference share purchase rights or other similar rights (the
“Rights”) to all holders of the Common Stock, a Holder shall be entitled to
receive upon settlement of any Purchase Contract, in addition to the shares of
Common Stock issuable upon settlement of such Purchase Contract, the related
Rights for the Common Stock, unless such Rights under the future stockholder
rights plan have separated from the Common Stock at the time of conversion, in
which case each Fixed Settlement Rate shall be adjusted as provided in Section
5.04(a)(iv) on the date such Rights separate from the Common Stock.

 

(b) Adjustment for Consolidation, Merger or Other Reorganization Event.

 

(i) In the event of:

 

(A) any consolidation or merger of the Company with or into another Person
(other than a merger or consolidation in which the Company is the continuing
corporation and in which the shares of Common Stock outstanding immediately
prior to the merger or consolidation are not exchanged for cash, securities or
other property of the Company or another corporation);

 

54



--------------------------------------------------------------------------------

(B) any sale, transfer, lease or conveyance to another Person of the property of
the Company as an entirety or substantially as an entirety;

 

(C) any statutory share exchange of the Company with another Person (other than
in connection with a merger or acquisition); or

 

(D) any liquidation, dissolution or termination of the Company other than as a
result of or after the occurrence of a Termination Event (any event described in
clauses (A), (B), (C) and (D), a “Reorganization Event”),

 

each Holder will receive, in lieu of shares of Common Stock, on the Purchase
Contract Settlement Date or any Early Settlement Date with respect to each
Purchase Contract forming a part thereof, the kind and amount of securities,
cash and other property receivable upon such Reorganization Event (without any
interest thereon, and without any right to dividends or distribution thereon if
such dividends or distributions have a record date that is prior to the Purchase
Contract Settlement Date) by a Holder of one share of Common Stock (the
“Exchange Property”), multiplied by the applicable Settlement Rate. The kind and
amount of Exchange Property will be determined assuming such holder of one Share
of Common Stock is not a Person with which the Company consolidated or into
which the Company merged or which merged into the Company or to which such sale
or transfer was made, as the case may be (any such Person, a “Constituent
Person”), or an Affiliate of a Constituent Person to the extent such
Reorganization Event provides for different treatment of Common Stock held by
Affiliates of the Company and non-affiliates and such Holder failed to exercise
its rights of election, if any, as to the kind or amount of securities, cash and
other property receivable upon such Reorganization Event (provided that if the
kind or amount of securities, cash and other property receivable upon such
Reorganization Event is not the same for each share of Common Stock held
immediately prior to such Reorganization Event by a Person other than a
Constituent Person or an Affiliate thereof and in respect of which rights of
election shall not have been exercised (“non-electing share”), then for the
purpose of this Section 5.04(b)(i) the kind and amount of securities, cash and
other property receivable upon such Reorganization Event shall be deemed to be
the kind and amount so receivable per share by a plurality of the non-electing
shares).

 

For purposes of determining the applicable Settlement Rate under this Section
5.04(b)(i) and Section 5.04(b)(ii), the term “Applicable Market Value” shall be
deemed to refer to the “Applicable Market Value” of the Exchange Property, and
such value shall be determined (A) with respect to any publicly traded
securities that compose all or part of the Exchange Property, based on the
Closing Price of such securities, (B) in the case of any cash that composes all
or part of the Exchange Property, based on the amount of such cash and (C) in
the case of any other property that composes all or part of the Exchange
Property, based on the value of such property, as determined by a nationally
recognized independent investment banking firm retained by the Company for this
purpose; provided that prior to the separation of the Rights or any similar
stockholder rights from the Common Stock, such Rights or similar stockholder
rights shall be deemed to have no value. For the purposes of this paragraph
only, the term “Closing Price” shall be deemed to refer to the closing sale
price, last quoted bid price or mid-point of the last bid and

 

55



--------------------------------------------------------------------------------

ask prices, as the case may be, of any publicly traded securities that comprise
all or part of the Exchange Property and the term “Trading Day” shall be deemed
to refer to any publicly traded securities that comprise all or part of the
Exchange Property.

 

In the event of such a Reorganization Event, the Person formed by such
consolidation, merger or exchange or the Person that acquires the assets of the
Company or, in the event of a liquidation, dissolution or termination of the
Company, the Company or a liquidating trust created in connection therewith,
shall execute and deliver to the Purchase Contract Agent an agreement
supplemental hereto providing that each Holder of an Outstanding Unit shall have
the rights provided by this Section 5.04(b)(i). Such supplemental agreement
shall provide for adjustments which, for events subsequent to the effective date
of such supplemental agreement, shall be, in the sole judgment of the parties
executing such agreement, as nearly equivalent as may be practicable to the
adjustments provided for in this Section 5.04. The above provisions of this
Section 5.04 shall similarly apply to successive Reorganization Events.

 

(ii) Prior to the Purchase Contract Settlement Date, in the event of a
consolidation or merger of the Company with or into another Person, or any
merger of another Person into the Company (other than a merger that does not
result in any reclassification, conversion, exchange or cancellation of
outstanding shares of Common Stock), in each case in which 30% or more of the
total consideration paid to the Company’s shareholders consists of cash or cash
equivalents (a “Cash Merger”), then a Holder of a Unit may settle (“Cash Merger
Early Settlement”) its Purchase Contract, upon the conditions set forth below,
at the Settlement Rate in effect immediately prior to the closing of the Cash
Merger; provided that no Cash Merger Early Settlement will be permitted pursuant
to this Section 5.04(b)(ii) unless, at the time such Cash Merger Early
Settlement is effected, there is an effective Registration Statement with
respect to any securities to be issued and delivered in connection with such
Cash Merger Early Settlement, if such a Registration Statement is required (in
the view of counsel, which need not be in the form of a written opinion, for the
Company) under the Securities Act. If such a Registration Statement is so
required, the Company covenants and agrees to use its commercially reasonable
efforts to (x) have in effect a Registration Statement covering any securities
to be delivered in respect of the Purchase Contracts being settled and (y)
provide a Prospectus in connection therewith, in each case in a form that may be
used in connection with such Cash Merger Early Settlement. If a Holder elects a
Cash Merger Early Settlement of some or all of its Purchase Contracts, such
Holder shall be entitled to receive, on the Cash Merger Early Settlement Date,
the aggregate amount of any accrued and unpaid Contract Adjustment Payments,
with respect to such Purchase Contracts (except when the Cash Merger Early
Settlement Date falls after any Record Date and prior to the next succeeding
Payment Date, in which case Contract Adjustment Payments shall be payable to the
Person in whose name a Certificate is registered at the close of business on
such Record Date relating to the next succeeding Payment Date). The Company
shall pay such amount as a credit against the amount otherwise payable by such
Holder to effect such Cash Merger Early Settlement.

 

Within five Business Days of the completion of a Cash Merger, the Company shall
provide written notice to Holders of such completion of a Cash Merger, which
shall specify the deadline for submitting the notice to settle early in cash
pursuant to this Section 5.04(b)(ii), the

 

56



--------------------------------------------------------------------------------

date on which such Cash Merger Early Settlement shall occur (which date shall be
at least ten days after the date of such written notice by the Company, but
which shall in no event be later than the earlier of 20 days after the date of
such written notice by the Company and the fifth Business Day immediately
preceding the Purchase Contract Settlement Date) (the “Cash Merger Early
Settlement Date”), the applicable Settlement Rate and the amount (per share of
Common Stock) of cash, securities and other consideration receivable by the
Holder, including the amount of Contract Adjustment Payments receivable, upon
settlement.

 

Corporate Units Holders (unless Applicable Ownership Interests in the Treasury
Portfolio have replaced Applicable Ownership Interests in Senior Notes as a
component of the Corporate Units) and Treasury Units Holders may only effect
Cash Merger Early Settlement pursuant to this Section 5.04(b)(ii) in integral
multiples of 20 Corporate Units or Treasury Units, as the case may be. If
Applicable Ownership Interests in the Treasury Portfolio have replaced
Applicable Ownership Interests in Senior Notes as a component of the Corporate
Units, Corporate Units Holders may only effect Cash Merger Early Settlement
pursuant to this Section 5.04(b)(ii) in multiples of 5,000 Corporate Units.
Other than the provisions relating to timing of notice and settlement, which
shall be as set forth in the immediately preceding paragraph, the provisions of
Section 5.01 shall apply with respect to a Cash Merger Early Settlement pursuant
to this Section 5.04(b)(ii).

 

In order to exercise the right to effect Cash Merger Early Settlement with
respect to any Purchase Contracts, the Holder of the Certificate evidencing
Units shall deliver, no later than 5:00 p.m. (New York City time) on the third
Business Day immediately preceding the Cash Merger Early Settlement Date, such
Certificate to the Purchase Contract Agent at the Corporate Trust Office duly
endorsed for transfer to the Company or in blank with the form of Election to
Settle Early on the reverse thereof duly completed and accompanied by payment
(payable to the Company in immediately available funds) in an amount equal to
the result of:

 

(i) the product of (A) the Stated Amount times (B) the number of Purchase
Contracts with respect to which the Holder has elected to effect Cash Merger
Early Settlement, less

 

(ii) the amount of any accrued and unpaid Contract Adjustment Payments (except
when the Cash Merger Early Settlement Date falls after any Record Date and prior
to the next succeeding Payment Date).

 

Upon receipt of such Certificate and payment of such funds, the Purchase
Contract Agent shall pay the Company from such funds the related Purchase Price
pursuant to the terms of the related Purchase Contracts, and notify the
Collateral Agent that all the conditions necessary for a Cash Merger Early
Settlement by a Holder have been satisfied pursuant to which the Purchase
Contract Agent has received from such Holder, and paid to the Company as
confirmed in writing by the Company, the related Purchase Price.

 

Upon receipt by the Collateral Agent of the notice from the Purchase Contract
Agent set forth in the immediately preceding paragraph, the Collateral Agent
shall release from the Pledge, (1) the Senior Notes underlying the Pledged
Applicable Ownership Interests in Senior Notes or the Pledged Applicable
Ownership Interests in the Treasury Portfolio, in the case of a Holder of

 

57



--------------------------------------------------------------------------------

Corporate Units or (2) the Pledged Treasury Securities, in the case of a Holder
of Treasury Units, in each case with a Value equal to the product of (x) the
Stated Amount and (y) the number of Purchase Contracts as to which such Holder
has elected to effect Cash Merger Early Settlement, and shall instruct the
Securities Intermediary to Transfer all such Pledged Applicable Ownership
Interests in the Treasury Portfolio or Senior Notes underlying Pledged
Applicable Ownership Interests in Senior Notes or Pledged Treasury Securities,
as the case may be, to the Purchase Contract Agent for distribution to such
Holder, in each case free and clear of the Pledge created hereby.

 

If a Holder properly effects an effective Cash Merger Early Settlement in
accordance with the provisions of this Section 5.04(b)(ii), the Company will
deliver (or will cause the Collateral Agent to deliver) to the Holder on the
Cash Merger Early Settlement Date:

 

(A) the kind and amount of securities, cash and other property receivable upon
such Cash Merger by a Holder of the number of shares of Common Stock issuable on
account of each Purchase Contract if the Purchase Contract Settlement Date had
occurred immediately prior to such Cash Merger (based on the Settlement Rate in
effect at such time), assuming such Holder of Common Stock is not a Constituent
Person or an Affiliate of a Constituent Person to the extent such Cash Merger
provides for different treatment of Common Stock held by Affiliates of the
Company and non-affiliates and such Holder failed to exercise its rights of
election, if any, as to the kind or amount of securities, cash and other
property receivable upon such Cash Merger (provided that if the kind or amount
of securities, cash and other property receivable upon such Cash Merger is not
the same for each non-electing share, then for the purpose of this Section
5.04(b)(ii), the kind and amount of securities, cash and other property
receivable upon such Cash Merger by each non-electing share shall be deemed to
be the kind and amount so receivable per share by a plurality of the
non-electing shares). For the avoidance of doubt, for the purposes of
determining the Applicable Market Value (in connection with determining the
appropriate Settlement Rate to be applied in the foregoing sentence), the date
of the closing of the Cash Merger shall be deemed to be the Purchase Contract
Settlement Date;

 

(B) the Senior Notes, the Applicable Ownership Interests in the Treasury
Portfolio or Treasury Securities, as the case may be, related to the Purchase
Contracts with respect to which the Holder is effecting a Cash Merger Early
Settlement; and

 

(C) if so required under the Securities Act, a Prospectus as contemplated by
this Section 5.04(b)(ii).

 

The Corporate Units or the Treasury Units of the Holders who do not elect Cash
Merger Early Settlement in accordance with the foregoing will continue to remain
outstanding and be subject to settlement on the Purchase Contract Settlement
Date in accordance with the terms hereof.

 

58



--------------------------------------------------------------------------------

(c) All calculations and determinations pursuant to this Section 5.04 shall be
made by the Company or its agent and the Purchase Contract Agent shall have no
responsibility with respect to this Agreement.

 

Section 5.05 Notice of Adjustments and Certain Other Events. (a) Whenever the
Fixed Settlement Rates are adjusted as herein provided, the Company shall within
10 Business Days following the occurrence of an event that requires an
adjustment to each Fixed Settlement Rate pursuant to Section 5.04 (or if the
Company is not aware of such occurrence, as soon as practicable after becoming
so aware):

 

(i) compute each adjusted Fixed Settlement Rate in accordance with Section 5.04
and prepare and transmit to the Purchase Contract Agent an Officers’ Certificate
setting forth each Fixed Settlement Rate, the method of calculation thereof in
reasonable detail, and the facts requiring such adjustment and upon which such
adjustment is based; and

 

(ii) provide a written notice to the Holders of the Units of the occurrence of
such event and a statement in reasonable detail setting forth the method by
which the adjustment to each Fixed Settlement Rate was determined and setting
forth each adjusted Fixed Settlement Rate.

 

(b) The Purchase Contract Agent shall not at any time be under any duty or
responsibility to any Holder to determine whether any facts exist which may
require any adjustment of each Fixed Settlement Rate, or with respect to the
nature or extent or calculation of any such adjustment when made, or with
respect to the method employed in making the same. The Purchase Contract Agent
shall be fully authorized and protected in relying on any Officers’ Certificate
delivered pursuant to Section 5.05(a)(i) and any adjustment contained therein
and the Purchase Contract Agent shall not be deemed to have knowledge of any
adjustment unless and until it has received such certificate. The Purchase
Contract Agent shall not be accountable with respect to the validity or value
(or the kind or amount) of any shares of Common Stock, or of any securities or
property, which may at the time be issued or delivered with respect to any
Purchase Contract; and the Purchase Contract Agent makes no representation with
respect thereto. The Purchase Contract Agent shall not be responsible for any
failure of the Company to issue, transfer or deliver any shares of Common Stock
pursuant to a Purchase Contract or to comply with any of the duties,
responsibilities or covenants of the Company contained in this Article 5.

 

Section 5.06 Termination Event; Notice.

 

The Purchase Contracts and all obligations and rights of the Company and the
Holders thereunder, including, without limitation, the rights of the Holders to
receive and the obligation of the Company to pay any Contract Adjustment
Payments (including any accrued and unpaid Contract Adjustment Payments), and
the rights and obligations of Holders to purchase Common Stock, shall
immediately and automatically terminate, without the necessity of any notice or
action by any Holder, the Purchase Contract Agent or the Company, if, prior to
or on the Purchase Contract Settlement Date, a Termination Event shall have
occurred.

 

59



--------------------------------------------------------------------------------

Upon and after the occurrence of a Termination Event, the Units shall thereafter
represent the right to receive the Senior Notes underlying the Applicable
Ownership Interests in Senior Notes, the Treasury Securities or the Applicable
Ownership Interests in the Treasury Portfolio, as the case may be, forming part
of such Units, in accordance with the provisions of Section 3.15 hereof. Upon
the occurrence of a Termination Event, the Company shall promptly but in no
event later than two Business Days thereafter give written notice to the
Purchase Contract Agent, the Collateral Agent and the Holders, at their
addresses as they appear in the Security Register.

 

Section 5.07 Early Settlement. (a) Subject to and upon compliance with the
provisions of this Section 5.07, at the option of the Holder thereof, Purchase
Contracts underlying Units may be settled early (“Early Settlement”) at any time
prior to 5:00 p.m. (New York City time) on the seventh Business Day immediately
preceding the Purchase Contract Settlement Date (in the case of Corporate Units,
unless a Special Event Redemption has occurred) or the second Business Day
immediately preceding the Purchase Contract Settlement Date (in the case of
Treasury Units or Corporate Units after the occurrence of a Special Event
Redemption); provided that no Early Settlement will be permitted pursuant to
this Section 5.07 unless, at the time such Early Settlement is effected, there
is an effective Registration Statement with respect to any securities to be
issued and delivered in connection with such Early Settlement, if such a
Registration Statement is required (in the view of counsel, which need not be in
the form of a written opinion, for the Company) under the Securities Act. If
such a Registration Statement is so required, the Company covenants and agrees
to use its commercially reasonable best efforts to (i) have in effect a
Registration Statement covering any securities to be delivered in respect of the
Purchase Contracts being settled and (ii) provide a Prospectus in connection
therewith, in each case in a form that may be used in connection with such Early
Settlement (it being understood that if there is a material business transaction
or development that has not yet been publicly disclosed, the Company will not be
required to provide such a Prospectus, and the right to effect Early Settlement
will not be available, until the Company has publicly disclosed such transaction
or development, provided that the Company will use its commercially reasonable
efforts to make such disclosure as soon as it is commercially reasonable to do
so).

 

(b) In order to exercise the right to effect Early Settlement with respect to
any Purchase Contracts, the Holder of the Certificate evidencing Units (in the
case of Certificates in definitive certificated form) shall deliver, at any time
prior to 5:00 p.m. (New York City time) on the seventh Business Day immediately
preceding the Purchase Contract Settlement Date (in the case of Corporate Units,
unless a Special Event Redemption has occurred) or the second Business Day
immediately preceding the Purchase Contract Settlement Date (in the case of
Treasury Units or Corporate Units after the occurrence of a Special Event
Redemption), such Certificate to the Purchase Contract Agent at the Corporate
Trust Office duly endorsed for transfer to the Company or in blank with the form
of Election to Settle Early on the reverse thereof duly completed and
accompanied by payment (payable to the Company in immediately available funds)
in an amount (the “Early Settlement Amount”) equal to the sum of:

 

(i) the product of (A) the Stated Amount and (B) the number of Purchase
Contracts with respect to which the Holder has elected to effect Early
Settlement, plus,

 

(ii) if such delivery is made with respect to any Purchase Contracts during the
period from the close of business on any Record Date next preceding any Payment

 

60



--------------------------------------------------------------------------------

Date to the opening of business on such Payment Date, an amount equal to the
Contract Adjustment Payments payable on such Payment Date with respect to such
Purchase Contracts.

 

In the case of Book-Entry Interests, each Beneficial Owner electing Early
Settlement must deliver the Early Settlement Amount to the Purchase Contract
Agent along with a facsimile of the Election to Settle Early form duly
completed, make book-entry transfer of such Book-Entry Interests and comply with
the applicable procedures of the Depositary by the applicable time set forth
above in this Section 5.07.

 

Except as provided in Section 5.10(d), no payment shall be made upon Early
Settlement of any Purchase Contract on account of any Contract Adjustment
Payments accrued on such Purchase Contract or on account of any dividends on the
Common Stock issued upon such Early Settlement. If the foregoing requirements
are first satisfied with respect to Purchase Contracts underlying any Units at
or prior to 5:00 p.m. (New York City time) on a Business Day, such day shall be
the “Early Settlement Date” with respect to such Units and if such requirements
are first satisfied after 5:00 p.m. (New York City time) on a Business Day or on
a day that is not a Business Day, the Early Settlement Date with respect to such
Units shall be the next succeeding Business Day.

 

Upon the receipt of such Certificate, Election to Settle Early form duly
completed and Early Settlement Amount from the Holder, the Purchase Contract
Agent shall pay to the Company such Early Settlement Amount, the receipt of
which payment the Company shall confirm in writing. The Purchase Contract Agent
shall then notify the Collateral Agent that (A) such Holder has elected to
effect an Early Settlement, which notice shall set forth the number of such
Purchase Contracts as to which such Holder has elected to effect Early
Settlement, (B) the Purchase Contract Agent has received from such Holder, and
paid to the Company as confirmed in writing by the Company, the related Early
Settlement Amount and (C) all conditions to such Early Settlement expressly set
forth in this Agreement have been satisfied.

 

Upon receipt by the Collateral Agent of the notice from the Purchase Contract
Agent set forth in the preceding paragraph, the Collateral Agent shall release
from the Pledge, (1) in the case of a Holder of Corporate Units, the Senior
Notes underlying the Pledged Applicable Ownership Interest in Senior Notes, or
the Pledged Applicable Ownership Interests in the Treasury Portfolio, as the
case may be, relating to the Purchase Contracts to which Early Settlement is
effected, or (2) in the case of a Holder of Treasury Units, Pledged Treasury
Securities, in each case with a Value equal to the product of (x) the Stated
Amount times (y) the number of Purchase Contracts as to which such Holder has
elected to effect Early Settlement, and shall instruct the Securities
Intermediary to Transfer all such Pledged Applicable Ownership Interests in the
Treasury Portfolio or Senior Notes underlying such Pledged Applicable Ownership
Interests in Senior Notes or Pledged Treasury Securities, as the case may be, to
the Purchase Contract Agent for distribution to such Holder, in each case free
and clear of the Pledge created hereby.

 

Holders of Corporate Units and Treasury Units may only effect Early Settlement
pursuant to this Section 5.07 in integral multiples of 20 Treasury Units. If
Applicable Ownership Interests in the Treasury Portfolio have replaced
Applicable Ownership Interests in Senior Notes as a component of the Corporate
Units, Corporate Units Holders may only effect Early Settlement pursuant to this
Section 5.07 in integral multiples of 5,000 Corporate Units.

 

61



--------------------------------------------------------------------------------

Upon Early Settlement of the Purchase Contracts, the rights of the Holders to
receive and the obligation of the Company to pay any Contract Adjustment
Payments (including any accrued and unpaid Contract Adjustment Payments) with
respect to such Purchase Contracts shall immediately and automatically
terminate, except as provided in Section 5.10(d).

 

(c) Upon Early Settlement of Purchase Contracts by a Holder of the related
Units, the Company shall issue, and the Holder shall be entitled to receive, a
number of shares of Common Stock (or in the case of an Early Settlement
following a Reorganization Event, a number of units of Exchange Property) equal
to the Minimum Settlement Rate for each Purchase Contract as to which Early
Settlement is effected.

 

(d) No later than the third Business Day after the applicable Early Settlement
Date, the Company shall cause the shares of Common Stock issuable upon Early
Settlement of Purchase Contracts to be issued and delivered, together with
payment in lieu of any fraction of a share, as provided in Section 5.08.

 

(e) Upon Early Settlement of any Purchase Contracts, and subject to receipt of
shares of Common Stock from the Company and the Senior Notes, the Applicable
Ownership Interests in the Treasury Portfolio or Treasury Securities, as the
case may be, from the Securities Intermediary, as applicable, the Purchase
Contract Agent shall, in accordance with the instructions provided by the Holder
thereof on the applicable form of Election to Settle Early on the reverse of the
Certificate evidencing the related Units:

 

(i) transfer to the Holder the Senior Notes, the Applicable Ownership Interests
in the Treasury Portfolio or Treasury Securities, as the case may be, related to
such Units,

 

(ii) deliver to the Holder a certificate or certificates for the full number of
shares of Common Stock issuable upon such Early Settlement, together with
payment in lieu of any fraction of a share, as provided in Section 5.08, and

 

(iii) if so required under the Securities Act, deliver a Prospectus for the
shares of Common Stock issuable upon such Early Settlement as contemplated by
Section 5.07(a).

 

(f) In the event that Early Settlement is effected with respect to Purchase
Contracts underlying less than all the Units evidenced by a Certificate, upon
such Early Settlement the Company shall execute and the Purchase Contract Agent
shall execute on behalf of the Holder, authenticate and deliver to the Holder
thereof, at the expense of the Company, a Certificate evidencing the Units as to
which Early Settlement was not effected.

 

Section 5.08 No Fractional Shares. No fractional shares or scrip representing
fractional shares of Common Stock shall be issued or delivered upon settlement
on the Purchase Contract Settlement Date, or upon Early Settlement or Cash
Merger Early Settlement of any Purchase Contracts. If Certificates evidencing
more than one Purchase Contract shall be surrendered for

 

62



--------------------------------------------------------------------------------

settlement at one time by the same Holder, the number of full shares of Common
Stock which shall be delivered upon settlement shall be computed on the basis of
the aggregate number of Purchase Contracts evidenced by the Certificates so
surrendered. Instead of any fractional share of Common Stock which would
otherwise be deliverable upon settlement of any Purchase Contracts on the
Purchase Contract Settlement Date, or upon Early Settlement or Cash Merger Early
Settlement, the Company, through the Purchase Contract Agent, shall make a cash
payment in respect of such fractional interest in an amount equal to the
percentage of such fractional share multiplied by the Applicable Market Value
calculated as if the date of such settlement were the Purchase Contract
Settlement Date. The Company shall provide the Purchase Contract Agent from time
to time with sufficient funds to permit the Purchase Contract Agent to make all
cash payments required by this Section 5.08 in a timely manner.

 

Section 5.09 Charges and Taxes. The Company will pay all stock transfer and
similar taxes attributable to the initial issuance and delivery of the shares of
Common Stock pursuant to the Purchase Contracts; provided, however, that the
Company shall not be required to pay any such tax or taxes which may be payable
in respect of any exchange of or substitution for a Certificate evidencing a
Unit or any issuance of a share of Common Stock in a name other than that of the
registered Holder of a Certificate surrendered in respect of the Units evidenced
thereby, other than in the name of the Purchase Contract Agent, as custodian for
such Holder, and the Company shall not be required to issue or deliver such
share certificates or Certificates unless or until the Person or Persons
requesting the transfer or issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.

 

Section 5.10 Contract Adjustment Payments. (a) Subject to Section 5.10(d) and
Section 5.10(e) through (q), the Company shall pay, on each Payment Date, the
Contract Adjustment Payments payable in respect of each Purchase Contract for
the period from and including the immediately preceding Payment Date on which
Contract Adjustment Payments were paid (or if none, March 30, 2005) to but
excluding such Payment Date to the Person in whose name a Certificate is
registered at the close of business on the Record Date relating to such Payment
Date. Contract Adjustment Payments on Global Certificates will be made by wire
transfer of immediately available funds to the Depositary. If the book-entry
system for the Units has been terminated, the Contract Adjustment Payments will
be payable at the office of the Purchase Contract Agent in the Borough of
Manhattan, City of New York, New York maintained for that purpose or, at the
option of the Company, by check mailed to the address of the Person entitled
thereto at such Person’s address as it appears on the Security Register as of
the Record Date, or by wire transfer to the account designated by such Person by
a prior written notice to the Purchase Contract Agent, given at least ten
calendar days prior to the Payment Date. If any Payment Date is not a Business
Day, then payment of the Contract Adjustment Payments payable on such date will
be made on the next succeeding day that is a Business Day (and without any
interest in respect of any such delay). Contract Adjustment Payments payable for
any period will be computed on the basis of a 360-day year of twelve 30-day
months. The Contract Adjustment Payments will accrue from March 30, 2005.

 

(b) Upon the occurrence of a Termination Event, the Company’s obligation to pay
future Contract Adjustment Payments (including any accrued Contract Adjustment
Payments) shall cease.

 

63



--------------------------------------------------------------------------------

(c) Each Certificate delivered under this Agreement upon registration of
transfer of or in exchange for or in lieu of (including as a result of a
Collateral Substitution or the recreation of Corporate Units) any other
Certificate shall carry the right to accrued and unpaid Contract Adjustment
Payments, which right was carried by the Purchase Contracts underlying such
other Certificates.

 

(d) In the case of any Unit with respect to which Early Settlement or Cash
Merger Early Settlement of the underlying Purchase Contract is effected on a
date that is after any Record Date and prior to or on the next succeeding
Payment Date, Contract Adjustment Payments otherwise payable on such Payment
Date shall be payable on such Payment Date notwithstanding such Early Settlement
or Cash Merger Early Settlement, and such Contract Adjustment Payments shall be
paid to the Person in whose name the Certificate evidencing such Unit is
registered at the close of business on such Record Date. Except as otherwise
expressly provided in the immediately preceding sentence, and the right to
receive accrued and unpaid Contract Adjustment Payments as set forth in Section
5.04(b)(ii), in the case of any Unit with respect to which Early Settlement or
Cash Merger Early Settlement of the underlying Purchase Contract is effected,
Contract Adjustment Payments that would otherwise be payable after the Early
Settlement or Cash Merger Early Settlement Date with respect to such Purchase
Contract shall not be payable.

 

(e) The Company’s obligations with respect to Contract Adjustment Payments will
be subordinated and junior in right of payment to the Company’s obligations
under any Senior Indebtedness as set forth in this Section 5.10.

 

(f) In the event (x) of any payment by, or distribution of assets of, the
Company of any kind or character, whether in cash, property or securities, to
creditors upon any dissolution, winding-up, liquidation or reorganization of the
Company, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other proceedings, or (y) subject to the provisions of Section
5.10(h) below, that (A) a default shall have occurred and be continuing with
respect to the payment of principal, interest or any other monetary amounts due
and payable on any Senior Indebtedness and such default shall have continued
beyond the period of grace, if any, specified in the instrument evidencing such
Senior Indebtedness (and the Purchase Contract Agent shall have received written
notice thereof from the Company or one or more holders of Senior Indebtedness or
their representative or representatives or the trustee or trustees under any
indenture pursuant to which any such Senior Indebtedness may have been issued),
or (B) the maturity of any Senior Indebtedness shall have been accelerated
because of a default in respect of such Senior Indebtedness (and the Purchase
Contract Agent shall have received written notice thereof from the Company or
one or more holders of Senior Indebtedness or their representative or
representatives or the trustee or trustees under any indenture pursuant to which
any such Senior Indebtedness may have been issued), then:

 

(i) the holders of all Senior Indebtedness shall first be entitled to receive,
in the case of clause (x) above, payment of all amounts due or to become due
upon all Senior Indebtedness and, in the case of subclauses (A) and (B) of
clause (y) above, payment of all amounts due thereon, or provision shall be made
for such payment in money or money’s worth, before the Holders of any of the
Units are entitled to receive any Contract Adjustment Payments on the Purchase
Contracts underlying the Units;

 

64



--------------------------------------------------------------------------------

(ii) any payment by, or distribution of assets of, the Company of any kind or
character, whether in cash, property or securities, to which the Holders of any
of the Units would be entitled except for the provisions of Section 5.10(e)
through (q), including any such payment or distribution that may be payable or
deliverable by reason of the payment of any other indebtedness of the Company
being subordinated to the payment of such Contract Adjustment Payments on the
Purchase Contracts underlying the Units, shall be paid or delivered by the
Person making such payment or distribution, whether a trustee in bankruptcy, a
receiver or liquidating trustee or otherwise, directly to the representative or
representatives of the holders of Senior Indebtedness or to the trustee or
trustees under any indenture under which any instruments evidencing any of such
Senior Indebtedness may have been issued, ratably according to the aggregate
amounts remaining unpaid on account of such Senior Indebtedness held or
represented by each, to the extent necessary to make payment in full of all
Senior Indebtedness remaining unpaid after giving effect to any concurrent
payment or distribution (or provision therefor) to the holders of such Senior
Indebtedness, before any payment or distribution is made of such Contract
Adjustment Payments to the Holders of such Units; and

 

(iii) in the event that, notwithstanding the foregoing, any payment by, or
distribution of assets of, the Company of any kind or character, whether in
cash, property or securities, including any such payment or distribution that
may be payable or deliverable by reason of the payment of any other indebtedness
of the Company being subordinated to the payment of Contract Adjustment Payments
on the Purchase Contracts underlying the Units, shall be received by the
Purchase Contract Agent or the Holders of any of the Units when such payment or
distribution is prohibited pursuant to Section 5.10(e) through (q), such payment
or distribution shall be paid over to the representative or representatives of
the holders of Senior Indebtedness or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing any such Senior
Indebtedness may have been issued, ratably as aforesaid, for application to the
payment of all Senior Indebtedness remaining unpaid until all such Senior
Indebtedness shall have been paid in full, after giving effect to any concurrent
payment or distribution (or provision therefor) to the holders of such Senior
Indebtedness.

 

(g) For purposes of Section 5.10(e) through (q), the words “cash, property or
securities” shall not be deemed to include shares of stock of the Company as
reorganized or readjusted, or securities of the Company or any other Person
provided for by a plan of reorganization or readjustment, the payment of which
is subordinated at least to the extent provided in Section 5.10(e) through (q)
with respect to such Contract Adjustment Payments on the Units to the payment of
all Senior Indebtedness which may at the time be outstanding; provided that (i)
the Senior Indebtedness is assumed by the Person, if any, resulting from any
such reorganization or readjustment, and (ii) the rights of the holders of the
Senior Indebtedness are not, without the consent of each such holder adversely
affected thereby, altered by such reorganization or readjustment.

 

(h) Any failure by the Company to make any payment on or perform any other
obligation under Senior Indebtedness, other than any indebtedness incurred by
the Company or assumed or guaranteed, directly or indirectly, by the Company for
money borrowed (or any

 

65



--------------------------------------------------------------------------------

deferral, renewal, extension or refunding thereof) or any indebtedness or
obligation as to which the provisions of Section 5.10(e) through (q) shall have
been waived by the Company in the instrument or instruments by which the Company
incurred, assumed, guaranteed or otherwise created such indebtedness or
obligation, shall not be deemed a default or event of default if (i) the Company
shall be disputing its obligation to make such payment or perform such
obligation and (ii) either (A) no final judgment relating to such dispute shall
have been issued against the Company which is in full force and effect and is
not subject to further review, including a judgment that has become final by
reason of the expiration of the time within which a party may seek further
appeal or review, and (B) in the event a judgment that is subject to further
review or appeal has been issued, the Company shall in good faith be prosecuting
an appeal or other proceeding for review and a stay of execution shall have been
obtained pending such appeal or review.

 

(i) Subject to the irrevocable payment in full of all Senior Indebtedness, the
Holders of the Units shall be subrogated (equally and ratably with the holders
of all obligations of the Company which by their express terms are subordinated
to Senior Indebtedness of the Company to the same extent as payment of the
Contract Adjustment Payments in respect of the Purchase Contracts underlying the
Units is subordinated and which are entitled to like rights of subrogation) to
the rights of the holders of Senior Indebtedness to receive payments or
distributions of cash, property or securities of the Company applicable to the
Senior Indebtedness until all such Contract Adjustment Payments owing on the
Units shall be paid in full, and as between the Company, its creditors other
than holders of such Senior Indebtedness and the Holders, no such payment or
distribution made to the holders of Senior Indebtedness by virtue of Section
5.10(e) through (q) that otherwise would have been made to the Holders shall be
deemed to be a payment by the Company on account of such Senior Indebtedness, it
being understood that the provisions of Section 5.10(e) through (q) are and are
intended solely for the purpose of defining the relative rights of the Holders,
on the one hand, and the holders of Senior Indebtedness, on the other hand.

 

(j) Nothing contained in Section 5.10(e) through (q) or elsewhere in this
Agreement or in the Units is intended to or shall impair, as among the Company,
its creditors other than the holders of Senior Indebtedness and the Holders, the
obligation of the Company, which is absolute and unconditional, to pay to the
Holders such Contract Adjustment Payments on the Units as and when the same
shall become due and payable in accordance with their terms, or is intended to
or shall affect the relative rights of the Holders and creditors of the Company
other than the holders of Senior Indebtedness, nor shall anything herein or
therein prevent the Purchase Contract Agent or any Holder from exercising all
remedies otherwise permitted by applicable law upon default under this
Agreement, subject to the rights, if any, under Section 5.10(e) through (q), of
the holders of Senior Indebtedness in respect of cash, property or securities of
the Company received upon the exercise of any such remedy.

 

(k) Upon payment or distribution of assets of the Company referred to in Section
5.10(e) through (q), the Purchase Contract Agent and the Holders shall be
entitled to rely upon any order or decree made by any court of competent
jurisdiction in which any such dissolution, winding up, liquidation or
reorganization proceeding affecting the affairs of the Company is pending or
upon a certificate of the trustee in bankruptcy, receiver, assignee for the
benefit of creditors, liquidating trustee or trustee or other person making any
payment or distribution,

 

66



--------------------------------------------------------------------------------

delivered to the Purchase Contract Agent or to the Holders, for the purpose of
ascertaining the Persons entitled to participate in such payment or
distribution, the holders of Senior Indebtedness and other indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to these Section
5.10(e) through (q).

 

(l) The Purchase Contract Agent shall be entitled to rely on the delivery to it
of a written notice by a Person representing himself to be a holder of Senior
Indebtedness (or a trustee or representative on behalf of such holder) to
establish that such notice has been given by a holder of Senior Indebtedness or
a trustee or representative on behalf of any such holder or holders. In the
event that the Purchase Contract Agent determines in good faith that further
evidence is required with respect to the right of any Person as a holder of
Senior Indebtedness to participate in any payment or distribution pursuant to
Section 5.10(e) through (q), the Purchase Contract Agent may request such Person
to furnish evidence to the reasonable satisfaction of the Purchase Contract
Agent as to the amount of Senior Indebtedness held by such Person, the extent to
which such Person is entitled to participate in such payment or distribution and
any other facts pertinent to the rights of such Person under Section 5.10(e)
through (q), and, if such evidence is not furnished, the Purchase Contract Agent
may defer payment to such Person pending judicial determination as to the right
of such Person to receive such payment.

 

(m) Nothing contained in Section 5.10(e) through (q) shall affect the
obligations of the Company to make, or prevent the Company from making, payment
of the Contract Adjustment Payments, except as otherwise provided in these
Section 5.10(e) through (q).

 

(n) Each Holder, by its acceptance thereof, authorizes and directs the Purchase
Contract Agent on its behalf to take such action as may be necessary or
appropriate to effectuate the subordination provided in Section 5.10(e) through
(q) and appoints the Purchase Contract Agent as its attorney-in-fact for any and
all such purposes.

 

(o) The Company shall give prompt written notice to the Purchase Contract Agent
of any fact known to the Company that would prohibit the making of any payment
of moneys to or by the Purchase Contract Agent in respect of the Units pursuant
to the provisions of this Section. Notwithstanding the provisions of Section
5.10(e) through (q) or any other provisions of this Agreement, the Purchase
Contract Agent shall not be charged with knowledge of the existence of any facts
that would prohibit the making of any payment of moneys to or by the Purchase
Contract Agent, or the taking of any other action by the Purchase Contract
Agent, unless and until the Purchase Contract Agent shall have received written
notice thereof mailed or delivered to the Purchase Contract Agent at its
Corporate Trust Office from the Company, any Holder, or the holder or
representative of any Senior Indebtedness; provided that if at least two
Business Days prior to the date upon which by the terms hereof any such moneys
may become payable for any purpose, the Purchase Contract Agent shall not have
received with respect to such moneys the notice provided for in this Section,
then, anything herein contained to the contrary notwithstanding, the Purchase
Contract Agent shall have full power and authority to receive such moneys and to
apply the same to the purpose for which they were received and shall not be
affected by any notice to the contrary that may be received by it within two
Business Days prior to or on or after such date.

 

67



--------------------------------------------------------------------------------

(p) The Purchase Contract Agent in its individual capacity shall be entitled to
all the rights set forth in this Section 5.10 with respect to any Senior
Indebtedness at the time held by it, to the same extent as any other holder of
Senior Indebtedness and nothing in this Agreement shall deprive the Purchase
Contract Agent of any of its rights as such holder.

 

(q) No right of any present or future holder of any Senior Indebtedness to
enforce the subordination herein shall at any time or in any way be prejudiced
or impaired by any act or failure to act on the part of the Company or by any
noncompliance by the Company with the terms, provisions and covenants of this
Agreement, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with.

 

(r) Nothing in this Section 5.10 shall apply to claims of, or payments to, the
Purchase Contract Agent under or pursuant to Section 7.07.

 

(s) With respect to the holders of Senior Indebtedness, (i) the duties and
obligations of the Purchase Contract Agent shall be determined solely by the
express provisions of this Agreement; (ii) the Purchase Contract Agent shall not
be liable to any such holders if it shall, acting in good faith, mistakenly pay
over or distribute to the Holders or to the Company or any other Person cash,
property or securities to which any holders of Senior Indebtedness shall be
entitled by virtue of this Section 5.10 or otherwise; (iii) no implied covenants
or obligations shall be read into this Agreement against the Purchase Contract
Agent; and (iv) the Purchase Contract Agent shall not be deemed to be a
fiduciary as to holders of such Senior Indebtedness.

 

ARTICLE 6

 

RIGHTS AND REMEDIES OF HOLDERS

 

Section 6.01 Unconditional Right of Holders to Receive Contract Adjustment
Payments and To Purchase Shares of Common Stock. Each Holder of a Unit shall
have the right, which is absolute and unconditional, (i) subject to Article 5,
to receive each Contract Adjustment Payment with respect to the Purchase
Contract comprising part of such Unit on the respective Payment Date for such
Unit pursuant to the terms hereof and (ii) except upon and following a
Termination Event, to purchase shares of Common Stock pursuant to such Purchase
Contract and, in each such case, to institute suit for the enforcement of any
such right to receive Contract Adjustment Payments and the right to purchase
shares of Common Stock, and such rights shall not be impaired without the
consent of such Holder.

 

Section 6.02 Restoration of Rights and Remedies. If any Holder has instituted
any proceeding to enforce any right or remedy under this Agreement and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company and such Holder shall be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of such Holder shall continue as though no such
proceeding had been instituted.

 

Section 6.03 Rights and Remedies Cumulative. Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Certificates in the

 

68



--------------------------------------------------------------------------------

last paragraph of Section 3.10, no right or remedy herein conferred upon or
reserved to the Holders is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

 

Section 6.04 Delay or Omission Not Waiver. No delay or omission of any Holder to
exercise any right upon a default or remedy upon a default shall impair any such
right or remedy or constitute a waiver of any such right. Every right and remedy
given by this Article 6 or by law to the Holders may be exercised from time to
time, and as often as may be deemed expedient, by such Holders.

 

Section 6.05 Undertaking for Costs. All parties to this Agreement agree, and
each Holder of a Unit, by its acceptance of such Unit shall be deemed to have
agreed, that any court of competent jurisdiction may in its discretion require,
in any suit for the enforcement of any right or remedy under this Agreement, or
in any suit against the Purchase Contract Agent for any action taken, suffered
or omitted by it as Purchase Contract Agent, the filing by any party litigant in
such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including reasonable attorneys’
fees and costs against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant;
provided that the provisions of this Section shall not apply to any suit
instituted by the Purchase Contract Agent, to any suit instituted by any Holder,
or group of Holders, holding in the aggregate more than 10% of the Outstanding
Units, or to any suit instituted by any Holder for the enforcement of the
obligation to pay interest on any Senior Notes owed pursuant to such Holder’s
Applicable Ownership Interests in Senior Notes or Contract Adjustment Payments
on or after the respective Payment Date therefor in respect of any Unit held by
such Holder, or for enforcement of the right to purchase shares of Common Stock
under the Purchase Contracts constituting part of any Unit held by such Holder.

 

Section 6.06 Waiver of Stay or Extension Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, that may affect the covenants or the performance of this Agreement; and
the Company (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Purchase
Contract Agent or the Holders, but will suffer and permit the execution of every
such power as though no such law had been enacted.

 

ARTICLE 7

 

THE PURCHASE CONTRACT AGENT

 

Section 7.01 Certain Duties and Responsibilities.

 

(a) The Purchase Contract Agent:

 

(i) undertakes to perform, with respect to the Units, such duties and only such
duties as are specifically set forth in this Agreement and the Remarketing
Agreement to be performed by the Purchase Contract Agent and no implied
covenants or obligations shall be read into this Agreement or the Remarketing
Agreement against the Purchase Contract Agent; and

 

69



--------------------------------------------------------------------------------

(ii) in the absence of bad faith on its part, may, with respect to the Units,
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Purchase Contract Agent and conforming to the requirements of this Agreement or
the Remarketing Agreement, as applicable, but in the case of any certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Purchase Contract Agent, the Purchase Contract Agent shall be under a
duty to examine the same to determine whether or not they conform to the
requirements of this Agreement or the Remarketing Agreement, as applicable (but
need not confirm or investigate the accuracy of the mathematical calculations or
other facts stated therein).

 

(b) No provision of this Agreement or the Remarketing Agreement shall be
construed to relieve the Purchase Contract Agent from liability for its own
grossly negligent action, its own grossly negligent failure to act, or its own
willful misconduct, except that:

 

(i) this Section 7.01(b) shall not be construed to limit the effect of Section
7.01(a);

 

(ii) the Purchase Contract Agent shall not be liable for any error of judgment
made in good faith by a Responsible Officer, unless it shall be conclusively
determined by a court of competent jurisdiction that the Purchase Contract Agent
was grossly negligent in ascertaining the pertinent facts; and

 

(iii) no provision of this Agreement or the Remarketing Agreement shall require
the Purchase Contract Agent to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder, or in
the exercise of any of its rights or powers, if it shall have reasonable grounds
for believing that repayment of such funds or adequate indemnity against such
risk or liability is not reasonably assured to it.

 

(c) Whether or not therein expressly so provided, every provision of this
Agreement and the Remarketing Agreement relating to the conduct or affecting the
liability of or affording protection to the Purchase Contract Agent shall be
subject to the provisions of this Section.

 

(d) The Purchase Contract Agent is authorized to execute and deliver the
Remarketing Agreement in its capacity as Purchase Contract Agent.

 

(e) In case a default by the Company under this Agreement has occurred (that has
not been cured or waived), and is actually known by a Responsible Officer of the
Purchase Contract Agent, the Purchase Contract Agent shall exercise such of the
rights and powers, if any, with respect to such default, vested in it by this
Agreement, and use the same degree of care and skill in the exercise thereof, as
a prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs.

 

70



--------------------------------------------------------------------------------

Section 7.02 Notice of Default. Within 30 days after the occurrence of any
default by the Company hereunder of which a Responsible Officer of the Purchase
Contract Agent has actual knowledge, the Purchase Contract Agent shall transmit
by mail to the Company and the Holders, as their names and addresses appear in
the Security Register, notice of such default hereunder, unless such default
shall have been cured or waived.

 

Section 7.03 Certain Rights of Purchase Contract Agent.

 

Subject to the provisions of Section 7.01:

 

(a) the Purchase Contract Agent may, in the absence of bad faith, conclusively
rely and shall be fully protected in acting or refraining from acting upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, debenture, note, other evidence of
indebtedness or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;

 

(b) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by an Officers’ Certificate, Issuer Order or Issuer
Request, and any resolution of the Board of Directors of the Company may be
sufficiently evidenced by a Board Resolution;

 

(c) whenever in the administration of this Agreement or the Remarketing
Agreement the Purchase Contract Agent shall deem it desirable that a matter be
proved or established prior to taking, suffering or omitting to take any action
hereunder or thereunder, the Purchase Contract Agent (unless other evidence be
herein specifically prescribed in this Agreement) may, in the absence of bad
faith on its part, conclusively rely upon an Officers’ Certificate of the
Company;

 

(d) the Purchase Contract Agent may consult with counsel of its selection and
the advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;

 

(e) the Purchase Contract Agent shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document, but
the Purchase Contract Agent, in its discretion, may make reasonable further
inquiry or investigation into such facts or matters related to the execution,
delivery and performance of the Purchase Contracts as it may see fit, and, if
the Purchase Contract Agent shall determine to make such further inquiry or
investigation, it shall be entitled to examine the relevant books, records and
premises of the Company, personally or by agent or attorney;

 

(f) the Purchase Contract Agent may execute any of the powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
custodians or

 

71



--------------------------------------------------------------------------------

nominees or an Affiliate of the Purchase Contract Agent and the Purchase
Contract Agent shall not be responsible for any misconduct or negligence on the
part of any agent, attorney, custodian or nominee or an Affiliate appointed with
due care by it hereunder;

 

(g) the Purchase Contract Agent shall be under no obligation to exercise any of
the rights or powers vested in it by this Agreement at the request or direction
of any of the Holders pursuant to this Agreement, unless such Holders shall have
offered to the Purchase Contract Agent security or indemnity satisfactory to the
Purchase Contract Agent against the costs, expenses and liabilities which might
be incurred by it in compliance with such request or direction;

 

(h) the Purchase Contract Agent shall not be liable for any action taken,
suffered, or omitted to be taken by it in the absence of bad faith by it and
believed by it to be authorized and within the discretion or rights or powers
conferred upon it by this Agreement;

 

(i) the Purchase Contract Agent shall not be deemed to have notice or knowledge
of any adjustment to each Fixed Settlement Rate, the occurrence of a Termination
Event or any default hereunder unless a Responsible Officer of the Purchase
Contract Agent has actual knowledge thereof or unless written notice of any
event which is in fact such a default is received by a Responsible Offer at the
Corporate Trust Office of the Purchase Contract Agent, and such notice
references the Units or this Agreement;

 

(j) the Purchase Contract Agent may request that the Company deliver an
Officers’ Certificate setting forth the names of individuals and/or titles of
officers authorized at such time to take specified actions pursuant to this
Agreement, which Officers’ Certificate may be signed by any person authorized to
sign an Officers’ Certificate, including any person specified as so authorized
in any such certificate previously delivered and not superseded;

 

(k) the rights, privileges, protections, immunities and benefits given to the
Purchase Contract Agent, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Purchase Contract
Agent in each of its capacities hereunder, and to each officer, director,
employee of the Purchase Contract Agent and each agent, custodian and other
Person employed, in any capacity whatsoever, by the Purchase Contract Agent to
act hereunder and shall survive the resignation or removal of the Purchase
Contract Agent and the termination of this Agreement; and

 

(l) the Purchase Contract Agent shall not be required to initiate or conduct any
litigation or collection proceedings hereunder and shall have no
responsibilities with respect to any default hereunder except as expressly set
forth herein.

 

Section 7.04 Not Responsible for Recitals or Issuance of Units. The recitals
contained herein, in the Remarketing Agreement and in the Certificates shall be
taken as the statements of the Company, and the Purchase Contract Agent assumes
no responsibility for their accuracy or validity. The Purchase Contract Agent
makes no representations as to the validity or sufficiency of either this
Agreement or of the Units or the Pledge or the Collateral or the Remarketing
Agreement and shall have no responsibility for perfecting or maintaining the
perfection of any security interest in the Collateral. The Purchase Contract
Agent shall not be accountable for the use or application by the Company of the
proceeds in respect of the Purchase Contracts.

 

72



--------------------------------------------------------------------------------

Section 7.05 May Hold Units. Any Security Registrar or any other agent of the
Company, or the Purchase Contract Agent and its Affiliates, in their individual
or any other capacity, may become the owner or pledgee of Units and may
otherwise deal with the Company, the Collateral Agent or any other Person with
the same rights it would have if it were not Security Registrar or such other
agent, or the Purchase Contract Agent. The Company may become the owner or
pledgee of Units.

 

Section 7.06 Money Held in Custody. Money held by the Purchase Contract Agent in
custody hereunder need not be segregated from the Purchase Contract Agent’s
other funds except to the extent required by law or provided herein. The
Purchase Contract Agent shall be under no obligation to invest or pay interest
on any money received by it hereunder except as otherwise provided hereunder or
agreed in writing with the Company.

 

Section 7.07 Compensation and Reimbursement.

 

The Company agrees:

 

(a) to pay to the Purchase Contract Agent compensation for all services rendered
by it hereunder and under the Remarketing Agreement as the Company and the
Purchase Contract Agent shall from time to time agree in writing;

 

(b) except as otherwise expressly provided for herein, to reimburse the Purchase
Contract Agent upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Purchase Contract Agent in accordance with any
provision of this Agreement and the Remarketing Agreement (including the
reasonable compensation and the expenses and disbursements of its agents and
counsel) in connection with the negotiation, preparation, execution and delivery
and performance of this Agreement and the Remarketing Agreement and any
modification, supplement or waiver of any of the terms thereof, except any such
expense, disbursement or advance as may be attributable to its gross negligence,
willful misconduct or bad faith; and

 

(c) to indemnify the Purchase Contract Agent and any predecessor Purchase
Contract Agent and each of its directors, officers, agents and employees
(collectively, with the Purchase Contract Agent, the “Indemnitees”) for, and to
hold each Indemnitee harmless against, any loss, claim, damage, fine, penalty,
liability or expense (including reasonable fees and expenses of counsel)
incurred without gross negligence, willful misconduct or bad faith on its part,
arising out of or in connection with the acceptance or administration of its
duties hereunder and the Remarketing Agreement, including the Indemnitees’
reasonable costs and expenses of defending themselves against any claim (whether
asserted by the Company, a Holder or any other Person) or liability in
connection with the exercise or performance of any of the Purchase Contract
Agent’s powers or duties hereunder or thereunder.

 

The provisions of this Section shall survive the resignation and removal of the
Purchase Contract Agent the satisfaction or discharge of the Units and the
Purchase Contracts and the termination of this Agreement.

 

73



--------------------------------------------------------------------------------

Section 7.08 Corporate Purchase Contract Agent Required; Eligibility. There
shall at all times be a Purchase Contract Agent hereunder which shall be a
Person organized and doing business under the laws of the United States of
America, any State thereof or the District of Columbia, authorized under such
laws to exercise corporate trust powers, having (or being a member of a bank
holding company having) a combined capital and surplus of at least $50,000,000,
subject to supervision or examination by Federal or State authority and having a
corporate trust office in the Borough of Manhattan, New York City, if there be
such a Person in the Borough of Manhattan, New York City, qualified and eligible
under this Article and willing to act on reasonable terms. If such Person
publishes or files reports of condition at least annually, pursuant to law or to
the requirements of said supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such Person shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published or filed. If at any time the Purchase Contract
Agent shall cease to be eligible in accordance with the provisions of this
Section, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.

 

Section 7.09 Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Purchase Contract Agent and no appointment of a
successor Purchase Contract Agent pursuant to this Article shall become
effective until the acceptance of appointment by the successor Purchase Contract
Agent in accordance with the applicable requirements of Section 7.10.

 

(b) The Purchase Contract Agent may resign at any time by giving written notice
thereof to the Company 60 days prior to the effective date of such resignation.
If the instrument of acceptance by a successor Purchase Contract Agent required
by Section 7.10 shall not have been delivered to the Purchase Contract Agent
within 30 days after the giving of such notice of resignation, the resigning
Purchase Contract Agent may petition, at the expense of the Company, any court
of competent jurisdiction for the appointment of a successor Purchase Contract
Agent.

 

(c) The Purchase Contract Agent may be removed at any time by Act of the Holders
of a majority in number of the Outstanding Units delivered to the Purchase
Contract Agent and the Company. If the instrument of acceptance by a successor
Purchase Contract Agent required by Section 7.10 shall not have been delivered
to the Purchase Contract Agent within 30 days after such Act, the Purchase
Contract Agent being removed may petition any court of competent jurisdiction
for the appointment of a successor Purchase Contract Agent.

 

(d) If at any time:

 

(i) the Purchase Contract Agent fails to comply with Section 310(b) of the TIA,
and shall fail to resign after written request therefor by the Company or by any
Holder who has been a bona fide Holder of a Unit for at least six months;

 

(ii) the Purchase Contract Agent shall cease to be eligible under Section 7.08
and shall fail to resign after written request therefor by the Company or by any
such Holder; or

 

74



--------------------------------------------------------------------------------

(iii) the Purchase Contract Agent shall become incapable of acting or shall be
adjudged a bankrupt or insolvent or a receiver of the Purchase Contract Agent or
of its property shall be appointed or any public officer shall take charge or
control of the Purchase Contract Agent or of its property or affairs for the
purpose of rehabilitation, conservation or liquidation,

 

then, in any such case, (i) the Company by a Board Resolution may remove the
Purchase Contract Agent, or (ii) any Holder who has been a bona fide Holder of a
Unit for at least six months may, on behalf of himself and all others similarly
situated, petition any court of competent jurisdiction for the removal of the
Purchase Contract Agent and the appointment of a successor Purchase Contract
Agent.

 

(e) If the Purchase Contract Agent shall resign, be removed or become incapable
of acting, or if a vacancy shall occur in the office of Purchase Contract Agent
for any cause, the Company, by a Board Resolution, shall promptly appoint a
successor Purchase Contract Agent and shall comply with the applicable
requirements of Section 7.10. If no successor Purchase Contract Agent shall have
been so appointed by the Company and accepted appointment in the manner required
by Section 7.10, any Holder who has been a bona fide Holder of a Unit for at
least six months, on behalf of itself and all others similarly situated, or the
Purchase Contract Agent may petition, at the expense of the Company, any court
of competent jurisdiction for the appointment of a successor Purchase Contract
Agent.

 

(f) The Company shall give, or shall cause such successor Purchase Contract
Agent to give, notice of each resignation and each removal of the Purchase
Contract Agent and each appointment of a successor Purchase Contract Agent by
mailing written notice of such event by first-class mail, postage prepaid, to
all Holders as their names and addresses appear in the applicable Security
Register. Each notice shall include the name of the successor Purchase Contract
Agent and the address of its Corporate Trust Office.

 

Section 7.10 Acceptance of Appointment by Successor. (a) In case of the
appointment hereunder of a successor Purchase Contract Agent, every such
successor Purchase Contract Agent so appointed shall execute, acknowledge and
deliver to the Company and to the retiring Purchase Contract Agent an instrument
accepting such appointment, and thereupon the resignation or removal of the
retiring Purchase Contract Agent shall become effective and such successor
Purchase Contract Agent, without any further act, deed or conveyance, shall
become vested with all the rights, powers, agencies and duties of the retiring
Purchase Contract Agent; but, on the request of the Company or the successor
Purchase Contract Agent, such retiring Purchase Contract Agent shall, upon
payment of its charges, execute and deliver an instrument transferring to such
successor Purchase Contract Agent all the rights, powers and trusts of the
retiring Purchase Contract Agent and duly assign, transfer and deliver to such
successor Purchase Contract Agent all property and money held by such retiring
Purchase Contract Agent hereunder.

 

(b) Upon request of any such successor Purchase Contract Agent, the Company
shall execute any and all instruments for more fully and certainly vesting in
and confirming to such successor Purchase Contract Agent all such rights, powers
and agencies referred to in clause (a) of this Section 7.10.

 

75



--------------------------------------------------------------------------------

(c) No successor Purchase Contract Agent shall accept its appointment unless at
the time of such acceptance such successor Purchase Contract Agent shall be
qualified and eligible under this Article 7.

 

Section 7.11 Merger, Conversion, Consolidation or Succession to Business. Any
Person into which the Purchase Contract Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Purchase Contract Agent shall be a
party, or any Person succeeding to all or substantially all the corporate trust
business of the Purchase Contract Agent, shall be the successor of the Purchase
Contract Agent hereunder, provided that such Person shall be otherwise qualified
and eligible under this Article, without the execution or filing of any paper or
any further act on the part of any of the parties hereto. In case any
Certificates shall have been authenticated and executed on behalf of the
Holders, but not delivered, by the Purchase Contract Agent then in office, any
successor by merger, conversion or consolidation to such Purchase Contract Agent
may adopt such authentication and execution and deliver the Certificates so
authenticated and executed with the same effect as if such successor Purchase
Contract Agent had itself authenticated and executed such Units.

 

Section 7.12 Preservation of Information; Communications to Holders. (a) The
Purchase Contract Agent shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders received by the Purchase
Contract Agent in its capacity as Security Registrar.

 

(b) If three or more Holders (herein referred to as “Applicants”) apply in
writing to the Purchase Contract Agent, and furnish to the Purchase Contract
Agent reasonable proof that each such Applicant has owned a Unit for a period of
at least six months preceding the date of such application, and such application
states that the Applicants desire to communicate with other Holders with respect
to their rights under this Agreement or under the Units and is accompanied by a
copy of the form of proxy or other communication which such Applicants propose
to transmit, then the Purchase Contract Agent shall mail to all the Holders
copies of the form of proxy or other communication which is specified in such
request, with reasonable promptness after a tender to the Purchase Contract
Agent of the materials to be mailed and of payment, or provision for the
payment, of the reasonable expenses of such mailing.

 

Section 7.13 No Obligations of Purchase Contract Agent. Except to the extent
otherwise expressly provided in this Agreement, the Purchase Contract Agent
assumes no obligations and shall not be subject to any liability under this
Agreement, the Remarketing Agreement or any Purchase Contract in respect of the
obligations of the Holder of any Unit thereunder. The Company agrees, and each
Holder of a Certificate, by its acceptance thereof, shall be deemed to have
agreed, that the Purchase Contract Agent’s execution of the Certificates on
behalf of the Holders shall be solely as agent and attorney-in-fact for the
Holders, and that the Purchase Contract Agent shall have no obligation to
perform such Purchase Contracts on behalf of the Holders, except to the extent
expressly provided in Article 5 hereof. Anything contained in this Agreement to
the contrary notwithstanding, in no event shall the Purchase Contract Agent or
its officers, directors, employees or agents be liable under this Agreement or
the Remarketing Agreement for (i) indirect, incidental, special, punitive, or
consequential loss or damage of any kind whatsoever, including lost profits,
whether or not the likelihood of such loss or damage was

 

76



--------------------------------------------------------------------------------

known to the Purchase Contract Agent and regardless of the form of action or
(ii) any failure or delay in the performance of its obligations under this
Agreement arising out of or caused directly or indirectly, by acts of God;
earthquake; fires; floods; wars; civil or military disturbances; terrorist acts;
sabotage; epidemics; riots; interruptions, loss or malfunctions of utilities;
accidents; labor disputes; or acts of civil or military authority or
governmental actions; it being understood that the Purchase Contract Agent shall
use reasonable efforts which are consistent with accepted practices in the
banking industry to resume performance as soon as practicable under such
circumstances.

 

Section 7.14 Tax Compliance. (a) The Purchase Contract Agent, on its own behalf
and on behalf of the Company, will comply with all applicable certification,
information reporting and withholding (including “backup” withholding)
requirements imposed on it by applicable tax laws, regulations or administrative
practice with respect to (i) any payments made with respect to the Units or (ii)
the issuance, delivery, holding, transfer, redemption or exercise of rights
under the Units. Such compliance shall include, without limitation, the
preparation and timely filing of required returns and the timely payment of all
amounts required to be withheld to the appropriate taxing authority or its
designated agent.

 

(b) The Purchase Contract Agent shall comply in accordance with the terms hereof
with any reasonable written direction received from the Company with respect to
the execution or certification of any required documentation and the application
of such requirements to particular payments or Holders or in other particular
circumstances, and may for purposes of this Agreement conclusively rely on any
such direction in accordance with the provisions of Section 7.01(a) hereof.

 

(c) The Purchase Contract Agent shall maintain all appropriate records
documenting compliance with such requirements, and shall make such records
available, on written request, to the Company or its authorized representative
within a reasonable period of time after receipt of such request.

 

ARTICLE 8

 

SUPPLEMENTAL AGREEMENTS

 

Section 8.01 Supplemental Agreements without Consent of Holders. Without the
consent of any Holders, the Company, when authorized by a Board Resolution, the
Purchase Contract Agent, the Collateral Agent, the Custodial Agent and the
Securities Intermediary at any time and from time to time, may enter into one or
more agreements supplemental hereto, in form satisfactory to the Company and the
Purchase Contract Agent, to:

 

(a) evidence the succession of another Person to the Company, and the assumption
by any such successor of the covenants of the Company herein and in the
Certificates;

 

(b) evidence and provide for the acceptance of appointment hereunder by a
successor Purchase Contract Agent, Collateral Agent, Securities Intermediary or
Custodial Agent;

 

77



--------------------------------------------------------------------------------

(c) add to the covenants of the Company for the benefit of the Holders, or
surrender any right or power herein conferred upon the Company;

 

(d) make provision with respect to the rights of Holders pursuant to the
requirements of Section 5.04(b); or

 

(e) except as provided for in Section 5.04, cure any ambiguity, to correct or
supplement any provisions herein that may be inconsistent with any other
provision herein, or to make such other provisions in regard to matters or
questions arising under this Agreement that do not adversely affect the
interests of any Holders, provided that any amendment made solely to conform the
provisions of this Agreement to the description of the Units and the Purchase
Contracts contained in the Units Prospectus will not be deemed to adversely
affect the interests of the Holders.

 

Section 8.02 Supplemental Agreements with Consent of Holders. With the consent
of the Holders of not less than a majority of the Outstanding Purchase Contracts
voting together as one class, including without limitation the consent of the
Holders obtained in connection with a tender or an exchange offer, by Act of
said Holders delivered to the Company and the Purchase Contract Agent, the
Company, when authorized by a Board Resolution, the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Purchase Contract Agent may
enter into an agreement or agreements supplemental hereto for the purpose of
modifying in any manner the terms of the Purchase Contracts, or the provisions
of this Agreement or the rights of the Holders in respect of the Units. However,
that, except as contemplated herein, no supplemental agreement shall, without
the consent of the Holder of each outstanding Purchase Contract affected
thereby,

 

(a) change any Payment Date;

 

(b) change the amount or the type of Collateral required to be Pledged to secure
a Holder’s obligations under the Purchase Contract (except for the rights of
holders of Corporate Units to substitute Treasury Securities for the Pledged
Applicable Ownership Interests in Senior Notes or the Pledged Applicable
Ownership Interests in the Treasury Portfolio, as the case may be, or the rights
of Holders of Treasury Units to substitute Senior Notes or the Applicable
Ownership Interests in the Treasury Portfolio (as specified in clause (i) of the
definition of such term), as applicable, for the Pledged Treasury Securities),
impair the right of the Holder of any Purchase Contract to receive distributions
on the related Collateral or otherwise adversely affect the Holder’s rights in
or to such Collateral;

 

(c) impair the Holders’ right to institute suit for the enforcement of any
Purchase Contract or any Contract Adjustment Payments;

 

(d) except as set forth in Section 5.04, reduce the number of shares of Common
Stock or the amount of any other property to be purchased pursuant to any
Purchase Contract, increase the price to purchase shares of Common Stock or any
other property upon settlement of any Purchase Contract or change the Purchase
Contract Settlement Date or the right to Early Settlement or Cash Merger Early
Settlement or otherwise adversely affect the Holder’s rights under the Purchase
Contract in any material respect;

 

78



--------------------------------------------------------------------------------

(e) reduce any Contract Adjustment Payments or change any place where, or the
coin or currency in which, any Contract Adjustment Payment is payable; or

 

(f) reduce the percentage of the outstanding Purchase Contracts whose Holder’s
consent is required for any modification or amendment to the provisions of this
Agreement or the Purchase Contracts;

 

provided that if any amendment or proposal referred to above would adversely
affect only the Corporate Units or the Treasury Units, then only the affected
class of Holders as of the record date for the Holders entitled to vote thereon
will be entitled to vote on such amendment or proposal, and such amendment or
proposal shall not be effective except with the consent of Holders of not less
than a majority of such class; and provided, further, that the unanimous consent
of the Holders of each outstanding Purchase Contract of such class affected
thereby shall be required to approve any amendment or proposal specified in
clauses (a) through (f) of this Section 8.02.

 

It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed supplemental agreement, but it shall be
sufficient if such Act shall approve the substance thereof.

 

Section 8.03 Execution of Supplemental Agreements. In executing, or accepting
the additional agencies created by any supplemental agreement permitted by this
Article or the modifications thereby of the agencies created by this Agreement,
the Purchase Contract Agent, the Collateral Agent, the Securities Intermediary
and the Custodial Agent shall be provided, and (subject to Section 7.01 with
respect to the Purchase Contract Agent) shall be fully authorized and protected
in relying upon, an Officers’ Certificate and an Opinion of Counsel stating that
the execution of such supplemental agreement is authorized or permitted by this
Agreement and that any and all conditions precedent to the execution and
delivery of such supplemental agreement have been satisfied. The Purchase
Contract Agent, the Collateral Agent, the Securities Intermediary and the
Custodial Agent may, but shall not be obligated to, enter into any such
supplemental agreement which affects their own rights, duties or immunities
under this Agreement or otherwise.

 

Section 8.04 Effect of Supplemental Agreements. Upon the execution of any
supplemental agreement under this Article, this Agreement shall be modified in
accordance therewith, and such supplemental agreement shall form a part of this
Agreement for all purposes; and every Holder of Certificates theretofore or
thereafter authenticated, executed on behalf of the Holders and delivered
hereunder, shall be bound thereby.

 

Section 8.05 Reference to Supplemental Agreements. Certificates authenticated,
executed on behalf of the Holders and delivered after the execution of any
supplemental agreement pursuant to this Article may, and shall if required by
the Purchase Contract Agent, bear a notation in form approved by the Purchase
Contract Agent as to any matter provided for in such supplemental agreement. If
the Company shall so determine, new Certificates so modified as to conform, in
the opinion of the Purchase Contract Agent and the Company, to any such
supplemental agreement may be prepared and executed by the Company and
authenticated, executed on behalf of the Holders and delivered by the Purchase
Contract Agent in exchange for outstanding Certificates.

 

79



--------------------------------------------------------------------------------

ARTICLE 9

 

CONSOLIDATION, MERGER, SALE, CONVEYANCE, TRANSFER OR DISPOSITION

 

Section 9.01 Covenant Not To Consolidate, Merge, Sell, Convey, Transfer or
Dispose Property except under Certain Conditions. The Company covenants that it
will not merge or consolidate with any other Person or sell, convey, transfer or
otherwise dispose of all or substantially all of its assets, unless:

 

(a) either the Company shall be the surviving Person, or the successor (if other
than the Company) shall be a corporation or limited liability company organized
and existing under the laws of the United States of America or any State thereof
or the District of Columbia and such corporation or limited liability company,
as the case may be, shall expressly assume all the obligations of the Company
under the Purchase Contracts, this Agreement (including the Pledge provided for
herein), the Indenture (including any supplement thereto) and the Remarketing
Agreement by one or more supplemental agreements in form reasonably satisfactory
to the Purchase Contract Agent and the Collateral Agent, executed and delivered
to the Purchase Contract Agent and the Collateral Agent by such corporation or
limited liability company, as the case may be; and

 

(b) the Company or such successor corporation or limited liability company shall
not, immediately after such merger, consolidation, sale, conveyance, transfer or
other disposition, be in default of payment obligations under the Purchase
Contracts, this Agreement, the Indenture (including any supplement thereto) or
the Remarketing Agreement or in material default in the performance of any other
covenants under any of the foregoing agreements.

 

Section 9.02 Rights and Duties of Successor Corporation. In case of any such
merger, consolidation, sale, conveyance (other than by way of lease), transfer
or other disposition and upon any such assumption by a successor Person in
accordance with Section 9.01, such surviving Person shall succeed to and be
substituted for the Company with the same effect as if it had been named herein
as the Company and the Company shall be relieved of any further obligation
hereunder and under the Corporate Units or Treasury Units. Such surviving Person
thereupon may cause to be signed, and may issue either in its own name or in the
name of PNM Resources, Inc. any or all of the Certificates evidencing Units
issuable hereunder which theretofore shall not have been signed by the Company
and delivered to the Purchase Contract Agent; and, upon the order of such
surviving Person, instead of the Company, and subject to all the terms,
conditions and limitations in this Agreement prescribed, the Purchase Contract
Agent shall authenticate and execute on behalf of the Holders and deliver any
Certificates which previously shall have been signed and delivered by the
officers of the Company to the Purchase Contract Agent for authentication and
execution, and any Certificate evidencing Units which such surviving Person
thereafter shall cause to be signed and delivered to the Purchase Contract Agent
for that purpose. All the Certificates issued shall in all respects have the
same legal rank and benefit under this Agreement as the Certificates theretofore
or thereafter issued in accordance with the terms of this Agreement as though
all of such Certificates had been issued at the date of the execution hereof.

 

80



--------------------------------------------------------------------------------

In case of any such merger, consolidation, sale, assignment, transfer, or
disposition such change in phraseology and form (but not in substance) may be
made in the Certificates evidencing Units thereafter to be issued as may be
appropriate.

 

Section 9.03 Officers’ Certificate and Opinion of Counsel Given to Purchase
Contract Agent. The Purchase Contract Agent, subject to Section 7.01 and Section
7.03, shall receive an Officers’ Certificate and an Opinion of Counsel as
conclusive evidence that any such merger, consolidation, sale, assignment,
transfer, or disposition, and any such assumption, complies with the provisions
of this Article and that all conditions precedent to the consummation of any
such merger, consolidation, sale, conveyance, transfer or other disposition have
been met.

 

ARTICLE 10

 

COVENANTS

 

Section 10.01 Performance under Purchase Contracts. The Company covenants and
agrees for the benefit of the Holders from time to time of the Units that it
will duly and punctually perform its obligations under the Purchase Contracts in
accordance with the terms of the Purchase Contracts and this Agreement.

 

Section 10.02 Maintenance of Office or Agency. The Company will maintain in the
Borough of Manhattan, City of New York, New York an office or agency where
Certificates may be presented or surrendered for acquisition of shares of Common
Stock upon settlement of the Purchase Contracts on the Purchase Contract
Settlement Date or upon Early Settlement or Cash Merger Early Settlement and for
transfer of Collateral upon occurrence of a Termination Event, where
Certificates may be surrendered for registration of transfer or exchange, or for
a Collateral Substitution and where notices and demands to or upon the Company
in respect of the Units and this Agreement may be served. The Company will give
prompt written notice to the Purchase Contract Agent of the location, and any
change in the location, of such office or agency. The Company initially
designates the Corporate Trust Office of the Purchase Contract Agent as such
office of the Company. If at any time the Company shall fail to maintain any
such required office or agency or shall fail to furnish the Purchase Contract
Agent with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the Corporate Trust Office, and the Company
hereby appoints the Purchase Contract Agent as its agent to receive all such
presentations, surrenders, notices and demands.

 

The Company may also from time to time designate one or more other offices or
agencies where Certificates may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency in the Borough of Manhattan,
City of New York, New York for such purposes. The Company will give prompt
written notice to the Purchase Contract Agent of any such designation or
rescission and of any change in the location of any such other office or agency.
The Company hereby designates as the place of payment for the Units the
Corporate Trust Office and appoints the Purchase Contract Agent at its Corporate
Trust Office as paying agent in such city.

 

81



--------------------------------------------------------------------------------

Section 10.03 Company To Reserve Common Stock. The Company shall at all times
prior to the Purchase Contract Settlement Date reserve and keep available, free
from preemptive rights, out of its authorized but unissued Common Stock the full
number of shares of Common Stock issuable against tender of payment in respect
of all Purchase Contracts constituting a part of the Units evidenced by
Outstanding Certificates.

 

Section 10.04 Covenants as to Common Stock; Listing. (a) The Company covenants
that all shares of Common Stock which may be issued against tender of payment in
respect of any Purchase Contract constituting a part of the Outstanding Units
will, upon issuance, be duly authorized, validly issued, fully paid and
nonassessable. The Company shall comply, in all material respects, with all
applicable securities laws regulating the offer, issuance and delivery of shares
of Common Stock upon settlement of Purchase Contracts and will issue such shares
of Common Stock as freely-tradable shares, except to the extent holders thereof
are underwriters (within the meaning of the Securities Act) or Affiliates of the
Company.

 

(b) The Company further covenants that, if at any time the Common Stock shall be
listed on the NYSE or any other national securities exchange or automated
quotation system, the Company will, if permitted by the rules of such exchange
or automated quotation system, list and keep listed, so long as the Common Stock
shall be so listed on such exchange or automated quotation system, all Common
Stock issuable upon Settlement of Purchase Contracts; provided, however, that,
if the rules of such exchange or automated quotation system permit the Company
to defer the listing of such Common Stock until the date on which any Purchase
Contract is first settled in accordance with the provisions of this Agreement,
the Company covenants to list such Common Stock issuable upon settlement of the
Purchase Contracts in accordance with the requirements of such exchange or
automated quotation system no later than at such time.

 

Section 10.05 Statements of Officers of the Company as to Default. The Company
will deliver to the Purchase Contract Agent, within 120 days after the end of
each fiscal year of the Company (which as of the date hereof is December 31)
ending after the date hereof, an Officers’ Certificate, stating whether or not
to the knowledge of the signers thereof the Company is in default in the
performance and observance of any of the terms, provisions and conditions of
this Agreement, and if the Company shall be in default, specifying all such
defaults and the nature and status thereof of which they may have knowledge.

 

Section 10.06 ERISA. Each Holder from time to time of the Units that is a Plan
or who used assets of a Plan to purchase Units hereby represents that either (i)
no portion of the assets used by such Holder to acquire the Corporate Units
constitutes assets of the Plan or (ii) the purchase or holding of the Corporate
Units by such purchaser or transferee will not constitute a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4973 of the Code or
similar violation under any applicable laws.

 

Section 10.07 Tax Treatment. The Company covenants and agrees, for United States
federal, state and local income and franchise tax purposes, to (i) treat a
Holder’s acquisition of the Corporate Units as the acquisition of the Applicable
Ownership Interests in Senior Notes and Purchase Contract constituting the
Corporate Units and (ii) treat each Holder as the owner of the applicable
interest in the Collateral, including the Senior Notes underlying the Applicable
Ownership Interests in Senior Notes, Applicable Ownership Interests in the
Treasury Portfolio or the Treasury Securities.

 

82



--------------------------------------------------------------------------------

ARTICLE 11

 

PLEDGE

 

Section 11.01 Pledge. Each Holder, acting through the Purchase Contract Agent as
such Holder’s attorney-in-fact, and the Purchase Contract Agent, acting solely
as such attorney-in-fact, hereby pledges and grants to the Collateral Agent, as
agent of and for the benefit of the Company, a continuing first priority
security interest in and to, and a lien upon and right of set-off against, all
of such Person’s right, title and interest in and to the Collateral to secure
the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations. The Collateral Agent
shall have all of the rights, remedies and recourses with respect to the
Collateral afforded a secured party by the UCC, in addition to, and not in
limitation of, the other rights, remedies and recourses afforded to the
Collateral Agent by this Agreement.

 

Section 11.02 Termination. As to each Holder, the Pledge created hereby shall
terminate upon the satisfaction of such Holder’s Obligations. Upon a Termination
Event, the Collateral Agent shall instruct the Securities Intermediary to
Transfer such portion of the Collateral attributable to such Holder to the
Purchase Contract Agent for distribution to such Holder, free and clear of the
Pledge created hereby.

 

ARTICLE 12

 

ADMINISTRATION OF COLLATERAL

 

Section 12.01 Initial Deposit of Senior Notes. (a) Prior to or concurrently with
the execution and delivery of this Agreement, the Purchase Contract Agent, on
behalf of the initial Holders of the Corporate Units, shall Transfer to the
Securities Intermediary, for credit to the Collateral Account, the Applicable
Ownership Interests in Senior Notes and the Senior Notes underlying such
Applicable Ownership Interests in Senior Notes or security entitlements relating
thereto and the Securities Intermediary shall indicate by book-entry that a
securities entitlement with respect to such Applicable Ownership Interests in
Senior Notes has been credited to the Collateral Account.

 

(b) The Collateral Agent may, at any time or from time to time, in its sole
discretion, cause any or all securities or other property underlying any
financial assets credited to the Collateral Account to be registered in the name
of the Securities Intermediary, the Collateral Agent or their respective
nominees; provided, however, that unless any Event of Default (as defined in the
Indenture) shall have occurred and be continuing, the Collateral Agent agrees
not to cause any Senior Notes to be so re-registered.

 

Section 12.02 Establishment of Collateral Account. The Securities Intermediary
hereby confirms that:

 

(a) the Securities Intermediary has established the Collateral Account;

 

83



--------------------------------------------------------------------------------

(b) the Collateral Account is a securities account;

 

(c) subject to the terms of this Agreement, the Securities Intermediary shall
identify in its records the Collateral Agent as the entitlement holder entitled
to exercise the rights that comprise any financial asset credited to the
Collateral Account;

 

(d) all property delivered to the Securities Intermediary pursuant to this
Agreement, including any Applicable Ownership Interests in the Treasury
Portfolio (as specified in clause (i) of the definition thereof) or Treasury
Securities and the Permitted Investments, will be credited promptly to the
Collateral Account; and

 

(e) all securities or other property underlying any financial assets credited to
the Collateral Account shall be (i) registered in the name of the Purchase
Contract Agent and indorsed to the Securities Intermediary or in blank, (ii)
registered in the name of the Securities Intermediary or (iii) credited to
another securities account maintained in the name of the Securities
Intermediary. In no case will any financial asset credited to the Collateral
Account be registered in the name of the Purchase Contract Agent (in its
capacity as such) or any Holder or specially indorsed to the Purchase Contract
Agent (in its capacity as such) or any Holder, unless such financial asset has
been further indorsed to the Securities Intermediary or in blank.

 

Section 12.03 Treatment as Financial Assets. Each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
the Collateral Account shall be treated as a financial asset.

 

Section 12.04 Sole Control by Collateral Agent. Except as provided in Section
15.01, at all times prior to the termination of the Pledge, the Collateral Agent
shall have sole control of the Collateral Account, and the Securities
Intermediary shall take instructions and directions, and comply with entitlement
orders, with respect to the Collateral Account or any financial asset credited
thereto solely from the Collateral Agent. If at any time the Securities
Intermediary shall receive an entitlement order issued by the Collateral Agent
and relating to the Collateral Account, the Securities Intermediary shall comply
with such entitlement order without further consent by the Purchase Contract
Agent or any Holder or any other Person. Except as otherwise permitted under
this Agreement, until termination of the Pledge, the Securities Intermediary
will not comply with any entitlement orders issued by the Purchase Contract
Agent or any Holder.

 

Section 12.05 Jurisdiction. The Collateral Account, and the rights and
obligations of the Securities Intermediary, the Collateral Agent, the Purchase
Contract Agent and the Holders with respect thereto, shall be governed by the
laws of the State of New York. Regardless of any provision in any other
agreement, the Securities Intermediary’s jurisdiction is the State of New York.

 

Section 12.06 No Other Claims. Except for the claims and interest of the
Collateral Agent and of the Purchase Contract Agent and the Holders in the
Collateral Account, the Securities Intermediary (without having conducted any
investigation) does not know of any claim to, or interest in, the Collateral
Account or in any financial asset credited thereto. If any Person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment,

 

84



--------------------------------------------------------------------------------

judgment, warrant of attachment, execution or similar process) against the
Collateral Account or in any financial asset carried therein, the Securities
Intermediary will promptly notify the Collateral Agent and the Purchase Contract
Agent.

 

Section 12.07 Investment and Release. All proceeds of financial assets from time
to time credited to the Collateral Account shall be invested and reinvested as
provided in this Agreement. At all times prior to termination of the Pledge, no
property shall be released from the Collateral Account except in accordance with
this Agreement or upon written instructions of the Collateral Agent.

 

Section 12.08 Statements and Confirmations. The Securities Intermediary will
promptly send copies of all statements, confirmations and other correspondence
concerning the Collateral Account and any financial assets credited thereto
simultaneously to each of the Purchase Contract Agent and the Collateral Agent
at their addresses for notices under this Agreement.

 

Section 12.09 Tax Allocations. The Purchase Contract Agent shall report all
items of income, gain, expense and loss recognized in the Collateral Account, to
the extent such reporting is required by law, to the Internal Revenue Service
authorities in the manner required by law. Neither the Securities Intermediary
nor the Collateral Agent shall have any tax reporting duties hereunder.

 

Section 12.10 No Other Agreements. The Securities Intermediary has not entered
into, and prior to the termination of the Pledge will not enter into, any
agreement with any other Person relating to the Collateral Account or any
financial assets credited thereto, including, without limitation, any agreement
to comply with entitlement orders of any Person other than the Collateral Agent.

 

Section 12.11 Powers Coupled with an Interest. The rights and powers granted in
this Purchase Contract and Pledge Agreement to the Collateral Agent have been
granted in order to perfect its security interests in the Collateral Account,
are powers coupled with an interest and will be affected neither by the
bankruptcy of the Purchase Contract Agent or any Holder nor by the lapse of
time. The obligations of the Securities Intermediary under this Purchase
Contract and Pledge Agreement shall continue in effect until the termination of
the Pledge.

 

Section 12.12 Waiver of Lien; Waiver of Set-off. The Securities Intermediary
waives any security interest, lien or right to make deductions or set-offs that
it may now have or hereafter acquire in or with respect to the Collateral
Account, any financial asset credited thereto or any security entitlement in
respect thereof. Neither the financial assets credited to the Collateral Account
nor the security entitlements in respect thereof will be subject to deduction,
set-off, banker’s lien, or any other right in favor of any person other than the
Company.

 

ARTICLE 13

 

RIGHTS AND REMEDIES OF THE COLLATERAL AGENT

 

Section 13.01 Rights and Remedies of the Collateral Agent. (a) In addition to
the rights and remedies set forth herein or otherwise available at law or in
equity, after a collateral event of

 

85



--------------------------------------------------------------------------------

default (as specified in Section 13.01(b) below) hereunder, the Collateral Agent
shall have all of the rights and remedies with respect to the Collateral of a
secured party under the UCC (whether or not the UCC is in effect in the
jurisdiction where the rights and remedies are asserted) and the TRADES
Regulations and such additional rights and remedies to which a secured party is
entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted. Without limiting the generality of the
foregoing, such remedies may include, to the extent permitted by applicable law,
(1) retention of the Senior Notes underlying Pledged Applicable Ownership
Interests in Senior Notes, the Pledged Treasury Securities or the Pledged
Applicable Ownership Interests in the Treasury Portfolio in full satisfaction of
the Holders’ obligations under the Purchase Contracts and this Agreement or (2)
sale of the Senior Notes underlying Pledged Applicable Ownership Interests in
Senior Notes, the Pledged Treasury Securities or the Pledged Applicable
Ownership Interests in the Treasury Portfolio in one or more public or private
sales.

 

(b) Without limiting any rights or powers otherwise granted by this Agreement to
the Collateral Agent, in the event the Collateral Agent is unable to make
payments to the Company on account of Proceeds of (i) the Senior Notes
underlying Pledged Applicable Ownership Interests in Senior Notes (other than
any interest payments thereon), (ii) Pledged Applicable Ownership Interests in
the Treasury Portfolio, or (iii) the Pledged Treasury Securities as provided in
this Agreement in satisfaction of the Obligations of the Holder of the Units of
which such applicable Pledged Applicable Ownership Interests in the Treasury
Portfolio, Pledged Applicable Ownership Interests in Senior Notes or such
Pledged Treasury Securities are a part under the related Purchase Contracts, the
inability to make such payments shall constitute a “collateral event of default”
hereunder and the Collateral Agent shall have and may exercise, with reference
to such Senior Notes underlying Pledged Applicable Ownership Interests in Senior
Notes, Pledged Treasury Securities or Pledged Applicable Ownership Interests in
the Treasury Portfolio, as applicable, any and all of the rights and remedies
available to a secured party under the UCC and the TRADES Regulations after
default by a debtor, and as otherwise granted herein or under any other law.

 

(c) Without limiting any rights or powers otherwise granted by this Agreement to
the Collateral Agent, the Collateral Agent is hereby irrevocably authorized to
receive, collect and apply to the satisfaction of the Obligations all payments
with respect to (i) the Senior Notes underlying Pledged Applicable Ownership
Interests in Senior Notes (other than any interest payments thereon), (ii) the
Pledged Treasury Securities and (iii) the Pledged Applicable Ownership Interests
in the Treasury Portfolio, subject, in each case, to the provisions of this
Agreement, and as otherwise provided herein.

 

(d) Subject to Section 7.04, the Purchase Contract Agent and each Holder agrees
that, from time to time, upon the written request of the Collateral Agent, the
Purchase Contract Agent, on behalf of such Holder, shall execute and deliver
such further documents and do such other acts and things as the Collateral Agent
may reasonably request in order to maintain the Pledge, and the perfection and
priority thereof, and to confirm the rights of the Collateral Agent hereunder.
The Purchase Contract Agent shall have no liability to any Holder for executing
any documents or taking any such acts requested by the Collateral Agent
hereunder, except for liability for its own grossly negligent acts, its own
grossly negligent failure to act or its own willful misconduct.

 

86



--------------------------------------------------------------------------------

ARTICLE 14

 

REPRESENTATIONS AND WARRANTIES TO

COLLATERAL AGENT; HOLDER COVENANTS

 

Section 14.01 Representations and Warranties. Each Holder from time to time,
acting through the Purchase Contract Agent as attorney-in-fact (it being
understood that the Purchase Contract Agent shall not be liable for any
representation or warranty made by or on behalf of a Holder), hereby represents
and warrants to the Collateral Agent (with respect to such Holder’s interest in
the Collateral), which representations and warranties shall be deemed repeated
on each day a Holder effects a Transfer of Collateral, that:

 

(a) such Holder has the power to grant a security interest in and lien on the
Collateral;

 

(b) such Holder is the sole beneficial owner of the Collateral and, in the case
of Collateral delivered in physical form, is the sole holder of such Collateral
and is the sole beneficial owner of, or has the right to Transfer, the
Collateral it Transfers to the Collateral Agent for credit to the Collateral
Account, free and clear of any security interest, lien, encumbrance, call,
liability to pay money or other restriction other than the security interest and
lien granted under Article 11;

 

(c) upon the Transfer of the Collateral to the Securities Intermediary for
credit to the Collateral Account, the Collateral Agent, for the benefit of the
Company, will have a valid and perfected first priority security interest
therein (assuming that any central clearing operation or any securities
intermediary or other entity not within the control of the Holder involved in
the Transfer of the Collateral, including the Collateral Agent and the
Securities Intermediary, gives the notices and takes the action required of it
hereunder and under applicable law for perfection of that interest and assuming
the establishment and exercise of control pursuant to Article 12 hereof); and

 

(d) the execution and performance by the Holder of its obligations under this
Agreement will not result in the creation of any security interest, lien or
other encumbrance on the Collateral (other than the security interest and lien
granted under Article 11 hereof) or violate any provision of any existing law or
regulation applicable to it or of any mortgage, charge, pledge, indenture,
contract or undertaking to which it is a party or which is binding on it or any
of its assets.

 

Section 14.02 Covenants. The Purchase Contract Agent and the Holders from time
to time, acting through the Purchase Contract Agent as their attorney-in-fact
(it being understood that the Purchase Contract Agent shall not be liable for
any covenant made by or on behalf of a Holder), hereby covenant to the
Collateral Agent that for so long as the Collateral remains subject to the
Pledge:

 

(a) neither the Purchase Contract Agent nor such Holders will create or purport
to create or allow to subsist any mortgage, charge, lien, pledge or any other
security interest whatsoever over the Collateral or any part of it other than
pursuant to this Agreement; and

 

87



--------------------------------------------------------------------------------

(b) neither the Purchase Contract Agent nor such Holders will sell or otherwise
dispose (or attempt to dispose) of the Collateral or any part of it except for
the beneficial interest therein, subject to the Pledge hereunder, transferred in
connection with a Transfer of the Units.

 

ARTICLE 15

 

THE COLLATERAL AGENT, THE CUSTODIAL AGENT

AND THE SECURITIES INTERMEDIARY

 

It is hereby agreed as follows:

 

Section 15.01 Appointment, Powers and Immunities. The Collateral Agent, the
Custodial Agent and the Securities Intermediary shall act as agent for the
Company hereunder with such powers as are specifically vested in the Collateral
Agent, the Custodial Agent and the Securities Intermediary, as the case may be,
by the terms of this Agreement. The Collateral Agent, the Custodial Agent and
Securities Intermediary shall:

 

(a) have no duties or responsibilities except those expressly set forth in this
Agreement and no implied covenants or obligations shall be inferred from this
Agreement against the Collateral Agent, the Custodial Agent or the Securities
Intermediary, nor shall the Collateral Agent, the Custodial Agent or the
Securities Intermediary be bound by the provisions of any agreement by any party
hereto beyond the specific terms hereof;

 

(b) not be responsible for any recitals contained in this Agreement, or in any
certificate or other document referred to or provided for in, or received by it
under, this Agreement or the Units, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement (other than as
against the Collateral Agent, the Custodial Agent or the Securities
Intermediary, as the case may be), the Units, any Collateral or any other
document referred to or provided for herein or therein or for any failure by the
Company or any other Person (except the Collateral Agent, the Custodial Agent or
Securities Intermediary, as the case may be) to perform any of its obligations
hereunder or thereunder or, except as expressly required hereby, for the
perfection, priority or maintenance of any security interest created hereunder;

 

(c) not be required to initiate or conduct any litigation or collection
proceedings hereunder (except pursuant to directions furnished under Section
15.02 hereof, subject to Section 15.08 hereof);

 

(d) not be responsible for any action taken or omitted to be taken by it
hereunder or under any other document or instrument referred to or provided for
herein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct; and

 

(e) not be required to advise any party as to selling or retaining, or taking or
refraining from taking any action with respect to, any securities or other
property deposited hereunder.

 

88



--------------------------------------------------------------------------------

Subject to the foregoing, during the term of this Agreement, the Collateral
Agent, the Custodial Agent and the Securities Intermediary shall take all
reasonable action in connection with the safekeeping and preservation of the
Collateral hereunder as determined by industry standards.

 

No provision of this Agreement shall require the Collateral Agent, the Custodial
Agent or the Securities Intermediary to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder. In no event shall the Collateral Agent, the Custodial Agent or the
Securities Intermediary be liable for any amount in excess of the Value of the
Collateral.

 

Section 15.02 Instructions of the Company. The Company shall have the right, by
one or more written instruments executed and delivered to the Collateral Agent,
to direct the time, method and place of conducting any proceeding for the
realization of any right or remedy available to the Collateral Agent, or of
exercising any power conferred on the Collateral Agent, or to direct the taking
or refraining from taking of any action authorized by this Agreement; provided,
however, that (i) such direction shall not conflict with the provisions of any
law or of this Agreement or involve the Collateral Agent in personal liability
and (ii) the Collateral Agent shall be indemnified to its satisfaction as
provided herein. Nothing contained in this Section 15.02 shall impair the right
of the Collateral Agent in its discretion to take any action or omit to take any
action which it deems proper and which is not inconsistent with such direction.
None of the Collateral Agent, the Custodial Agent or the Securities Intermediary
has any obligation or responsibility to file UCC financing or continuation
statements.

 

Section 15.03 Reliance by Collateral Agent, Custodial Agent and Securities
Intermediary. Each of the Securities Intermediary, the Custodial Agent and the
Collateral Agent shall be entitled to rely conclusively upon any certification,
order, judgment, opinion, notice or other written communication (including,
without limitation, any thereof by e-mail or similar electronic means, telecopy,
telex or facsimile) believed by it in good faith to be genuine and correct and
to have been signed or sent by or on behalf of the proper Person or Persons
(without being required to determine the correctness of any fact stated therein)
and consult with and conclusively rely upon advice, opinions and statements of
legal counsel and other experts selected by the Collateral Agent, the Custodial
Agent or the Securities Intermediary, as the case may be. As to any matters not
expressly provided for by this Agreement, the Collateral Agent, the Custodial
Agent and the Securities Intermediary shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with instructions
given by the Company in accordance with this Agreement.

 

Section 15.04 Certain Rights. (a) Whenever in the administration of the
provisions of this Agreement the Collateral Agent, the Custodial Agent or the
Securities Intermediary shall deem it necessary or desirable that a matter be
proved or established prior to taking or suffering any action to be taken
hereunder, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may, in the absence of gross negligence or bad faith on
the part of the Collateral Agent, the Custodial Agent or the Securities
Intermediary, be deemed to be conclusively proved and established by a
certificate signed by one of the Company’s officers, and delivered to the
Collateral Agent, the Custodial Agent or the Securities Intermediary and such
certificate, in the absence of gross negligence or bad faith on the part of the
Collateral

 

89



--------------------------------------------------------------------------------

Agent, the Custodial Agent or the Securities Intermediary, shall be full warrant
to the Collateral Agent, the Custodial Agent or the Securities Intermediary for
any action taken, suffered or omitted by it under the provisions of this
Agreement upon the faith thereof.

 

(b) The Collateral Agent, the Custodial Agent or the Securities Intermediary
shall not be bound to make any investigation into the facts or matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, entitlement order, approval or other paper or document.

 

Section 15.05 Merger, Conversion, Consolidation or Succession to Business. Any
corporation into which the Collateral Agent, the Custodial Agent or the
Securities Intermediary may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Collateral Agent, the Custodial Agent or the
Securities Intermediary shall be a party, or any corporation succeeding to all
or substantially all of the corporate trust business of the Collateral Agent,
the Custodial Agent or the Securities Intermediary shall be the successor of the
Collateral Agent, the Custodial Agent or the Securities Intermediary hereunder
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding.

 

Section 15.06 Rights in Other Capacities. The Collateral Agent, the Custodial
Agent and the Securities Intermediary and their affiliates may (without having
to account therefor to the Company) accept deposits from, lend money to, make
their investments in and generally engage in any kind of banking, trust or other
business with the Purchase Contract Agent, any other Person interested herein
and any Holder (and any of their respective subsidiaries or affiliates) as if it
were not acting as the Collateral Agent, the Custodial Agent or the Securities
Intermediary, as the case may be, and the Collateral Agent, the Custodial Agent,
the Securities Intermediary and their affiliates may accept fees and other
consideration from the Purchase Contract Agent and any Holder without having to
account for the same to the Company; provided that each of the Collateral Agent,
the Custodial Agent and the Securities Intermediary covenants and agrees with
the Company that it shall not accept, receive or permit there to be created in
favor of itself and shall take no affirmative action to permit there to be
created in favor of any other Person, any security interest, lien or other
encumbrance of any kind in or upon the Collateral other than the lien created by
the Pledge.

 

Section 15.07 Non-reliance on the Collateral Agent, Custodial Agent and
Securities Intermediary. None of the Collateral Agent, the Custodial Agent and
the Securities Intermediary shall be required to keep itself informed as to the
performance or observance by the Purchase Contract Agent or any Holder of this
Agreement, the Units or any other document referred to or provided for herein or
therein or to inspect the properties or books of the Purchase Contract Agent or
any Holder. None of the Collateral Agent, the Custodial Agent or the Securities
Intermediary shall have any duty or responsibility to provide the Company with
any credit or other information concerning the affairs, financial condition or
business of the Purchase Contract Agent or any Holder (or any of their
respective affiliates) that may come into the possession of the Collateral
Agent, the Custodial Agent or the Securities Intermediary or any of their
respective affiliates.

 

90



--------------------------------------------------------------------------------

Section 15.08 Compensation and Indemnity. The Company agrees to:

 

(a) pay the Collateral Agent, the Custodial Agent and the Securities
Intermediary from time to time such compensation as shall be agreed in writing
between the Company and the Collateral Agent, the Custodial Agent or the
Securities Intermediary, as the case may be, for all services rendered by them
hereunder;

 

(b) indemnify and hold harmless the Collateral Agent, the Custodial Agent, the
Securities Intermediary and each of their respective directors, officers, agents
and employees (collectively, the “Pledge Indemnitees”), from and against any and
all claims, liabilities, losses, damages, fines, penalties and expenses
(including reasonable fees and expenses of counsel) (collectively, “Losses” and
individually, a “Loss”) that may be imposed on, incurred by, or asserted
against, the Indemnitees or any of them for following any instructions or other
directions upon which any of the Collateral Agent, the Custodial Agent or the
Securities Intermediary is entitled to rely pursuant to the terms of this
Agreement, provided that the Collateral Agent, the Custodial Agent or the
Securities Intermediary has not acted with gross negligence or engaged in
willful misconduct or bad faith with respect to the specific Loss against which
indemnification is sought; and

 

(c) in addition to and not in limitation of paragraph (b) of this Section 15.08,
indemnify and hold the Pledge Indemnitees and each of them harmless from and
against any and all Losses that may be imposed on, incurred by or asserted
against, the Pledge Indemnitees or any of them in connection with or arising out
of the Collateral Agent’s, the Custodial Agent’s or the Securities
Intermediary’s acceptance or performance of its powers and duties under this
Agreement, provided the Collateral Agent, the Custodial Agent or the Securities
Intermediary has not acted with gross negligence or engaged in willful
misconduct or bad faith with respect to the specific Loss against which
indemnification is sought.

 

The provisions of this Section and Section 15.14 shall survive the resignation
or removal of the Collateral Agent, the Custodial Agent or the Securities
Intermediary and the termination of this Agreement.

 

Section 15.09 Failure to Act. In the event that, in the good faith belief of the
Collateral Agent, the Custodial Agent or the Securities Intermediary, an
ambiguity in the provisions of this Agreement arises or any actual dispute
between or conflicting claims by or among the parties hereto or any other Person
with respect to any funds or property deposited hereunder has been asserted in
writing, then at its sole option, each of the Collateral Agent, the Custodial
Agent and the Securities Intermediary shall be entitled, after prompt notice to
the Company and the Purchase Contract Agent, to refuse to comply with any and
all claims, demands or instructions with respect to such property or funds so
long as such dispute or conflict shall continue, and the Collateral Agent, the
Custodial Agent and the Securities Intermediary, as the case may be, shall not
be or become liable in any way to any of the parties hereto for its failure or
refusal to comply with such conflicting claims, demands or instructions. The
Collateral Agent, the Custodial Agent and the Securities Intermediary shall be
entitled to refuse to act until either:

 

(a) such conflicting or adverse claims or demands shall have been finally
determined by a court of competent jurisdiction or settled by agreement between
the conflicting parties as evidenced in a writing satisfactory to the Collateral
Agent, the Custodial Agent or the Securities Intermediary; or

 

91



--------------------------------------------------------------------------------

(b) the Collateral Agent, the Custodial Agent or the Securities Intermediary
shall have received security or an indemnity satisfactory to it sufficient to
hold it harmless from and against any and all loss, liability or reasonable
out-of-pocket expense which it may incur by reason of its acting.

 

The Collateral Agent, the Custodial Agent and the Securities Intermediary may in
addition elect to commence an interpleader action or seek other judicial relief
or orders as the Collateral Agent, the Custodial Agent or the Securities
Intermediary may deem necessary. Notwithstanding anything contained herein to
the contrary, none of the Collateral Agent, the Custodial Agent or the
Securities Intermediary shall be required to take any action that is in its
opinion contrary to law or to the terms of this Agreement, or which would in its
opinion subject it or any of its officers, employees or directors to liability.

 

Section 15.10 Resignation of Collateral Agent, the Custodial Agent and the
Securities Intermediary. Subject to the appointment and acceptance of a
successor Collateral Agent, Custodial Agent or Securities Intermediary as
provided below:

 

(i) the Collateral Agent, the Custodial Agent or the Securities Intermediary may
resign at any time by giving notice thereof to the Company and the Purchase
Contract Agent as attorney-in-fact for the Holders;

 

(ii) the Collateral Agent, the Custodial Agent or the Securities Intermediary
may be removed at any time by the Company; and

 

(iii) if the Collateral Agent, the Custodial Agent or the Securities
Intermediary fails to perform any of its material obligations hereunder in any
material respect for a period of not less than 20 days after receiving written
notice of such failure by the Purchase Contract Agent and such failure shall be
continuing, the Collateral Agent, the Custodial Agent and the Securities
Intermediary may be removed by the Purchase Contract Agent, acting at the
direction of the Holders of a majority in number of the Outstanding Units.

 

The Purchase Contract Agent shall promptly notify the Company upon the
transmission of notice as contemplated by clause (iii) of Section 15.10(a) and
any removal of the Collateral Agent, the Custodial Agent or the Securities
Intermediary pursuant to clause (iii) of this Section 15.10. Upon any such
resignation or removal, the Company shall have the right to appoint a successor
Collateral Agent, Custodial Agent or Securities Intermediary, as the case may
be. If no successor Collateral Agent, Custodial Agent or Securities Intermediary
shall have been so appointed and shall have accepted such appointment within 45
days after the retiring Collateral Agent’s, Custodial Agent’s or Securities
Intermediary’s giving of notice of resignation or the Company’s or the Purchase
Contract Agent’s giving notice of such removal, then the retiring or removed
Collateral Agent, Custodial Agent or Securities Intermediary may petition any
court of competent jurisdiction, at the expense of the Company, for the
appointment of a successor Collateral Agent, Custodial Agent or Securities
Intermediary. The Collateral Agent, the

 

92



--------------------------------------------------------------------------------

Custodial Agent and the Securities Intermediary shall each be a bank or a
national banking association which has an office (or an agency office) in New
York City with a combined capital and surplus of at least $50,000,000. Upon the
acceptance of any appointment as Collateral Agent, Custodial Agent or Securities
Intermediary hereunder by a successor Collateral Agent, Custodial Agent or
Securities Intermediary, as the case may be, such successor Collateral Agent,
Custodial Agent or Securities Intermediary, as the case may be, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, Custodial Agent or Securities Intermediary, as
the case may be, and the retiring Collateral Agent, Custodial Agent or
Securities Intermediary, as the case may be, shall take all appropriate action,
subject to payment of any amounts then due and payable to it hereunder, to
transfer any money and property held by it hereunder (including the Collateral)
to such successor. The retiring Collateral Agent, Custodial Agent or Securities
Intermediary shall, upon such succession, be discharged from its duties and
obligations as Collateral Agent, Custodial Agent or Securities Intermediary
hereunder. After any retiring Collateral Agent’s, Custodial Agent’s or
Securities Intermediary’s resignation hereunder as Collateral Agent, Custodial
Agent or Securities Intermediary, the provisions of this Article 15 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Collateral Agent, the Custodial Agent
or the Securities Intermediary. Any resignation or removal of the Collateral
Agent, the Custodial Agent or the Securities Intermediary hereunder, at a time
when such Person is also acting as the Collateral Agent, the Custodial Agent or
the Securities Intermediary, as the case may be, shall be deemed for all
purposes of this Agreement as the simultaneous resignation or removal of the
Collateral Agent, the Securities Intermediary or the Custodial Agent, as the
case may be.

 

Section 15.11 Right to Appoint Agent or Advisor. The Collateral Agent shall have
the right to appoint agents or advisors in connection with any of its duties
hereunder, and the Collateral Agent shall not be liable for any action taken or
omitted by, or in reliance upon the advice of, such agents or advisors selected
in good faith. The appointment of agents pursuant to this Section 15.11 shall be
subject to prior written consent of the Company, which consent shall not be
unreasonably withheld.

 

Section 15.12 Survival. The provisions of this Article 15 shall survive
termination of this Agreement and the resignation or removal of the Collateral
Agent, the Custodial Agent or the Securities Intermediary.

 

Section 15.13 Exculpation. Anything contained in this Agreement to the contrary
notwithstanding, in no event shall the Collateral Agent, the Custodial Agent or
the Securities Intermediary or their officers, directors, employees or agents be
liable under this Agreement for indirect, special, punitive, or consequential
loss or damage of any kind whatsoever, including, but not limited to, lost
profits, whether or not the likelihood of such loss or damage was known to the
Collateral Agent, the Custodial Agent or the Securities Intermediary, or any of
them and regardless of the form of action.

 

93



--------------------------------------------------------------------------------

Section 15.14 Expenses, Etc. The Company agrees to reimburse the Collateral
Agent, the Custodial Agent and the Securities Intermediary for:

 

(a) all reasonable costs and expenses of the Collateral Agent, the Custodial
Agent and the Securities Intermediary (including, without limitation, the
reasonable fees and expenses of counsel to the Collateral Agent, the Custodial
Agent and the Securities Intermediary), in connection with (i) the negotiation,
preparation, execution and delivery or performance of this Agreement and (ii)
any modification, supplement or waiver of any of the terms of this Agreement;

 

(b) all reasonable costs and expenses of the Collateral Agent, the Custodial
Agent and the Securities Intermediary (including, without limitation, reasonable
fees and expenses of counsel) in connection with (i) any enforcement or
proceedings resulting or incurred in connection with causing any Holder to
satisfy its obligations under the Purchase Contracts forming a part of the Units
and (ii) the enforcement of this Section 15.14 and Section 15.08;

 

(c) all transfer, stamp, documentary or other similar taxes, assessments or
charges levied by any governmental or revenue authority in respect of this
Agreement or any other document referred to herein and all costs, expenses,
taxes, assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated
hereby;

 

(d) all reasonable fees and expenses of any agent or advisor appointed by the
Collateral Agent and consented to by the Company under Section 15.11 of this
Agreement; and

 

(e) any other out-of-pocket costs and expenses reasonably incurred by the
Collateral Agent, the Custodial Agent and the Securities Intermediary in
connection with the performance of their duties hereunder.

 

ARTICLE 16

 

TRUST INDENTURE ACT

 

Section 16.01 Trust Indenture Act, Application. (a) This Agreement is subject to
the provisions of the TIA that are required or deemed to be a part of this
Agreement and shall, to the extent applicable, be governed by such provisions;
and

 

(b) if and to the extent that any provision of this Agreement limits, qualifies
or conflicts with the duties imposed by Section 310 to 317, inclusive, of the
TIA, such imposed duties shall control.

 

Section 16.02 Company to Furnish Purchase Contract Agent Names and Addresses of
Holders. (a) The Company shall furnish or cause to be furnished to the Purchase
Contract Agent (1) fifteen days after each Record Date, a list, in such form as
the Purchase Contract Agent may reasonably require, of the names and addresses
of the Holders of Units as of such Record Date, and (2) at such other times as
the Purchase Contract Agent may request in writing, within 30 days after the
receipt by the Company of any such request, a list of similar form and content
as of a date not more than 15 days prior to the time such list is furnished,
excluding from any such list names and addresses received by the Purchase
Contract Agent.

 

94



--------------------------------------------------------------------------------

(b) The Purchase Contract Agent shall comply with its obligations under Section
311(a) of the TIA, subject to the provisions of Section 311(b) and Section
312(b) of the TIA.

 

Section 16.03 Preservation of Information; Communications to Holders. The
Purchase Contract Agent shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Purchase Contract Agent as provided in Section 16.02 and
the names and addresses of Holders received by the Purchase Contract Agent. The
Purchase Contract Agent may destroy any list furnished to it as provided in
Section 16.02 upon receipt of a new list so furnished.

 

The rights of Holders to communicate with other Holders with respect to their
rights under this Agreement or under the Units, and the corresponding rights and
privileges of the Purchase Contract Agent, shall be as provided by the TIA.

 

Every Holder of Units, by receiving and holding the same, agrees with the
Company and the Purchase Contract Agent that neither the Company nor the
Purchase Contract Agent nor any agent of either of them shall be held
accountable by reason of any disclosure of information as to names and addresses
of Holders made pursuant to the TIA.

 

Section 16.04 Reports by Purchase Contract Agent. The Purchase Contract Agent
shall transmit to Holders such reports concerning the Purchase Contract Agent
and its actions under this Agreement as may be required pursuant to the TIA at
the times and in the manner provided pursuant thereto. If required by Section
313(a) of the TIA, the Purchase Contract Agent shall, within sixty days after
each May 15 following the date of this Agreement, deliver to Holders a brief
report, dated as of such May 15, which complies with the provisions of such
Section 313(a).

 

A copy of each such report shall, at the time of such transmission to Holders,
be filed by the Purchase Contract Agent with each stock exchange upon which any
Units are listed, with the Securities and Exchange Commission and with the
Company. The Company will promptly notify the Purchase Contract Agent when any
Units are listed on any stock exchange.

 

Section 16.05 Reports by Company. The Company shall file with the Purchase
Contract Agent and the Securities and Exchange Commission, and transmit to
Holders, such information, documents and other reports, and such summaries
thereof, as may be required pursuant to the TIA at the times and in the manner
provided pursuant to the TIA; provided that any such information, documents or
reports required to be filed with the Securities and Exchange Commission
pursuant to Section 13 or 15(d) of the Exchange Act shall be filed with the
Purchase Contract Agent within 15 days after the same is so required to be filed
with the Securities and Exchange Commission.

 

Delivery of such information, documents and reports to the Purchase Contract
Agent is for informational purposes only and the Purchase Contract Agent’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Company’s compliance with any of its covenants hereunder (as to which the
Purchase Contract Agent is entitled to rely exclusively on Officers’
Certificates).

 

95



--------------------------------------------------------------------------------

Section 16.06 Evidence of Compliance with Conditions Precedent. The Company
shall provide to the Purchase Contract Agent such evidence of compliance with
any conditions precedent provided for in this Agreement as and to the extent
required by Section 314(c) of the TIA. Any certificate or opinion required to be
given by an officer pursuant to Section 314(c)(1) of the TIA may be given in the
form of an Officers’ Certificate. Any opinion required to be given pursuant to
Section 314(c)(2) of the TIA may be given in the form of an Opinion of Counsel.

 

Section 16.07 Defaults, Waiver. The Holders of a majority of the Outstanding
Purchase Contracts voting together as one class may, by vote or consent, on
behalf of all of the Holders, waive any past default by the Company and its
consequences, except a default:

 

(a) In the payment on any Purchase Contract, or

 

(b) In respect of a provision hereof which under Section 8.02 cannot be modified
or amended without the consent of the Holder of each Outstanding Purchase
Contract affected.

 

Upon such waiver, any such default shall cease to exist, and any default by the
Company arising therefrom shall be deemed to have been cured, for every purpose
of this Agreement, but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.

 

Section 16.08 Purchase Contract Agent’s Knowledge of Defaults. The Purchase
Contract Agent shall not be deemed to have knowledge of any default unless a
Responsible Officer shall have obtained written notice of such default complying
with Section 7.03(i).

 

Section 16.09 Direction of Purchase Contract Agent. Section 316(a)(1)(A) is
hereby expressly excluded from this Agreement, as permitted by the TIA.

 

ARTICLE 17

 

MISCELLANEOUS

 

Section 17.01 Security Interest Absolute. All rights of the Collateral Agent and
security interests hereunder, and all obligations of the Holders from time to
time hereunder pursuant to the Pledge, shall be absolute and unconditional
irrespective of:

 

(a) any lack of validity or enforceability of any provision of the Purchase
Contracts or the Units or any other agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or any other term of,
or any increase in the amount of, all or any of the obligations of Holders of
the Units under the related Purchase Contracts, or any other amendment or waiver
of any term of, or any consent to any departure from any requirement of, this
Agreement or any Purchase Contract or any other agreement or instrument relating
thereto; or

 

96



--------------------------------------------------------------------------------

(c) any other circumstance which might otherwise constitute a defense available
to, or discharge of, a borrower, a guarantor or a pledgor.

 

Section 17.02 Notice of Special Event, Special Event Redemption and Termination
Event. Upon the occurrence of a Special Event, a Special Event Redemption or a
Termination Event, the Company shall deliver written notice to the Purchase
Contract Agent, the Collateral Agent and the Securities Intermediary. Upon the
written request of the Collateral Agent or the Securities Intermediary, the
Company shall inform such party whether or not a Special Event, a Special Event
Redemption or a Termination Event has occurred.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

PNM RESOURCES, INC.  

JPMORGAN CHASE BANK, N.A.,

as Purchase Contract Agent and as attorney-in-fact

of the Holders from time to time of the Units

 

 

By:   

/s/ John R. Loyack

--------------------------------------------------------------------------------

  By:  

/s/ Rosa Ciaccia

--------------------------------------------------------------------------------

Name:    John R. Loyack   Name:   Rosa Ciaccia Title:   

Senior Vice President and Chief

Financial Officer

 

  Title:   Trust Officer

Address for Notices:

 

 

Address for Notices:

 

PNM Resources, Inc.

Alvarado Square

Albuquerque, New Mexico 87158

Telecopier No.: (505) 241-2369

Attention: Treasurer

 

 

 

JPMorgan Chase Bank, N.A.

4 New York Plaza

New York, New York 10004

Telecopier No.: (212) 623-6166/6167

Attention: Institutional Trust Services

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION

as Collateral Agent, Custodial Agent and Securities

Intermediary

 

 

        By:   

/s/ Patrick J. Crowley

--------------------------------------------------------------------------------

        Name:    Patrick J. Crowley         Title:   

Vice President

 

       

Address for Notices:

 

       

U.S. Bank Trust National Association

100 Wall Street

New York, New York 10005

Telecopier No.: (212) 809-4993

Attention: Patrick J. Crowley

       

 

98



--------------------------------------------------------------------------------

EXHIBIT A

 

(FORM OF FACE OF CORPORATE UNITS CERTIFICATE)

 

[For inclusion in Global Certificates only - THIS CERTIFICATE IS A GLOBAL
CERTIFICATE WITHIN THE MEANING OF THE PURCHASE CONTRACT AND PLEDGE AGREEMENT
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF CEDE & CO., AS NOMINEE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (THE “DEPOSITARY”), THE
DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY. THIS CERTIFICATE IS
EXCHANGEABLE FOR CERTIFICATES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
PURCHASE CONTRACT AND PLEDGE AGREEMENT AND NO TRANSFER OF THIS CERTIFICATE
(OTHER THAN A TRANSFER OF THIS CERTIFICATE AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITARY FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

 

No. 1

  CUSIP No. 69349H 20 6

Number of Corporate Units:

  ISIN No. US69349H2067

 

PNM RESOURCES, INC.

Corporate Units

 

This Corporate Units Certificate certifies that                     is the
registered Holder of the number of Corporate Units set forth above [For
inclusion in Global Certificates only - or such other number of Corporate Units
reflected in the Schedule of Increases or Decreases in Global Certificate
attached hereto]. Each Corporate Unit consists of (i) either (a) an Applicable
Ownership Interest in Senior Notes, subject to the Pledge thereof by such Holder
pursuant to the Purchase Contract and Pledge Agreement, or (b) upon the
occurrence of a Special Event Redemption prior to the Purchase Contract
Settlement Date, the Applicable Ownership Interest in the Treasury Portfolio,
subject to the pledge of the Applicable Ownership Interest in the Treasury
Portfolio (as specified in clause (i) of the definition of such term) by such
Holder pursuant to the Purchase Contract and Pledge Agreement, and (ii) the
rights and obligations of the Holder under one Purchase Contract with the
Company.

 

A-1



--------------------------------------------------------------------------------

All capitalized terms used herein that are defined in the Purchase Contract and
Pledge Agreement (as defined on the reverse hereof) have the meaning set forth
therein.

 

Pursuant to the Purchase Contract and Pledge Agreement, the Applicable Ownership
Interest in Senior Notes or the Applicable Ownership Interest in the Treasury
Portfolio (as specified in clause (i) of the definition of such term), as the
case may be, constituting part of each Corporate Unit evidenced hereby have been
pledged to the Collateral Agent, for the benefit of the Company, to secure the
obligations of the Holder under the Purchase Contract comprising part of such
Corporate Unit.

 

All payments of the principal amount with respect to the Senior Notes underlying
the Pledged Applicable Ownership Interests in Senior Notes or all payments with
respect to the Applicable Ownership Interests in the Treasury Portfolio (as
specified in clause (i) of the definition of such term), as the case may be, or
payments of interest on the Pledged Applicable Ownership Interests in Senior
Notes or distributions with respect to the Applicable Ownership Interests in the
Treasury Portfolio (as specified in clause (ii) of the definition of such term),
as the case may be, constituting part of the Corporate Units shall be paid on
the dates and in the manner set forth in the Purchase Contract and Pledge
Agreement. Interest on the Senior Notes underlying the Applicable Ownership
Interests in Senior Notes and distributions on the Applicable Ownership
Interests in the Treasury Portfolio (as specified in clause (ii) of the
definition of such term), as the case may be, forming part of the Corporate
Units evidenced hereby, which are payable on each Payment Date, shall, subject
to receipt thereof by the Purchase Contract Agent, be paid to the Person in
whose name this Corporate Units Certificate (or a Predecessor Corporate Units
Certificate) is registered at the close of business on the Record Date for such
Payment Date.

 

The Company shall pay, on each Payment Date, in respect of each Purchase
Contract forming part of a Corporate Unit evidenced hereby, an amount (the
“Contract Adjustment Payments”) equal to 1.95% per year of the Stated Amount for
the period from and including the immediately preceding Payment Date on which
Contract Adjustment Payments were paid (or if none, March 30, 2005) to but
excluding such Payment Date. Such Contract Adjustment Payments shall be payable
to the Person in whose name this Corporate Units Certificate is registered at
the close of business on the Record Date for such Payment Date.

 

Each Purchase Contract evidenced hereby obligates the Holder of this Corporate
Units Certificate to purchase, and the Company to sell, on the Purchase Contract
Settlement Date, at a Purchase Price equal to the Stated Amount, a number of
newly issued shares of Common Stock of the Company, equal to the Settlement
Rate, unless on or prior to the Purchase Contract Settlement Date there shall
have occurred a Termination Event, an Early Settlement or a Cash Merger Early
Settlement with respect to such Purchase Contract, all as provided in the
Purchase Contract and Pledge Agreement. The Purchase Price for the shares of
Common Stock purchased pursuant to each Purchase Contract evidenced hereby, if
not paid earlier, shall be paid on the Purchase Contract Settlement Date by
application of payment received in the Remarketing of the Senior Notes
underlying the Pledged Applicable Ownership Interests in Senior Notes equal to

 

A-2



--------------------------------------------------------------------------------

the principal amount thereof or the proceeds of the Pledged Applicable Ownership
Interests in the Treasury Portfolio (as specified in clause (i) of the
definition of such term), as the case may be, pledged to secure the obligations
under such Purchase Contract of the Holder of the Corporate Units of which such
Purchase Contract is a part.

 

Distributions on the Applicable Ownership Interests in Senior Notes constituting
interest and distributions on the Applicable Ownership Interests in the Treasury
Portfolio (as specified in clause (ii) of the definition of such term) and the
Contract Adjustment Payments will be payable at the office of the Purchase
Contract Agent in New York City, except that all payments with respect to Global
Certificates will be made by wire transfer of immediately available funds to the
Depositary. If the book-entry system for the Corporate Units has been
terminated, the Contract Adjustment Payments will be payable, at the option of
the Company, by check mailed to the address of the Person entitled thereto at
such Person’s address as it appears on the Security Register, or by wire
transfer to the account designated by such Person by prior written notice to the
Purchase Contract Agent, given at least ten calendar days prior to the Payment
Date.

 

Each Purchase Contract evidenced hereby obligates the holder to agree, for
United States federal, state and local income and franchise tax purposes, to (i)
treat its acquisition of the Corporate Units as an acquisition of the Applicable
Ownership Interest in Senior Notes and Purchase Contract constituting each
Corporate Unit, (ii) treat the Applicable Ownership Interest in Senior Notes as
indebtedness of the Company and (iii) treat itself as the owner of the
applicable interests in the Collateral Account, including the Senior Notes
underlying the Applicable Ownership Interests in the Senior Notes or the
Applicable Ownership Interests in the Treasury Portfolio (as specified in clause
(i) of the definition of such term).

 

Reference is hereby made to the further provisions set forth on the reverse
hereof, which further provisions shall for all purposes have the same effect as
if set forth at this place.

 

Unless the certificate of authentication hereon has been executed by the
Purchase Contract Agent by manual signature, this Corporate Units Certificate
shall not be entitled to any benefit under the Purchase Contract and Pledge
Agreement or be valid or obligatory for any purpose.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Holder specified above have caused this
instrument to be duly executed.

 

   

PNM RESOURCES, INC.

 

    By:  

 

--------------------------------------------------------------------------------

    Name:         Title:        

HOLDER SPECIFIED ABOVE (as to

obligations of such Holder under the Purchase

Contracts)

 

    By:  

JPMORGAN CHASE BANK, N.A., not

individually but solely as attorney-in-fact of

such Holder

 

 

    By:  

 

--------------------------------------------------------------------------------

    Name:         Title:     DATED:                             

 

CERTIFICATE OF AUTHENTICATION

OF PURCHASE CONTRACT AGENT

 

This is one of the Corporate Units Certificates referred to in the within
mentioned Purchase Contract and Pledge Agreement.

 

       

JPMORGAN CHASE BANK, N.A.,

as Purchase Contract Agent

 

        By:  

 

--------------------------------------------------------------------------------

        Name:             Title:    

 

DATED:                     

       

 

A-4



--------------------------------------------------------------------------------

(REVERSE OF CORPORATE UNITS CERTIFICATE)

 

Each Purchase Contract evidenced hereby is governed by a Purchase Contract and
Pledge Agreement, dated as of March 30, 2005 (as may be supplemented from time
to time, the “Purchase Contract and Pledge Agreement”), between the Company and
JPMorgan Chase Bank, N.A., as Purchase Contract Agent (including its successors
thereunder, the “Purchase Contract Agent”), and U.S. Bank Trust National
Association, as Collateral Agent, Custodial Agent and Securities Intermediary
(including its successors thereunder, the “Collateral Agent”), to which Purchase
Contract and Pledge Agreement and supplemental agreements thereto reference is
hereby made for a description of the respective rights, limitations of rights,
obligations, duties and immunities thereunder of the Purchase Contract Agent,
the Collateral Agent, the Company, and the Holders and of the terms upon which
the Corporate Units Certificates are, and are to be, executed and delivered.

 

Each Purchase Contract evidenced hereby obligates the Holder of this Corporate
Units Certificate to purchase, and the Company to sell, on the Purchase Contract
Settlement Date at a price equal to the Stated Amount, a number of shares of
Common Stock equal to the Settlement Rate, unless an Early Settlement, a Cash
Merger Early Settlement or a Termination Event with respect to the Units of
which such Purchase Contract is a part shall have occurred. The Settlement Rate
is subject to adjustment as described in the Purchase Contract and Pledge
Agreement.

 

No fractional shares of Common Stock will be issued upon settlement of Purchase
Contracts, as provided in Section 5.08 of the Purchase Contract and Pledge
Agreement.

 

Each Purchase Contract evidenced hereby that is settled through Early Settlement
or Cash Merger Early Settlement shall obligate the Holder of the related
Corporate Units to purchase at the Purchase Price, and the Company to sell, a
number of newly issued shares of Common Stock equal to the Minimum Settlement
Rate (in the case of an Early Settlement) or applicable Settlement Rate (in the
case of a Cash Merger Early Settlement).

 

In accordance with the terms of the Purchase Contract and Pledge Agreement,
unless a Termination Event shall have occurred, the Holder of this Corporate
Units Certificate shall pay the Purchase Price for the shares of Common Stock
purchased pursuant to each Purchase Contract evidenced hereby by effecting a
Cash Settlement, an Early Settlement or, if applicable, a Cash Merger Early
Settlement or from the proceeds of the Applicable Ownership Interests in the
Treasury Portfolio (as specified in clause (i) of the definition of such term)
or a Remarketing of the Senior Notes underlying the Pledged Applicable Ownership
Interests in Senior Notes. A Holder of Corporate Units who (1) unless a Special
Event Redemption has occurred, does not, on or prior to 5:00 p.m. (New York City
time) on the sixth Business Day immediately preceding the Purchase Contract
Settlement Date make an effective Cash Settlement in the manner provided in the
Purchase Contract and Pledge Agreement or (2) on or prior to 5:00 p.m. (New York
City time) on the seventh Business Day immediately preceding the Purchase
Contract Settlement Date (in the case of Corporate Units, unless a Special Event
Redemption has occurred) or the second Business Day immediately preceding the
Purchase Contract Settlement Date (in the case of

 

A-5



--------------------------------------------------------------------------------

Corporate Units after the occurrence of a Special Event Redemption), does not
make an effective Early Settlement, shall pay the Purchase Price for the shares
of Common Stock to be delivered under the related Purchase Contract from the
proceeds of the sale of the Senior Notes underlying the Pledged Applicable
Ownership Interests in Senior Notes held by the Collateral Agent in the
Remarketing unless the Holder has previously made a Cash Merger Early
Settlement. If the Treasury Portfolio has replaced the Senior Notes as a
component of Corporate Units, a Holder of Corporate Units shall pay the Purchase
Price for the shares of Common Stock to be delivered under the related Purchase
Contract from the proceeds at maturity of the Applicable Ownership Interests in
the Treasury Portfolio (as specified in clause (i) of the definition of such
term.)

 

As provided in the Purchase Contract and Pledge Agreement, upon the occurrence
of a Failed Final Remarketing, as of the Purchase Contract Settlement Date, each
Holder of any Pledged Applicable Interests in Senior Notes, unless such Holder
has elected settlement with separate cash and delivered such separate cash in
accordance with Section 5.02(b)(v) of the Purchase Contract and Pledge
Agreement, shall be deemed to have exercised such Holder’s Put Right with
respect to the Senior Notes underlying such Applicable Ownership Interests in
Senior Notes and to have elected to have a portion of the Proceeds of the Put
Right set-off against such Holder’s obligation to pay the aggregate Purchase
Price for the shares of Common Stock to be issued under the related Purchase
Contracts in full satisfaction of such Holders’ obligations under such Purchase
Contracts, and any accrued and unpaid interest on the Senior Notes attributable
to such Pledged Applicable Ownership Interests in Senior Notes will become
payable by the Company to the Holder of this Corporate Units Certificate in the
manner provided for in the Purchase Contract and Pledge Agreement.

 

The Company shall not be obligated to issue any shares of Common Stock in
respect of a Purchase Contract or deliver any certificates therefor to the
Holder unless it shall have received payment of the aggregate Purchase Price for
the shares of Common Stock to be purchased thereunder in the manner set forth in
the Purchase Contract and Pledge Agreement.

 

Each Purchase Contract evidenced hereby and all obligations and rights of the
Company and the Holder thereunder shall terminate if a Termination Event shall
occur. Upon the occurrence of a Termination Event, the Company shall give
written notice to the Purchase Contract Agent and to the Holders, at their
addresses as they appear in the Security Register. Upon and after the occurrence
of a Termination Event, the Collateral Agent shall release the Senior Notes
underlying the Pledged Applicable Ownership Interests in Senior Notes or the
Applicable Ownership Interests in the Treasury Portfolio (as specified in clause
(i) of the definition of such term) forming a part of each Corporate Unit from
the Pledge. A Corporate Unit shall thereafter represent the right to receive the
Senior Note underlying the Applicable Ownership Interest in the Senior Notes or
the Applicable Ownership Interests in the Treasury Portfolio forming a part of
such Corporate Units in accordance with the terms of the Purchase Contract and
Pledge Agreement.

 

Under the terms of the Purchase Contract and Pledge Agreement, the Purchase
Contract Agent will be entitled to exercise the voting and any other consensual
rights pertaining to the Senior Notes underlying the Pledged Applicable
Ownership Interests in Senior Notes, but only to the extent instructed in
writing by the Holders. Upon receipt of notice of any meeting at which holders
of Senior Notes are entitled to vote or upon any solicitation of consents,
waivers or

 

A-6



--------------------------------------------------------------------------------

proxies of holders of Senior Notes, the Purchase Contract Agent shall, as soon
as practicable thereafter, mail, first class, postage pre-paid, to the Corporate
Units Holders the notice required by the Purchase Contract and Pledge Agreement.

 

Upon the occurrence of a Special Event Redemption, the Collateral Agent shall
surrender the Senior Notes underlying the Pledged Applicable Ownership Interests
in Senior Notes against delivery of an amount equal to the aggregate Redemption
Price of such Senior Notes and shall deposit the funds in the Collateral Account
in exchange for such Senior Notes. Thereafter, the Collateral Agent shall cause
the Securities Intermediary to apply an amount equal to the aggregate Redemption
Amount of such funds to purchase, on behalf of the Holders of Corporate Units,
the Treasury Portfolio.

 

Following the occurrence of a Special Event Redemption prior to the Purchase
Contract Settlement Date, the Collateral Agent shall have such security interest
rights with respect to the Applicable Ownership Interests in the Treasury
Portfolio (as specified in clause (i) of the definition of such term) as the
Collateral Agent had in respect of Applicable Ownership Interests in Senior
Notes and the underlying Senior Notes, as provided in the Purchase Contract and
Pledge Agreement and any reference herein to the Senior Notes or Applicable
Ownership Interests in Senior Notes shall be deemed to be a reference to the
Treasury Portfolio or the Applicable Ownership Interests in the Treasury
Portfolio, as the case may be.

 

The Corporate Units Certificates are issuable only in registered form and only
in denominations of a single Corporate Unit and any integral multiple thereof.
The transfer of any Corporate Units Certificate will be registered and Corporate
Units Certificates may be exchanged as provided in the Purchase Contract and
Pledge Agreement. A Holder who elects to substitute a Treasury Security for the
Senior Note underlying the Applicable Ownership Interests in Senior Notes or
Applicable Ownership Interests in the Treasury Portfolio, as the case may be,
thereby creating Treasury Units, shall be responsible for any fees or expenses
payable in connection therewith. Except as provided in the Purchase Contract and
Pledge Agreement, such Corporate Unit shall not be separable into its
constituent parts, and the rights and obligations of the Holder of such
Corporate Unit in respect of the Applicable Ownership Interest in Senior Notes,
or Applicable Ownership Interest in the Treasury Portfolio, as the case may be,
and Purchase Contract constituting such Corporate Units may be transferred and
exchanged only as a Corporate Unit.

 

Subject to, and in compliance with, the conditions and terms set forth in the
Purchase Contract and Pledge Agreement, the Holder of Corporate Units may effect
a Collateral Substitution. From and after such Collateral Substitution, each
Unit for which Pledged Treasury Securities secure the Holder’s obligation under
the Purchase Contract shall be referred to as a “Treasury Unit”. A Holder may
make such Collateral Substitution only in integral multiples of 20 Corporate
Units for 20 Treasury Units. If Applicable Ownership Interests in the Treasury
Portfolio have replaced the Applicable Ownership Interests in Senior Notes as a
component of the Corporate Units, a Holder may substitute Treasury Securities
for the Applicable Ownership Interests in the Treasury Portfolio only in
integral multiples of 5,000 Corporate Units.

 

Subject to and upon compliance with the provisions of the Purchase Contract and
Pledge Agreement, at the option of the Holder thereof, Purchase Contracts
underlying Units may be

 

A-7



--------------------------------------------------------------------------------

settled early by effecting an Early Settlement as provided in the Purchase
Contract and Pledge Agreement in integral multiples of 20 Corporate Units, or if
Applicable Ownership Interests in the Treasury Portfolio have replaced the
Applicable Ownership Interests in Senior Notes as a component of the Corporate
Units, in integral multiples of 5,000 Corporate Units.

 

Upon Early Settlement of Purchase Contracts by a Holder of the related Units,
the Senior Notes underlying the Pledged Applicable Ownership Interests in Senior
Notes or the Applicable Ownership Interests in the Treasury Portfolio (as
specified in clause (i) of the definition of such term) underlying such Units
shall be released from the Pledge as provided in the Purchase Contract and
Pledge Agreement and the Holder shall be entitled to receive a number of shares
of Common Stock on account of each Purchase Contract forming part of a Corporate
Unit as to which Early Settlement is effected equal to the Minimum Settlement
Rate.

 

Upon the occurrence of a Cash Merger, a Holder of Corporate Units may effect
Cash Merger Early Settlement of the Purchase Contracts underlying such Corporate
Units pursuant to the terms of the Purchase Contract and Pledge Agreement in
integral multiples of 20 Corporate Units, or if the Applicable Ownership
Interests in the Treasury Portfolio have replaced the Applicable Ownership
Interests in Senior Notes as a component of the Corporate Units, in integral
multiples of 5000 Corporate Units. Upon Cash Merger Early Settlement of Purchase
Contracts by a Holder of the related Corporate Units, the Senior Notes
underlying the Pledged Applicable Ownership Interests in Senior Notes or the
Applicable Ownership Interests in the Treasury Portfolio (as specified in clause
(i) of the definition of such term) underlying such Corporate Units shall be
released from the Pledge as provided in the Purchase Contract and Pledge
Agreement and the Holder shall be entitled to receive a number of shares of
Common Stock on account of each Purchase Contract forming part of a Corporate
Unit as to which Cash Merger Early Settlement is effected equal to the
applicable Settlement Rate.

 

Upon registration of transfer of this Corporate Units Certificate, the
transferee shall be bound (without the necessity of any other action on the part
of such transferee, except as may be required by the Purchase Contract Agent
pursuant to the Purchase Contract and Pledge Agreement), under the terms of the
Purchase Contract and Pledge Agreement and the Purchase Contracts evidenced
hereby and the transferor shall be released from the obligations under the
Purchase Contracts evidenced by this Corporate Units Certificate. The Company
covenants and agrees, and the Holder, by its acceptance hereof, likewise
covenants and agrees, to be bound by the provisions of this paragraph.

 

The Holder of this Corporate Units Certificate, by its acceptance hereof,
authorizes the Purchase Contract Agent to enter into and perform the related
Purchase Contracts forming part of the Corporate Units evidenced hereby on its
behalf as its attorney-in-fact, expressly withholds any consent to the
assumption (i.e., affirmance) of the Purchase Contracts by the Company or its
trustee in the event that the Company becomes the subject of a case under the
Bankruptcy Code, agrees to be bound by the terms and provisions thereof,
covenants and agrees to perform its obligations under such Purchase Contracts,
consents to the provisions of the Purchase Contract and Pledge Agreement,
authorizes the Purchase Contract Agent to enter into and perform the Purchase
Contract and Pledge Agreement on its behalf as its attorney-in-fact, and
consents to the Pledge of the Applicable Ownership Interests in Senior Notes and
the underlying Senior Notes or the Applicable Ownership Interests in the
Treasury Portfolio (as specified in clause (i) of the

 

A-8



--------------------------------------------------------------------------------

definition of such term), as the case may be, underlying this Corporate Units
Certificate pursuant to the Purchase Contract and Pledge Agreement. The Holder
further covenants and agrees that, to the extent and in the manner provided in
the Purchase Contract and Pledge Agreement, but subject to the terms thereof,
any payments with respect the Senior Notes underlying the Pledged Applicable
Ownership Interests in Senior Notes (other than interest payments thereon) or
the Proceeds of the Applicable Ownership Interests in the Treasury Portfolio (as
specified in clause (i) of the definition of such term), as the case may be, on
the Purchase Contract Settlement Date equal to the aggregate Purchase Price for
the related Purchase Contracts shall be paid by the Collateral Agent to the
Company in satisfaction of such Holder’s obligations under the related Purchase
Contracts and such Holder shall acquire no right, title or interest in such
payments.

 

Subject to certain exceptions, the provisions of the Purchase Contract and
Pledge Agreement may be amended with the consent of the Holders of a majority of
the Purchase Contracts.

 

The Purchase Contracts shall be governed by, and construed in accordance with,
the laws of the State of New York, without giving effect to the conflicts of law
provisions thereof to the extent a different law would govern as a result.

 

The Purchase Contracts shall not, prior to the settlement thereof, entitle the
Holder to any of the rights of a holder of shares of Common Stock.

 

Prior to due presentment of this Certificate for registration of transfer, the
Company, the Purchase Contract Agent and its Affiliates and any agent of the
Company or the Purchase Contract Agent may treat the Person in whose name this
Corporate Units Certificate is registered as the owner of the Corporate Units
evidenced hereby for the purpose of receiving payments of interest payable on
the Senior Notes underlying the Applicable Ownership Interests in Senior Notes
and payments of Contract Adjustment Payments (subject to any applicable record
date), performance of the Purchase Contracts and for all other purposes
whatsoever, whether or not any payments in respect thereof be overdue and
notwithstanding any notice to the contrary, and neither the Company, the
Purchase Contract Agent nor any such agent shall be affected by notice to the
contrary.

 

A copy of the Purchase Contract and Pledge Agreement is available for inspection
at the offices of the Purchase Contract Agent during regular business hours.

 

ABBREVIATIONS

 

The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:

 

TEN COM: as tenants in common

 

UNIF GIFT MIN ACT:                                                 Custodian
                                              
(cust)                                (minor)         

 

Under Uniform Gifts to Minors Act of

 

A-9



--------------------------------------------------------------------------------

TENANT:    as tenants by the entireties JT TEN:    as joint tenants with right
of survivorship and not as tenants in common

 

Additional abbreviations may also be used though not in the above list.

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

 

___________________________________________________________________________________________

(Please insert Social Security or Taxpayer I.D. or other Identifying Number of
Assignee)

 

___________________________________________________________________________________________

(Please Print or Type Name and Address Including Postal Zip Code of Assignee)

 

the within Corporate Units Certificates and all rights thereunder, hereby
irrevocably constituting and appointing attorney                     , to
transfer said Corporate Units Certificates on the books of PNM Resources, Inc.,
with full power of substitution in the premises.

 

Dated:                        

Signature

--------------------------------------------------------------------------------

     NOTICE: The signature to this assignment must correspond with the name as
it appears upon the face of the within Corporate Units Certificates in every
particular, without alteration or enlargement or any change whatsoever.

 

Signature Guarantee:  

 

--------------------------------------------------------------------------------

    

 

A-10



--------------------------------------------------------------------------------

SETTLEMENT INSTRUCTIONS

 

The undersigned Holder directs that a certificate for shares of Common Stock
deliverable upon settlement on or after the Purchase Contract Settlement Date of
the Purchase Contracts underlying the number of Corporate Units evidenced by
this Corporate Units Certificate be registered in the name of, and delivered,
together with a check in payment for any fractional share, to the undersigned at
the address indicated below unless a different name and address have been
indicated below. If shares are to be registered in the name of a Person other
than the undersigned, the undersigned will pay any transfer tax payable incident
thereto.

 

Dated:                     

 

(if assigned to another person)

        REGISTERED HOLDER If shares are to be registered in the name of and
delivered to a Person other than the Holder, please (i) print such Person’s name
and address and (ii) provide a guarantee of your signature:      

Please print name and address of

Registered Holder:

       

 

--------------------------------------------------------------------------------

        Name

 

--------------------------------------------------------------------------------

        Name                

 

--------------------------------------------------------------------------------

        Address

 

--------------------------------------------------------------------------------

        Address                

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

        Social Security or other Taxpayer Identification Number, if any        

 

--------------------------------------------------------------------------------

        Signature        

Signature Guarantee:

--------------------------------------------------------------------------------

       

 

A-11



--------------------------------------------------------------------------------

ELECTION TO SETTLE EARLY/CASH MERGER EARLY SETTLEMENT

 

The undersigned Holder of this Corporate Units Certificate hereby irrevocably
exercises the option to effect [Early Settlement] [Cash Merger Early Settlement]
in accordance with the terms of the Purchase Contract and Pledge Agreement with
respect to the Purchase Contracts underlying the number of Corporate Units
evidenced by this Corporate Units Certificate specified below. The option to
effect [Early Settlement] [Cash Merger Early Settlement] may be exercised only
with respect to Purchase Contracts underlying Corporate Units in multiples of 20
Corporate Units or an integral multiple thereof; provided that if Applicable
Ownership Interests in the Treasury Portfolio have replaced Applicable Ownership
Interests in the Senior Notes as a component of the Corporate Units, Corporate
Units Holders may only effect [Early Settlement] [Cash Merger Early Settlement]
in multiples of 5,000 Corporate Units. The undersigned Holder directs that a
certificate for shares of Common Stock or other securities deliverable upon such
[Early Settlement] [Cash Merger Early Settlement] be registered in the name of,
and delivered, together with a check in payment for any fractional share and any
Corporate Units Certificate representing any Corporate Units evidenced hereby as
to which [Early Settlement] [Cash Merger Early Settlement] of the related
Purchase Contracts is not effected, to the undersigned at the address indicated
below unless a different name and address have been indicated below. Senior
Notes underlying Pledged Applicable Ownership Interests in Senior Notes or the
Applicable Ownership Interests in the Treasury Portfolio, as the case may be,
deliverable upon such [Early Settlement] [Cash Merger Early Settlement] will be
transferred in accordance with the transfer instructions set forth below. If
shares are to be registered in the name of a Person other than the undersigned,
the undersigned will pay any transfer tax payable incident thereto.

 

Dated:                     

  Signature  

 

--------------------------------------------------------------------------------

Signature Guarantee:

  

 

--------------------------------------------------------------------------------

       

 

A-12



--------------------------------------------------------------------------------

Number of Units evidenced hereby as to which [Early Settlement] [Cash Merger
Early Settlement] of the related Purchase Contracts is being elected:

 

If shares of Common Stock or Corporate Units Certificates are to be registered
in the name of and delivered to and Senior Notes underlying Pledged Applicable
Ownership Interests in Senior Notes or the Applicable Ownership Interests in the
Treasury Portfolio, as the case may be, are to be transferred to a Person other
than the Holder, please print such Person’s name and address:       REGISTERED
HOLDER         Please print name and address of Registered Holder:        

 

--------------------------------------------------------------------------------

        Name

 

--------------------------------------------------------------------------------

        Name                

 

--------------------------------------------------------------------------------

        Address

 

--------------------------------------------------------------------------------

        Address                

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

        Social Security or other Taxpayer Identification Number, if any        

 

--------------------------------------------------------------------------------

       

 

Transfer Instructions for Senior Notes underlying Pledged Applicable Ownership
Interests in Senior Notes or the Applicable Ownership Interests in the Treasury
Portfolio, as the case may be, transferable upon [Early Settlement] [Cash Merger
Early Settlement]:

 

A-13



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL CERTIFICATES]

 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL CERTIFICATE

 

The initial number of Corporate Units evidenced by this Global Certificate is
            . The following increases or decreases in this Global Certificate
have been made:

 

Date

--------------------------------------------------------------------------------

 

Amount of increase

in number of

Corporate Units

evidenced by the

Global Certificate

--------------------------------------------------------------------------------

 

Amount of decrease

in number of

Corporate Units

evidenced by the

Global Certificate

--------------------------------------------------------------------------------

  

Number of Corporate
Units evidenced by

this Global

Certificate following

such decrease or

increase

--------------------------------------------------------------------------------

  

Signature of

authorized signatory

of Purchase Contract

Agent

--------------------------------------------------------------------------------

 

A-14



--------------------------------------------------------------------------------

EXHIBIT B

 

(FORM OF FACE OF TREASURY UNITS CERTIFICATE)

 

[For inclusion in Global Certificate only - THIS CERTIFICATE IS A GLOBAL
CERTIFICATE WITHIN THE MEANING OF THE PURCHASE CONTRACT AND PLEDGE AGREEMENT
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF CEDE & CO., AS NOMINEE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (THE “DEPOSITARY”), THE
DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY. THIS CERTIFICATE IS
EXCHANGEABLE FOR CERTIFICATES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
PURCHASE CONTRACT AND PLEDGE AGREEMENT AND NO TRANSFER OF THIS CERTIFICATE
(OTHER THAN A TRANSFER OF THIS CERTIFICATE AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITARY FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

 

No. 1

  CUSIP No. 69349H 30 5     

Number of Treasury Units: 0

  ISIN No. US69349HA3057

 

PNM RESOURCES, INC.

Treasury Units

 

This Treasury Units Certificate certifies that is the registered Holder of the
number of Treasury Units set forth above [For inclusion in Global Certificates
only - or such other number of Treasury Units reflected in the Schedule of
Increases or Decreases in Global Certificate attached hereto]. Each Treasury
Unit consists of (i) a 1/20 undivided beneficial ownership interest in a
Treasury Security having a principal amount at maturity equal to $1,000, subject
to the Pledge of such Treasury Security by such Holder pursuant to the Purchase
Contract and Pledge Agreement, and (ii) the rights and obligations of the Holder
under one Purchase Contract with the Company.

 

All capitalized terms used herein that are defined in the Purchase Contract and
Pledge Agreement (as defined on the reverse hereof) have the meaning set forth
therein.

 

B-1



--------------------------------------------------------------------------------

Pursuant to the Purchase Contract and Pledge Agreement, the Treasury Securities
underlying each Treasury Unit evidenced hereby have been pledged to the
Collateral Agent, for the benefit of the Company, to secure the obligations of
the Holder under the Purchase Contract comprising part of such Treasury Unit.

 

The Company shall pay, on each Payment Date, in respect of each Purchase
Contract forming part of a Treasury Unit evidenced hereby, an amount (the
“Contract Adjustment Payments”) equal to 1.95% per year of the Stated Amount.
Such Contract Adjustment Payments shall be payable to the Person in whose name
this Treasury Units Certificate is registered at the close of business on the
Record Date for such Payment Date.

 

Each Purchase Contract evidenced hereby obligates the Holder of this Treasury
Units Certificate to purchase, and the Company to sell, on the Purchase Contract
Settlement Date, at a Purchase Price equal to the Stated Amount, a number of
newly issued shares of Common Stock of the Company, equal to the Settlement
Rate, unless prior to or on the Purchase Contract Settlement Date there shall
have occurred a Termination Event, an Early Settlement or a Cash Merger Early
Settlement with respect to such Purchase Contract, all as provided in the
Purchase Contract and Pledge Agreement. The Purchase Price for the shares of
Common Stock purchased pursuant to each Purchase Contract evidenced hereby, if
not paid earlier, shall be paid on the Purchase Contract Settlement Date by
application of the proceeds from the Treasury Securities at maturity pledged to
secure the obligations under such Purchase Contract of the Holder of the
Treasury Units of which such Purchase Contract is a part.

 

Contract Adjustment Payments will be payable at the office of the Purchase
Contract Agent in New York City, except that Contract Adjustment Payments with
respect to Global Certificates will be made by wire transfer of immediately
available funds to the Depositary. If the book-entry system for the Corporate
Units has been terminated, the Contract Adjustment Payments will be payable, at
the option of the Company, by check mailed to the address of the Person entitled
thereto at such Person’s address as it appears on the Security Register, or by
wire transfer to the account designated by such Person by prior written notice
to the Purchase Contract Agent, given at least ten calendar days prior to the
Payment Date.

 

Each Purchase Contract evidenced hereby obligates the holder to agree, for
United States federal, state and local income and franchise tax purposes, to (i)
treat its acquisition of the Treasury Units as an acquisition of the Treasury
Security and Purchase Contracts constituting the Treasury Units and (ii) treat
itself as the owner of the applicable interest in the Treasury Securities.

 

Reference is hereby made to the further provisions set forth on the reverse
hereof, which further provisions shall for all purposes have the same effect as
if set forth at this place.

 

Unless the certificate of authentication hereon has been executed by the
Purchase Contract Agent by manual signature, this Treasury Units Certificate
shall not be entitled to any benefit under Purchase Contract and Pledge
Agreement or be valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, the Company and the Holder specified above have caused this
instrument to be duly executed.

 

B-2



--------------------------------------------------------------------------------

PNM RESOURCES, INC.

 

 

By:  

 

--------------------------------------------------------------------------------

Name:    

Title:

 

 

   

HOLDER SPECIFIED ABOVE (as to

obligations of such Holder under the

Purchase Contracts)

 

By:  

JPMORGAN CHASE BANK, N.A.,

not individually but solely as attorney-in-fact or such Holder

 

 

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

DATED:                     

 

CERTIFICATE OF AUTHENTICATION

OF PURCHASE CONTRACT AGENT

 

This is one of the Treasury Units referred to in the within mentioned Purchase
Contract and Pledge Agreement.

 

JPMORGAN CHASE BANK, N.A.,

as Purchase Contract Agent

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

DATED:                     

 

B-3



--------------------------------------------------------------------------------

(REVERSE OF TREASURY UNITS CERTIFICATE)

 

Each Purchase Contract evidenced hereby is governed by a Purchase Contract and
Pledge Agreement, dated as of March 30, 2005 (as may be supplemented from time
to time, the “Purchase Contract and Pledge Agreement”) between the Company and
JPMorgan Chase Bank, N.A., as Purchase Contract Agent (including its successors
thereunder, herein called the “Purchase Contract Agent”), and U.S. Bank Trust
National Association, as Collateral Agent, Custodial Agent and Securities
Intermediary (including its successors thereunder, the “Collateral Agent”), to
which Purchase Contract and Pledge Agreement and supplemental agreements thereto
reference is hereby made for a description of the respective rights, limitations
of rights, obligations, duties and immunities thereunder of the Purchase
Contract Agent, the Collateral Agent, the Company and the Holders and of the
terms upon which the Treasury Units Certificates are, and are to be, executed
and delivered.

 

Each Purchase Contract evidenced hereby obligates the Holder of this Treasury
Units Certificate to purchase, and the Company to sell, on the Purchase Contract
Settlement Date at a price equal to the Stated Amount, a number of newly issued
shares of Common Stock equal to the Settlement Rate, unless an Early Settlement,
a Cash Merger Early Settlement or a Termination Event with respect to the Unit
of which such Purchase Contract is a part shall have occurred. The Settlement
Rate is subject to adjustment as described in the Purchase Contract and Pledge
Agreement.

 

No fractional shares of Common Stock will be issued upon settlement of Purchase
Contracts, as provided in Section 5.08 of the Purchase Contract and Pledge
Agreement.

 

Each Purchase Contract evidenced hereby that is settled through Early Settlement
or Cash Merger Early Settlement shall obligate the Holder of the related
Treasury Units to purchase at the Purchase Price and the Company to sell, a
number of newly issued shares of Common Stock equal to the Minimum Settlement
Rate (in the case of an Early Settlement) or applicable Settlement Rate (in the
case of a Cash Merger Early Settlement).

 

In accordance with the terms of the Purchase Contract and Pledge Agreement, the
Holder of this Treasury Unit shall pay the Purchase Price for the shares of the
Common Stock to be purchased pursuant to each Purchase Contract evidenced hereby
either by effecting an Early Settlement or, if applicable, a Cash Merger Early
Settlement of each such Purchase Contract or by applying the proceeds of the
Pledged Treasury Securities underlying such Holder’s Treasury Unit equal to the
Purchase Price for such Purchase Contract to the purchase of the Common Stock.

 

The Company shall not be obligated to issue any shares of Common Stock in
respect of a Purchase Contract or deliver any certificates therefor to the
Holder unless it shall have received payment of the aggregate Purchase Price for
the shares of Common Stock to be purchased thereunder in the manner set forth in
the Purchase Contract and Pledge Agreement.

 

Each Purchase Contract evidenced hereby and all obligations and rights of the
Company and the Holder thereunder, shall terminate if a Termination Event shall
occur. Upon the occurrence of a Termination Event, the Company shall give
written notice to the Purchase

 

B-4



--------------------------------------------------------------------------------

Contract Agent and the Holders, at their addresses as they appear in the
Security Register. Upon and after the occurrence of a Termination Event, the
Collateral Agent shall release the Treasury Securities underlying each Treasury
Unit from the Pledge. A Treasury Unit shall thereafter represent the right to
receive the Treasury Security underlying such Treasury Unit, in accordance with
the terms of the Purchase Contract and Pledge Agreement.

 

The Treasury Units Certificates are issuable only in registered form and only in
denominations of a single Treasury Unit and any integral multiple thereof. The
transfer of any Treasury Units Certificate will be registered and Treasury Units
Certificates may be exchanged as provided in the Purchase Contract and Pledge
Agreement. A Holder who elects to substitute Senior Notes or Applicable
Ownership Interests in the Treasury Portfolio, as the case may be, for Treasury
Securities, thereby recreating Corporate Units, shall be responsible for any
fees or expenses payable in connection therewith. Except as provided in the
Purchase Contract and Pledge Agreement, such Treasury Unit shall not be
separable into its constituent parts, and the rights and obligations of the
Holder of such Treasury Unit in respect of the Treasury Security and the
Purchase Contract constituting such Treasury Unit may be transferred and
exchanged only as a Treasury Unit.

 

Subject to, and in compliance with, the conditions and terms set forth in the
Purchase Contract and Pledge Agreement, the Holder of Treasury Units may effect
a Collateral Substitution. From and after such substitution, each Unit for which
Pledged Applicable Ownership Interests in Senior Notes or Pledged Applicable
Ownership Interests in the Treasury Portfolio, as the case may be, secure the
Holder’s obligation under the Purchase Contract shall be referred to as a
“Corporate Unit”. A Holder may make such Collateral substitution only in
multiples of 20 Treasury Units for 20 Corporate Units. If Applicable Ownership
Interests in the Treasury Portfolio have replaced the Applicable Ownership
Interests in Senior Notes as a component of the Corporate Units, a Holder may
substitute Applicable Ownership Interests in the Treasury Portfolio for Treasury
Securities only in integral multiples of 5,000 Treasury Units.

 

Subject to and upon compliance with the provisions of the Purchase Contract and
Pledge Agreement, at the option of the Holder thereof, Purchase Contracts
underlying Units may be settled early by effecting an Early Settlement as
provided in the Purchase Contract and Pledge Agreement in integral multiples of
20 Treasury Units.

 

Upon Early Settlement of Purchase Contracts by a Holder of the related Units,
the Pledged Treasury Securities underlying such Units shall be released from the
Pledge as provided in the Purchase Contract and Pledge Agreement and the Holder
shall be entitled to receive a number of shares of Common Stock on account of
each Purchase Contract forming part of a Treasury Unit as to which Early
Settlement is effected equal to the Minimum Settlement Rate.

 

Upon the occurrence of a Cash Merger, a Holder of Treasury Units may effect Cash
Merger Early Settlement of the Purchase Contracts underlying such Treasury Units
pursuant to the terms of the Purchase Contract and Pledge Agreement in integral
multiples of 20 Treasury Units. Upon Cash Merger Early Settlement of Purchase
Contracts by a Holder of the related Treasury Units, the Pledged Treasury
Securities underlying such Treasury Units shall be released from the Pledge as
provided in the Purchase Contract and Pledge Agreement and the Holder shall be
entitled to receive a number of shares of Common Stock on account of each
Purchase Contract forming part of a Treasury Unit as to which Cash Merger Early
Settlement is effected equal to the applicable Settlement Rate..

 

B-5



--------------------------------------------------------------------------------

Upon registration of transfer of this Treasury Units Certificate, the transferee
shall be bound (without the necessity of any other action on the part of such
transferee, except as may be required by the Purchase Contract Agent pursuant to
the Purchase Contract and Pledge Agreement), under the terms of the Purchase
Contract and Pledge Agreement and the Purchase Contracts evidenced hereby and
the transferor shall be released from the obligations under the Purchase
Contracts evidenced by this Treasury Units Certificate. The Company covenants
and agrees, and the Holder, by its acceptance hereof, likewise covenants and
agrees, to be bound by the provisions of this paragraph.

 

The Holder of this Treasury Units Certificate, by its acceptance hereof,
authorizes the Purchase Contract Agent to enter into and perform the related
Purchase Contracts forming part of the Treasury Units evidenced hereby on its
behalf as its attorney-in-fact, expressly withholds any consent to the
assumption (i.e., affirmance) of the Purchase Contracts by the Company or its
trustee in the event that the Company becomes the subject of a case under the
Bankruptcy Code, agrees to be bound by the terms and provisions thereof,
covenants and agrees to perform its obligations under such Purchase Contracts,
consents to the provisions of the Purchase Contract and Pledge Agreement,
authorizes the Purchase Contract Agent to enter into and perform the Purchase
Contract and Pledge Agreement on its behalf as its attorney-in-fact, and
consents to the Pledge of the Treasury Securities underlying this Treasury Units
Certificate pursuant to the Purchase Contract and Pledge Agreement. The Holder
further covenants and agrees, that, to the extent and in the manner provided in
the Purchase Contract and Pledge Agreement, but subject to the terms thereof,
payments in respect to the aggregate principal amount at maturity of the Pledged
Treasury Securities on the Purchase Contract Settlement Date equal to the
aggregate Purchase Price for the related Purchase Contracts shall be paid by the
Collateral Agent to the Company in satisfaction of such Holder’s obligations
under such Purchase Contracts and such Holder shall acquire no right, title or
interest in such payments.

 

Subject to certain exceptions, the provisions of the Purchase Contract and
Pledge Agreement may be amended with the consent of the Holders of a majority of
the Purchase Contracts.

 

The Purchase Contracts shall be governed by, and construed in accordance with,
the laws of the State of New York, without giving effect to the conflicts of law
provisions thereof to the extent a different law would govern as a result.

 

The Purchase Contracts shall not, prior to the settlement thereof, entitle the
Holder to any of the rights of a holder of shares of Common Stock.

 

Prior to due presentment of this Certificate for registration of transfer, the
Company, the Purchase Contract Agent and its Affiliates and any agent of the
Company or the Purchase Contract Agent may treat the Person in whose name this
Treasury Units Certificate is registered as the owner of the Treasury Units
evidenced hereby for the purpose of receiving payments of Contract Adjustment
Payments (subject to any applicable record date), performance of the Purchase
Contracts and for all other purposes whatsoever, whether or not any payments in

 

B-6



--------------------------------------------------------------------------------

respect thereof be overdue and notwithstanding any notice to the contrary, and
neither the Company, the Purchase Contract Agent nor any such agent shall be
affected by notice to the contrary.

 

A copy of the Purchase Contract and Pledge Agreement is available for inspection
at the offices of the Purchase Contract Agent during regular business hours.

 

B-7



--------------------------------------------------------------------------------

ABBREVIATIONS

 

The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:

 

TEN COM:    as tenants in common

 

UNIF GIFT MIN ACT:                                              Custodian
                                         
(cust)                                (minor)

 

Under Uniform Gifts to Minors Act of

 

TENANT:    as tenants by the entireties JT TEN:    as joint tenants with right
of survivorship and not as tenants in common

 

Additional abbreviations may also be used though not in the above list.

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

 

______________________________________________________________________________________________________

(Please insert Social Security or Taxpayer I.D. or other Identifying Number of
Assignee)

 

______________________________________________________________________________________________________

(Please Print or Type Name and Address Including Postal Zip Code of Assignee)

 

the within Treasury Units Certificates and all rights thereunder, hereby
irrevocably constituting and appointing attorney                     , to
transfer said Treasury Units Certificates on the books of PNM Resources, Inc.,
with full power of substitution in the premises.

 

Dated:                         Signature  

 

--------------------------------------------------------------------------------

         NOTICE: The signature to this assignment must correspond with the name
as it appears upon the face of the within Treasury Units Certificates in every
particular, without alteration or enlargement or any change whatsoever.

 

    Signature Guarantee:  

 

--------------------------------------------------------------------------------

 

B-8



--------------------------------------------------------------------------------

SETTLEMENT INSTRUCTIONS

 

The undersigned Holder directs that a certificate for shares of Common Stock
deliverable upon settlement on or after the Purchase Contract Settlement Date of
the Purchase Contracts underlying the number of Treasury Units evidenced by this
Treasury Units Certificate be registered in the name of, and delivered, together
with a check in payment for any fractional share, to the undersigned at the
address indicated below unless a different name and address have been indicated
below. If shares are to be registered in the name of a Person other than the
undersigned, the undersigned will pay any transfer tax payable incident thereto.

 

Dated:                         

 

(if assigned to another person)

If shares are to be registered in the name of and delivered to a Person other
than the Holder, please (i) print such Person’s name and address and (ii)
provide a guarantee of your signature:       REGISTERED HOLDER         Please
print name and address of Registered Holder:        

 

--------------------------------------------------------------------------------

        Name

 

--------------------------------------------------------------------------------

        Name                

 

--------------------------------------------------------------------------------

        Address

 

--------------------------------------------------------------------------------

        Address                

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

        Social Security or other Taxpayer Identification Number, if any      

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Signature        

Signature Guarantee:

--------------------------------------------------------------------------------

       

 

B-9



--------------------------------------------------------------------------------

ELECTION TO SETTLE EARLY/CASH MERGER EARLY SETTLEMENT

 

The undersigned Holder of this Treasury Units Certificate hereby irrevocably
exercises the option to effect [Early Settlement] [Cash Merger Early Settlement]
in accordance with the terms of the Purchase Contract and Pledge Agreement with
respect to the Purchase Contracts underlying the number of Treasury Units
evidenced by this Treasury Units Certificate specified below. The option to
effect [Early Settlement] [Cash Merger Early Settlement] may be exercised only
with respect to Purchase Contracts underlying Treasury Units in multiples of 20
Treasury Units or an integral multiple thereof. The undersigned Holder directs
that a certificate for shares of Common Stock or other securities deliverable
upon such [Early Settlement] [Cash Merger Early Settlement] be registered in the
name of, and delivered, together with a check in payment for any fractional
share and any Treasury Units Certificate representing any Treasury Units
evidenced hereby as to which [Early Settlement] [Cash Merger Early Settlement]
of the related Purchase Contracts is not effected, to the undersigned at the
address indicated below unless a different name and address have been indicated
below. Pledged Treasury Securities deliverable upon such [Early Settlement]
[Cash Merger Early Settlement] will be transferred in accordance with the
transfer instructions set forth below. If shares are to be registered in the
name of a Person other than the undersigned, the undersigned will pay any
transfer tax payable incident thereto.

 

Dated:                     

 

Signature

--------------------------------------------------------------------------------

Signature Guarantee:

--------------------------------------------------------------------------------

   

 

B-10



--------------------------------------------------------------------------------

Number of Units evidenced hereby as to which [Early Settlement] [Cash Merger
Early Settlement] of the related Purchase Contracts is being elected:

 

        Please print name and address of Registered Holder: If shares of Common
Stock or Treasury Units Certificates are to be registered in the name of and
delivered to and Pledged Treasury Securities, as the case may be, are to be
transferred to a Person other than the Holder, please print such Person’s name
and address:              

 

--------------------------------------------------------------------------------

      Name                

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Name       Address        

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Address        

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

Social Security or other Taxpayer Identification

Number, if any

     

 

--------------------------------------------------------------------------------

 

REGISTERED HOLDER

 

Transfer Instructions for Pledged Treasury Securities Transferable upon [Early
Settlement] [Cash Merger Early Settlement]:

 

B-11



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL CERTIFICATES]

 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL CERTIFICATE

 

The initial number of Treasury Units evidenced by this Global Certificate is 0.
The following increases or decreases in this Global Certificate have been made:

 

Date

--------------------------------------------------------------------------------

 

Amount of increase

in number of

Treasury Units

evidenced by the

Global Certificate

--------------------------------------------------------------------------------

 

Amount of decrease

in number of

Treasury Units

evidenced by the

Global Certificate

--------------------------------------------------------------------------------

  

Number of Treasury
Units evidenced by

this Global

Certificate following

such decrease or

increase

--------------------------------------------------------------------------------

  

Signature of

authorized signatory

of Purchase Contract

Agent

--------------------------------------------------------------------------------

 

B-12



--------------------------------------------------------------------------------

EXHIBIT C

 

INSTRUCTION TO PURCHASE CONTRACT AGENT FROM HOLDER

(To Create Treasury Units or Corporate Units)

 

JPMorgan Chase Bank, N.A.,

as Purchase Contract Agent

4 New York Plaza

New York, New York 10004

 

Attention: Institutional Trust Services

 

Fax: (212) 623-6166/6167

 

Re: [                    Corporate Units] [                    Treasury Units]
of PNM Resources, Inc., a New Mexico corporation (the “Company”).

 

The undersigned Holder hereby notifies you that it has delivered to U.S. Bank
Trust National Association, as Securities Intermediary, for credit to the
Collateral Account, $                     Value of [Senior Notes] [Applicable
Ownership Interests in the Treasury Portfolio] [Treasury Securities] in exchange
for an equal Value of [Pledged Treasury Securities] [Senior Notes underlying
Pledged Applicable Ownership Interests in Senior Notes] [Pledged Applicable
Ownership Interests in the Treasury Portfolio] held in the Collateral Account,
in accordance with the Purchase Contract and Pledge Agreement, dated as of March
30, 2005 (the “Agreement”; unless otherwise defined herein, terms defined in the
Agreement are used herein as defined therein), among you, the Company, the
Collateral Agent, the Custodial Agent and the Securities Intermediary. The
undersigned Holder has paid all applicable fees and expenses relating to such
exchange. The undersigned Holder hereby instructs you to instruct the Collateral
Agent to release to you on behalf of the undersigned Holder the [Senior Notes
underlying Pledged Applicable Ownership Interests in Senior Notes] [Pledged
Applicable Ownership Interests in the Treasury Portfolio] [Pledged Treasury
Securities] related to such [Corporate Units] [Treasury Units].

 

Date:                     

     

Signature

--------------------------------------------------------------------------------

    Signature Guarantee:  

 

--------------------------------------------------------------------------------

 

Please print name and address of Registered Holder:

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Name

      Social Security or other Taxpayer Identification Number, if any

Address

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

NOTICE FROM PURCHASE CONTRACT AGENT

TO HOLDERS UPON TERMINATION EVENT

 

(Transfer of Collateral upon Occurrence of a Termination Event)

 

[HOLDER]

 

Attention:

Telecopy:

 

Re:     [                Corporate Units] [                 Treasury Units] of
PNM Resources, Inc., a New Mexico corporation (the “Company”)

 

Please refer to the Purchase Contract and Pledge Agreement, dated as of March
30, 2005 (the “Purchase Contract and Pledge Agreement”; unless otherwise defined
herein, terms defined in the Purchase Contract and Pledge Agreement are used
herein as defined therein), among the Company, the undersigned, as Purchase
Contract Agent and as attorney-in-fact for the holders of Corporate Units and
Treasury Units from time to time, and U.S. Bank Trust National Association, as
the Collateral Agent, the Custodial Agent and the Securities Intermediary.

 

We hereby notify you that a Termination Event has occurred and that [the Senior
Notes underlying the Pledged Applicable Ownership Interests in Senior Notes]
[the Pledged Applicable Ownership Interests in the Treasury Portfolio] [the
Treasury Securities] compromising a portion of your ownership interest
in                    [Corporate Units] [Treasury Units] have been released and
are being held by us for your account pending receipt of transfer instructions
with respect to such [Senior Notes] [Pledged Applicable Ownership Interests in
the Treasury Portfolio] [Pledged Treasury Securities] (the “Released
Securities”).

 

Pursuant to Section 3.15 of the Purchase Contract and Pledge Agreement, we
hereby request written transfer instructions with respect to the Released
Securities. Upon receipt of your instructions and upon transfer to us of your
[Corporate Units] [Treasury Units] effected through book-entry or by delivery to
us of your [Corporate Units Certificate] [Treasury Units Certificate], we shall
transfer the Released Securities by book-entry transfer or other appropriate
procedures, in accordance with your instructions. In the event you fail to
effect such transfer or delivery, the Released Securities and any distributions
thereon, shall be held in our name, or a nominee in trust for your benefit,
until such time as such [Corporate Units] [Treasury Units] are transferred or
your [Corporate Units Certificate] [Treasury Units Certificate] is surrendered
or satisfactory evidence is provided that such [Corporate Units Certificate]
[Treasury Units Certificate] has been destroyed, lost or stolen, together with
any indemnification that we or the Company may require.

 

Date:                        By: JPMORGAN CHASE BANK, N.A.,     as the Purchase
Contract Agent    

 

--------------------------------------------------------------------------------

    Name:         Title:   Authorized Signatory

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

 

NOTICE OF CASH SETTLEMENT

 

JPMorgan Chase Bank, N.A.,

as Purchase Contract Agent

4 New York Plaza

New York, New York 10004

 

Attention: Institutional Trust Services

 

Fax: (212) 623-6166/6167

 

Re:    Corporate Units of PNM Resources, Inc., a New Mexico corporation (the
“Company”)

 

The undersigned Holder hereby irrevocably notifies you in accordance with
Section 5.02(a) of the Purchase Contract and Pledge Agreement, dated as of March
30, 2005 (the “Purchase Contract and Pledge Agreement”; unless otherwise defined
herein, terms defined in the Purchase Contract and Pledge Agreement are used
herein as defined therein), among the Company and you, as Purchase Contract
Agent and as attorney-in-fact for the Holders of the Corporate Units, and U.S.
Bank Trust National Association, as Collateral Agent, Custodial Agent and
Securities Intermediary, that such Holder has elected to pay to the Securities
Intermediary for deposit in the Collateral Account, prior to 5:00 p.m. (New York
City time) on the sixth Business Day immediately preceding the Purchase Contract
Settlement Date (in lawful money of the United States by certified or cashiers’
check or wire transfer, in immediately available funds payable to or upon the
order of the Securities Intermediary), $              as the Purchase Price for
the shares of Common Stock issuable to such Holder by the Company with respect
to              Purchase Contracts on the Purchase Contract Settlement Date. The
undersigned Holder hereby instructs you to notify promptly the Collateral Agent
of the undersigned Holders’ election to make such Cash Settlement with respect
to the Purchase Contracts related to such Holder’s Corporate Units.

 

Date:                       

 

--------------------------------------------------------------------------------

    Signature    

Signature Guarantee:

--------------------------------------------------------------------------------

Please print name and address of Registered Holder:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

 

INSTRUCTION

FROM PURCHASE CONTRACT AGENT

TO COLLATERAL AGENT

(Creation of Treasury Units)

 

U.S. Bank Trust National Association,

as Collateral Agent

100 Wall Street

New York, New York 10005

Attention: Patrick J. Crowley

Fax: (212) 809-4993

 

Re:    Corporate Units of PNM Resources, Inc. (the “Company”)

 

Please refer to the Purchase Contract and Pledge Agreement, dated as of March
30, 2005 (the “Agreement”), among the Company, you, as Collateral Agent, as
Securities Intermediary and as Custodial Agent, and the undersigned, as Purchase
Contract Agent and as attorney-in-fact for the holders of Corporate Units from
time to time. Capitalized terms used herein but not defined shall have the
meaning set forth in the Agreement.

 

We hereby notify you in accordance with Section 3.13 of the Agreement that the
holder of securities named below (the “Holder”) has elected to substitute
$                 Value of Treasury Securities or security entitlements with
respect thereto in exchange for an equal Value of [Senior Notes underlying
Pledged Applicable Ownership Interests in Senior Notes] [Pledged Applicable
Ownership Interests in the Treasury Portfolio] relating
to                        Corporate Units and has delivered to the undersigned a
notice stating that the Holder has Transferred such Treasury Securities or
security entitlements with respect thereto to the Securities Intermediary, for
credit to the Collateral Account.

 

We hereby request that you instruct the Securities Intermediary, upon
confirmation that such Treasury Securities or security entitlements thereto have
been credited to the Collateral Account, to release to the undersigned an equal
Value of [Senior Notes underlying Pledged Applicable Ownership Interests in
Senior Notes] [Pledged Applicable Ownership Interests in the Treasury Portfolio]
or security entitlements with respect thereto related
to                        Corporate Units of such Holder in accordance with
Section 3.13 of the Agreement.

 

Date:                       

JPMORGAN CHASE BANK, N.A., as Purchase

Contract Agent and as attorney-in-fact of the

Holders from time to time of the Units

    By:  

 

--------------------------------------------------------------------------------

        Name:         Title:         Authorized Signatory

 

F-1



--------------------------------------------------------------------------------

Please print name and address of Holder electing to substitute Treasury
Securities or security entitlements with respect thereto for the [Senior Notes
underlying Pledged Applicable Ownership Interests in Senior Notes] [Pledged
Applicable Ownership Interests in the Treasury Portfolio]:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

  Name:

 

Social Security or other Taxpayer Identification

Number, if any

 

--------------------------------------------------------------------------------

   

Address

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

 

INSTRUCTION

FROM COLLATERAL AGENT

TO SECURITIES INTERMEDIARY

(Creation of Treasury Units)

 

U.S. Bank Trust National Association,

as Securities Intermediary

100 Wall Street

New York, New York 10005

Attention: Patrick J. Crowley

Fax: (212) 809-4993

 

Re:                        Corporate Units of PNM Resources, Inc. (the
“Company”)

 

This notice relates to the securities account of U.S. Bank Trust National
Association, as Collateral Agent, maintained by the Securities Intermediary and
designated “U.S. Bank Trust National Association, as Collateral Agent of PNM
Resources, Inc., as pledgee of JPMorgan Chase Bank, N.A., as the Purchase
Contract Agent on behalf of and as attorney-in-fact for the Holders” (the
“Collateral Account”).

 

Please refer to the Purchase Contract and Pledge Agreement, dated as of March
30, 2005 (the “Agreement”), among the Company, you, as Collateral Agent, as
Securities Intermediary and as Custodial Agent, and JPMorgan Chase Bank, N.A.,
as Purchase Contract Agent and as attorney-in-fact for the holders of Corporate
Units from time to time. Capitalized terms used herein but not defined shall
have the meaning set forth in the Agreement.

 

When you have confirmed that $             Value of Treasury Securities or
security entitlements with respect thereto has been credited to the Collateral
Account by or for the benefit of                             , as Holder of
Corporate Units (the “Holder”), you are hereby instructed to release from the
Collateral Account an equal Value of [Senior Notes underlying Pledged Applicable
Ownership Interests in Senior Notes] [Pledged Applicable Ownership Interests in
the Treasury Portfolio] or security entitlements with respect thereto relating
to                         Corporate Units of the Holder by Transfer to the
Purchase Contract Agent.

 

Dated:                        U.S. BANK TRUST NATIONAL ASSOCIATION,     as
Collateral Agent     By:  

 

--------------------------------------------------------------------------------

        Name:         Title:         Authorized Signatory

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

 

INSTRUCTION

FROM PURCHASE CONTRACT AGENT

TO COLLATERAL AGENT

(Recreation of Corporate Units)

 

U.S. Bank Trust National Association,

as Collateral Agent

100 Wall Street

New York, New York 10005

Attention: Patrick J. Crowley

Fax: (212) 809-4993

 

Re:                    Treasury Units of PNM Resources, Inc. (the “Company”)

 

Please refer to the Purchase Contract and Pledge Agreement dated as of March 30,
2005 (the “Agreement”), among the Company, you, as Collateral Agent, as
Securities Intermediary and as Custodial Agent, and the undersigned, as Purchase
Contract Agent and as attorney-in-fact for the holders of Treasury Units from
time to time. Capitalized terms used herein but not defined shall have the
meaning set forth in the Agreement.

 

We hereby notify you in accordance with Section 3.14 of the Agreement that the
holder of securities named below (the “Holder”) has elected to substitute
$             Value of [Senior Notes] [Applicable Ownership Interests in the
Treasury Portfolio] or security entitlements with respect thereto in exchange
for $             Value of Pledged Treasury Securities relating to            
Treasury Units and has delivered to the undersigned a notice stating that the
holder has Transferred such [Senior Notes] [Applicable Ownership Interests in
the Treasury Portfolio] or security entitlements with respect thereto to the
Securities Intermediary, for credit to the Collateral Account.

 

We hereby request that you instruct the Securities Intermediary, upon
confirmation that such [Senior Notes] [Applicable Ownership Interests in the
Treasury Portfolio] or security entitlements with respect thereto have been
credited to the Collateral Account, to release to the undersigned $            
Value of Treasury Securities or security entitlements with respect thereto
related to                     Treasury Units of such Holder in accordance with
Section 3.14 of the Agreement.

 

   

JPMORGAN CHASE BANK, N.A.,

as Purchase Contract Agent

Dated:                        By:  

 

--------------------------------------------------------------------------------

        Name:         Title:         Authorized Signatory

 

H-1



--------------------------------------------------------------------------------

Please print name and address of Holder electing to substitute [Senior Notes]
[Applicable Ownership Interests in the Treasury Portfolio] or security
entitlements with respect thereto for Pledged Treasury Securities:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

  Name:

 

Social Security or other Taxpayer

Identification Number, if any

 

--------------------------------------------------------------------------------

   

Address

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

 

INSTRUCTION

FROM COLLATERAL AGENT

TO SECURITIES INTERMEDIARY

(Recreation of Corporate Units)

 

U.S. Bank Trust National Association,

as Securities Intermediary

100 Wall Street

New York, New York 10005

Attention: Patrick J. Crowley

Fax: (212) 809-4993

 

Re:    Treasury Units of PNM Resources, Inc. (the “Company”)

 

This notice relates to the securities account of U.S. Bank Trust National
Association, as Collateral Agent, maintained by the Securities Intermediary and
designated “U.S. Bank Trust National Association, as Collateral Agent of PNM
Resources, Inc., as pledgee of JPMorgan Chase Bank, N.A., as the Purchase
Contract Agent on behalf of and as attorney-in-fact for the Holders” (the
“Collateral Account”).

 

Please refer to the Purchase Contract and Pledge Agreement dated as of March 30,
2005 (the “Agreement”), among the Company, you, as Securities Intermediary,
Custodial Agent and Collateral Agent, and JPMorgan Chase Bank, N.A., as Purchase
Contract Agent and as attorney-in-fact for the holders of Treasury Units from
time to time. Capitalized terms used herein but not defined shall have the
meaning set forth in the Agreement.

 

When you have confirmed that $            Value of [Senior Notes] [Applicable
Ownership Interests in the Treasury Portfolio] or security entitlements with
respect thereto has been credited to the Collateral Account by or for the
benefit of                                             , as Holder of Treasury
Units (the “Holder”), you are hereby instructed to release from the Collateral
Account $            Value of Treasury Securities or security entitlements
thereto by Transfer to the Purchase Contract Agent.

 

   

U.S. BANK TRUST NATIONAL ASSOCIATION,

as Collateral Agent

Dated:                        By:  

 

--------------------------------------------------------------------------------

        Name:         Title:         Authorized Signatory

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

 

NOTICE OF CASH SETTLEMENT FROM SECURITIES

INTERMEDIARY TO PURCHASE CONTRACT AGENT

(Cash Settlement Amounts)

 

JPMorgan Chase Bank, N.A.,

as Purchase Contract Agent

4 New York Plaza

New York, New York 10004

Attention: Institutional Trust Services

Fax: (212) 623-6166/6167

 

Re:    Corporate Units of PNM Resources, Inc. (the “Company”)

 

Please refer to the Purchase Contract and Pledge Agreement dated as of March 30,
2005 (the “Agreement”), by and among you, the Company, and U.S. Bank Trust
National Association, as Collateral Agent, Custodial Agent and Securities
Intermediary. Unless otherwise defined herein, terms defined in the Agreement
are used herein as defined therein.

 

In accordance with Section 5.02(a)(iv) of the Agreement, we hereby notify you
that as of 5:00 p.m. (New York City time) on the sixth Business Day immediately
preceding May 16, 2008 (the “Purchase Contract Settlement Date”), we have
received (i) $             in immediately available funds paid in an aggregate
amount equal to the Purchase Price due to the Company on the Purchase Contract
Settlement Date with respect to                            Corporate Units and
(ii) based on the funds received set forth in clause (i) above, an aggregate
principal amount of $            of Senior Notes underlying Pledged Applicable
Ownership Interests in Senior Notes are to be offered for purchase in each
Remarketing.

 

   

U.S. BANK TRUST NATIONAL ASSOCIATION,

as Securities Intermediary

Dated:                        By:  

 

--------------------------------------------------------------------------------

        Name:         Title:         Authorized Signatory

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

 

INSTRUCTION TO CUSTODIAL AGENT REGARDING REMARKETING

 

U.S. Bank Trust National Association,

as Custodial Agent

100 Wall Street

New York, New York 10005

Attention: Patrick J. Crowley

Fax: (212) 809-4993

 

Re:    Senior Notes, Series A of PNM Resources, Inc. (the “Company”)

 

The undersigned hereby notifies you in accordance with Section 5.02(b)(ii) of
the Purchase Contract and Pledge Agreement, dated as of March 30, 2005 (the
“Agreement”), among the Company, you, as Collateral Agent, Custodial Agent and
Securities Intermediary, and JPMorgan Chase Bank, N.A., as the Purchase Contract
Agent and as attorney-in-fact for the holders of Corporate Units and Treasury
Units from time to time, that the undersigned elects to deliver
$            aggregate principal amount of Separate Senior Notes for delivery to
the Remarketing Agent prior to 5:00 p.m. (New York City time) on the seventh
Business Day immediately preceding the Purchase Contract Settlement Date for
remarketing pursuant to Section 5.02(b)(ii) of the Agreement. The undersigned
will, upon request of the Remarketing Agent, execute and deliver any additional
documents deemed by the Remarketing Agent or by the Company to be necessary or
desirable to complete the sale, assignment and transfer of the Separate Senior
Notes tendered hereby. Capitalized terms used herein but not defined shall have
the meaning set forth in the Agreement.

 

The undersigned hereby instructs you, upon receipt of the Proceeds of a
Successful Remarketing from the Remarketing Agent, to deliver such Proceeds to
the undersigned in accordance with the instructions indicated herein under “A.
Payment Instructions.” The undersigned hereby instructs you, in the event of a
Failed Final Remarketing, upon receipt of the Separate Senior Notes tendered
herewith from the Remarketing Agent, to deliver such Separate Senior Notes to
the person(s) and the address(es) indicated herein under “B. Delivery
Instructions.”

 

With this notice, the undersigned hereby (i) represents and warrants that the
undersigned has full power and authority to tender, sell, assign and transfer
the Separate Senior Notes tendered hereby and that the undersigned is the record
owner of any Separate Senior Notes tendered herewith in physical form or a
participant in The Depository Trust Company (“DTC”) and the beneficial owner of
any Separate Senior Notes tendered herewith by book-entry transfer to your
account at DTC, (ii) agrees to be bound by the terms and conditions of Section
5.02(b) of the Agreement and (iii) acknowledges and agrees that after 5:00 p.m.
(New York City time) on the seventh Business Day immediately preceding the
Purchase Contract Settlement Date, such election shall become an irrevocable
election to have such Separate Senior Notes remarketed in each Remarketing, and
that the Separate Senior Notes tendered herewith will only be returned in the
event of a Failed Final Remarketing.

 

K-1



--------------------------------------------------------------------------------

Date:                                              By:  

 

--------------------------------------------------------------------------------

        Name:                 Title:                        

--------------------------------------------------------------------------------

               

 

--------------------------------------------------------------------------------

            Signature Guarantee:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

            Name          

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

         

            Social Security or other Taxpayer

                Identification Number, if any

Address            

 

--------------------------------------------------------------------------------

           

 

K-2



--------------------------------------------------------------------------------

A. PAYMENT INSTRUCTIONS

 

Proceeds of a Successful Remarketing should be paid by check in the name of the
person(s) set forth below and mailed to the address set forth below.

 

Name(s)

 

(Please Print)

Address

 

(Please Print)

 

(Zip Code)

 

(Tax Identification or Social Security Number)

 

B. DELIVERY INSTRUCTIONS

 

In the event of a Failed Final Remarketing, Senior Notes which are in physical
form should be delivered to the person(s) set forth below and mailed to the
address set forth below.

 

Name(s)

 

(Please Print)

 

Address

 

(Please Print)

 

(Zip Code)

 

(Tax Identification or Social Security Number)

 

In the event of a Failed Final Remarketing, Senior Notes which are in book-entry
form should be credited to the account at The Depository Trust Company set forth
below.

 

DTC Account Number

 

Name of Account Party:

 

K-3



--------------------------------------------------------------------------------

EXHIBIT L

 

INSTRUCTION TO CUSTODIAL AGENT REGARDING

WITHDRAWAL FROM REMARKETING

 

U.S. Bank Trust National Association,

as Custodial Agent

100 Wall Street

New York, New York 10005

Attention: Patrick J. Crowley

Fax: (212) 809-4993

 

Re:

      Senior Notes, Series A of PNM Resources, Inc. (the “Company”)

 

The undersigned hereby notifies you in accordance with Section 5.02(b)(ii) of
the Purchase Contract and Pledge Agreement, dated as of March 30, 2005 (the
“Agreement”), among the Company and you, as Collateral Agent, Custodial Agent
and Securities Intermediary, and JPMorgan Chase Bank, N.A., as Purchase Contract
Agent and as attorney-in-fact for the holders of Corporate Units and Treasury
Units from time to time, that the undersigned elects to withdraw the $
            aggregate principal amount of Separate Senior Notes delivered to you
for Remarketing pursuant to Section 5.02 of the Agreement. The undersigned
hereby instructs you to return such Separate Senior Notes to the undersigned in
accordance with the undersigned’s instructions. With this notice, the
Undersigned hereby agrees to be bound by the terms and conditions of Section
5.02(b) of the Agreement. Capitalized terms used herein but not defined shall
have the meaning set forth in the Agreement.

 

Date:

  ___________                                                   By:  

 

--------------------------------------------------------------------------------

             Name:                  Title:                         

 

--------------------------------------------------------------------------------

                    

 

--------------------------------------------------------------------------------

                 Signature Guarantee:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

                

Name

                             

 

--------------------------------------------------------------------------------

                

Social Security or other Taxpayer

Identification Number, if any

   

 

--------------------------------------------------------------------------------

                

Address

            

 

L-1



--------------------------------------------------------------------------------

EXHIBIT M

 

NOTICE TO SETTLE WITH SEPARATE CASH

 

JPMorgan Chase Bank, N.A.,

as Purchase Contract Agent

4 New York Plaza

New York, New York 10004

 

Attention: Institutional Trust Services

 

Fax: (212) 623-6166/6167

 

Re:

   Corporate Units of PNM Resources, Inc., a New Mexico corporation (the
“Company”)

 

The undersigned Holder hereby irrevocably notifies you in accordance with
Section 5.02(b)(v) of the Purchase Contract and Pledge Agreement, dated as of
March 30, 2005 (the “Purchase Contract and Pledge Agreement”; unless otherwise
defined herein, terms defined in the Purchase Contract and Pledge Agreement are
used herein as defined therein), among the Company and you, as Purchase Contract
Agent and as attorney-in-fact for the Holders of the Corporate Units, and U.S.
Bank Trust National Association, as Collateral Agent, Custodial Agent and
Securities Intermediary, that such Holder has elected to pay to the Securities
Intermediary for deposit in the Collateral Account, on or prior to 5:00 p.m.
(New York City time) on the Business Day immediately preceding the Purchase
Contract Settlement Date (in lawful money of the United States by certified or
cashiers check or wire transfer, in immediately available funds payable to or
upon the order of the Securities Intermediary), $                  as the
Purchase Price for the shares of Common Stock issuable to such Holder by the
Company with respect to                  Purchase Contracts on the Purchase
Contract Settlement Date. The undersigned Holder hereby instructs you to notify
promptly the Collateral Agent of the undersigned Holders’ election to settle the
Purchase Contracts related to such Holder’s Corporate Units with separate cash.

 

Date:                       

 

--------------------------------------------------------------------------------

   

Signature

   

Signature Guarantee:

--------------------------------------------------------------------------------

 

Please print name and address of Registered Holder:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

 

NOTICE

FROM PURCHASE CONTRACT AGENT

TO COLLATERAL AGENT

(Settlement with Separate Cash)

 

U.S. Bank Trust National Association,

as Collateral Agent

100 Wall Street

New York, New York 10005

Attention: Patrick J. Crowley

Fax: (212) 809-4993

 

Re:

   Corporate Units of PNM Resources, Inc., a New Mexico corporation (the
“Company”)

 

Please refer to the Purchase Contract and Pledge Agreement, dated as of March
30, 2005 (the “Agreement”), among the Company, you, as Collateral Agent, as
Securities Intermediary and as Custodial Agent, and the undersigned, as Purchase
Contract Agent and as attorney-in-fact for the Holders of Corporate Units from
time to time. Capitalized terms used herein but not defined shall have the
meaning set forth in the Agreement.

 

We hereby notify you in accordance with Section 5.02(b)(v) of the Agreement that
the Holder of Corporate Units named below (the “Holder”) has elected to settle
                 the             Purchase Contracts related to its Pledged
Applicable Ownership Interests in Senior Notes with $                  of
separate cash prior to 5:00 p.m. (New York City time) on the second Business Day
immediately preceding the Purchase Contract Settlement Date (in lawful money of
the United States by certified or cashiers check or wire transfer, in
immediately available funds payable to or upon the order of the Securities
Intermediary) and has delivered to the undersigned a notice to that effect.

 

We hereby request that you, upon confirmation that the Purchase Price has been
paid by the Holder to the Securities Intermediary in accordance with Section
5.02(b)(v) of the Agreement in lieu of exercise of such Holder’s Put Right, give
us notice of the receipt of such payment and (A) promptly invest the separate
cash received in Permitted Investments consistent with the instructions of the
Company as provided in Section 5.02(a)(v) of the Agreement with respect to Cash
Settlement, (B) promptly release from the Pledge the Senior Notes underlying the
Applicable Ownership Interest in Senior Notes related to the Corporate Units as
to which such Holder has paid such separate cash; and (C) promptly Transfer all
such Senior Notes to us for distribution to such Holder, in each case free and
clear of the Pledge created by the Agreement.

 

Date:                     

   JPMORGAN CHASE BANK, N.A., as Purchase      Contract Agent and as
attorney-in-fact of the Holders from time to time of the Units

 

        By:  

 

--------------------------------------------------------------------------------

            Name:             Title:             Authorized Signatory

 

N-1



--------------------------------------------------------------------------------

Please print name and address of Holder electing to settle with separate cash:

 

 

--------------------------------------------------------------------------------

      

 

--------------------------------------------------------------------------------

Name:       

Social Security or other Taxpayer Identification

Number, if any

 

--------------------------------------------------------------------------------

         Address                    

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

N-2



--------------------------------------------------------------------------------

EXHIBIT O

 

NOTICE OF SETTLEMENT WITH SEPARATE CASH FROM

SECURITIES INTERMEDIARY TO PURCHASE CONTRACT AGENT

(Settlement with Separate Cash)

 

JPMorgan Chase Bank, N.A.,

as Purchase Contract Agent

4 New York Plaza

New York, New York 10004

Attention: Institutional Trust Services

Fax: (212) 623-6166/6167

 

Re:    Corporate Units of PNM Resources, Inc. (the “Company”)

 

Please refer to the Purchase Contract and Pledge Agreement dated as of March 30,
2005 (the “Agreement”), by and among you, the Company, and U.S. Bank Trust
National Association, as Collateral Agent, Custodial Agent and Securities
Intermediary. Unless otherwise defined herein, terms defined in the Agreement
are used herein as defined therein.

 

In accordance with Section 5.02(b)(v) of the Agreement, we hereby notify you
that as of 5:00 p.m. (New York City time) on the Business Day immediately
preceding May 16, 2008 (the “Purchase Contract Settlement Date”), (i) we have
received from                      $              in immediately available funds
paid in an aggregate amount equal to the Purchase Price due to the Company on
the Purchase Contract Settlement Date with respect to                     
Corporate Units and (ii) based on the funds received set forth in clause (i)
above, an aggregate principal amount of $              of Senior Notes
underlying related Pledged Applicable Ownership Interests in Senior Notes are to
be released from the Pledge and Transferred to you.

 

            U.S. BANK TRUST NATIONAL ASSOCIATION,             as Securities
Intermediary Dated:                            By:  

 

--------------------------------------------------------------------------------

                Name:                 Title:                 Authorized
Signatory

 

O-1



--------------------------------------------------------------------------------

EXHIBIT P

 

NOTICE

FROM PURCHASE CONTRACT AGENT

TO COLLATERAL AGENT

(Cash Settlement)

 

U.S. Bank Trust National Association,

as Collateral Agent

100 Wall Street

New York, New York 10005

Attention: Patrick J. Crowley

Fax: (212) 809-4993

 

Re:    Corporate Units of PNM Resources, Inc., a New Mexico corporation (the
“Company”)

 

Please refer to the Purchase Contract and Pledge Agreement, dated as of March
30, 2005 (the “Agreement”), among the Company, you, as Collateral Agent, as
Securities Intermediary and as Custodial Agent, and the undersigned, as Purchase
Contract Agent and as attorney-in-fact for the Holders of Corporate Units from
time to time. Capitalized terms used herein but not defined shall have the
meaning set forth in the Agreement.

 

We hereby notify you in accordance with Section 5.02(a) of the Agreement that
the Holder of Corporate Units named below (the “Holder”) has elected to pay to
the Securities Intermediary for deposit in the Collateral Account, prior to 5:00
p.m. (New York City time) on the sixth Business Day immediately preceding the
Purchase Contract Settlement Date (in lawful money of the United States by
certified or cashiers check or wire transfer, in immediately available funds
payable to or upon the order of the Securities Intermediary), $              as
the Purchase Price for the shares of Common Stock issuable to such Holder by the
Company with respect to Purchase Contracts on the Purchase Contract Settlement
Date and has delivered to the undersigned a notice to that effect.

 

We hereby request that you, upon confirmation that the Purchase Price has been
paid by the Holder in accordance with Section 5.02(a)(ii) of the Agreement, (A)
instruct the Securities Intermediary promptly to invest any such Cash in
Permitted Investments consistent with the instructions of the Company as
provided for in Section 5.02(a)(v) of the Agreement, (B) release from the Pledge
the Senior Notes underlying the Applicable Ownership Interest in Senior Notes
related to the Corporate Units as to which such Holder has effected a Cash
Settlement; and (C) instruct the Securities Intermediary to Transfer all such
Senior Notes to us for distribution to such Holder, in each case free and clear
of the Pledge created by the Agreement.

 

Date:                            JPMORGAN CHASE BANK, N.A., as Purchase Contract
Agent and as attorney-in-fact of the Holders from time to time of the Units    
        By:  

 

--------------------------------------------------------------------------------

            Name:                 Title:    

 

P-1



--------------------------------------------------------------------------------

       

Authorized Signatory

 

Please print name and address of Holder electing a Cash Settlement:

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Name:       Social Security or other Taxpayer Identification Number, if any

 

--------------------------------------------------------------------------------

        Address        

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

P-2